


EXECUTION VERSION
 


 
CREDIT AGREEMENT
 
Among
 
GLOBE SPECIALTY METALS, INC., a Delaware corporation, and certain of its
Subsidiaries From Time to Time Party Hereto, as Borrowers
 


 
FIFTH THIRD BANK,
as Administrative Agent
and L/C Issuer


 
And
 
Various Lenders
 
From Time to Time Party Hereto
 


 
Dated as of May 31, 2012
 


 


FIFTH THIRD BANK and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Lead Arrangers and Joint Book Runners


BANK OF AMERICA, N.A., KEYBANK NATIONAL ASSOCIATION,
SOVEREIGN BANK, N.A., and WELLS FARGO BANK, N.A.,
as Co-Syndication Agents


BBVA COMPASS BANK, CITIBANK, N.A., CITIZENS BANK OF PENNSYLVANIA,
HSBC BANK USA N.A., and PNC BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents




 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

       
Page
ARTICLE 1.  Definitions; Interpretation. 
1
  Section 1.1. 
Definitions
1
  Section 1.2. 
Interpretation
34
  Section 1.3. 
Change in Accounting Principles
35
  Section 1.4. 
Computation of Dollar Amounts; Exchange Rates; Currency Equivalents.
35
ARTICLE 2.  The Credit Facilities. 
36
  Section 2.1. 
Domestic Revolving Commitments
36
 
Section 2.2.
 
Multicurrency Revolving Commitments
37
 
Section 2.3.
 
Letters of Credit
37
 
Section 2.4.
 
Applicable Interest Rates
42
 
Section 2.5.
 
Manner of Borrowing Loans and Designating Applicable Interest Rates
43
 
Section 2.6.
 
Minimum Borrowing Amounts; Maximum Eurocurrency Loans
45
 
Section 2.7.
 
Maturity of Loans
45
 
Section 2.8.
 
Prepayments
45
 
Section 2.9.
 
Place and Application of Payments
47
 
Section 2.10.
 
Voluntary Commitment Terminations
49
 
Section 2.11.
 
Swing Loans
49
 
Section 2.12.
 
Evidence of Indebtedness
51
 
Section 2.13.
 
Fees
52
 
Section 2.14.
 
Account Debit
53
 
Section 2.15.
 
Incremental Credit Extensions.
53
 
Section 2.16.
 
Defaulting Lenders
56
 
Section 2.17.
 
Subsidiary Borrowers.
60
 
Section 2.18.
 
Reallocation of Tranches.
63
ARTICLE 3.  Conditions Precedent. 
65
 
Section 3.1.
 
All Credit Events
65
 
Section 3.2.
 
Initial Credit Event
66
ARTICLE 4. 
The Collateral and Guaranties.
69
 
Section 4.1.
 
Collateral
69
 
Section 4.2.
 
Liens on Real Property
70
 
Section 4.3.
 
Guaranties
70
 
Section 4.4.
 
Further Assurances
70
 
Section 4.5.
 
Third Party Waivers
71
 
Section 4.6.
 
Release of Guaranties, Collateral, etc
71
ARTICLE 5. 
Representations and Warranties.
71
 
Section 5.1.
 
Organization and Qualification
72
 
Section 5.2.
 
Authority and Enforceability
72
 
Section 5.3.
 
Financial Reports
72
 
Section 5.4.
 
No Material Adverse Change
73
 
Section 5.5.
 
Litigation and Other Controversies
73
 
Section 5.6.
 
True and Complete Disclosure
73
 
Section 5.7.
 
Use of Proceeds; Margin Stock
73
 
Section 5.8.
 
Taxes
73
 
Section 5.9.
 
ERISA
74
 
Section 5.10.
 
Subsidiaries
74
 
Section 5.11.
 
Compliance with Laws
74
 
Section 5.12.
 
Environmental Matters
75
 
Section 5.13.
 
Investment Company
75
 
Section 5.14.
 
Intellectual Property
75
 
Section 5.15.
 
Good Title
76
 
Section 5.16.
 
Insurance
76
 
Section 5.17.
 
Deposit Accounts
76
 
Section 5.18.
 
Labor Relations
76
 
Section 5.19.
 
Capitalization
76
 
Section 5.20.
 
Other Agreements
76
 
Section 5.21.
 
Governmental Authority and Licensing
77
 
Section 5.22.
 
Approvals
77
 
Section 5.23.
 
Affiliate Transactions
77
 
Section 5.24.
 
Solvency
77
 
Section 5.25.
 
No Broker Fees
77
 
Section 5.26.
 
Foreign Assets Control Regulations and Anti-Money Laundering.
77
 
Section 5.27.
 
[Intentionally Omitted].
78
ARTICLE 6.  Covenants. 
78
 
Section 6.1.
 
Information Covenants
78
 
Section 6.2.
 
Inspections
81
 
Section 6.3.
 
Maintenance of Property and Books and Records; Insurance; Environmental Matters
82
 
Section 6.4.
 
Preservation of Existence
84
 
Section 6.5.
 
Compliance with Laws
85
 
Section 6.6.
 
ERISA
85
 
Section 6.7.
 
Payment of Taxes
85
 
Section 6.8.
 
Immaterial Subsidiaries
85
 
Section 6.9.
 
Contracts with Affiliates
86
 
Section 6.10.
 
No Changes in Fiscal Year
86
 
Section 6.11.
 
Change in the Nature of Business
86
 
Section 6.12.
 
Indebtedness
86
 
Section 6.13.
 
Liens
87
 
Section 6.14.
 
Consolidation, Merger, Sale of Assets, etc
88
 
Section 6.15.
 
Advances, Investments and Loans
90
 
Section 6.16.
 
Restricted Payments
92
 
Section 6.17.
 
Limitation on Restrictions
92
 
Section 6.18.
 
[Intentionally Omitted].
92
 
Section 6.19.
 
OFAC
92
 
Section 6.20.
 
Operating Accounts
92
 
Section 6.21.
 
Financial Covenants.
93
 
Section 6.22.
 
[Intentionally Omitted].
93
 
Section 6.23.
 
[Intentionally Omitted].
93
 
Section 6.24.
 
Change In Structure
93
 
Section 6.25.
 
Use of Proceeds
93
 
Section 6.26.
 
Amendment of Organizational Documents
94
 
Section 6.27.
 
[Post Closing Obligations
94
ARTICLE 7. 
Events of Default and Remedies.
94
 
Section 7.1.
 
Events of Default
94
 
Section 7.2.
 
Non-Bankruptcy Defaults
96
 
Section 7.3.
 
Bankruptcy Defaults
96
 
Section 7.4.
 
Collateral for Undrawn Letters of Credit
97
 
Section 7.5.
 
Notice of Default
97
ARTICLE 8. 
Change in Circumstances and Contingencies.
97
 
Section 8.1.
 
Funding Indemnity
97
 
Section 8.2.
 
Illegality
98
 
Section 8.3.
 
Unavailability of Deposits or Inability to Ascertain, or Inadequacy of, LIBOR
98
 
Section 8.4.
 
Yield Protection
99
 
Section 8.5.
 
Capital Requirements
99
 
Section 8.6.
 
Certificates for Reimbursements
100
 
Section 8.7.
 
Delay in Requests
100
 
Section 8.8.
 
Substitution of Lenders
100
 
Section 8.9.
 
Lending Offices.
101
 
Section 8.10.
 
Discretion of Lenders as to Manner of Funding
102
ARTICLE 9.  The Administrative Agent. 
102
 
Section 9.1.
 
Appointment and Authorization of Administrative Agent
102
 
Section 9.2.
 
Administrative Agent and its Affiliates
102
 
Section 9.3.
 
Action by Administrative Agent
102
 
Section 9.4.
 
Liability of Administrative Agent; Exculpatory Provisions
103
 
Section 9.5.
 
Reliance by Administrative Agent; Consultation with Experts
104
 
Section 9.6.
 
[Intentionally Omitted].
104
 
Section 9.7.
 
Delegation of Duties
104
 
Section 9.8.
 
Resignation of Administrative Agent and Successor Administrative Agent.
105
 
Section 9.9.
 
L/C Issuer
106
 
Section 9.10.
 
Hedging Liability and Funds Transfer and Deposit Account Liability Arrangements
106
 
Section 9.11.
 
Designation of Additional Administrative Agents
106
 
Section 9.12.
 
Authorization to Enter into, and Enforcement of, the Collateral Documents
106
 
Section 9.13.
 
Non-Reliance on Administrative Agent and Other Lenders
107
 
Section 9.14.
 
No Other Duties, etc
107
 
Section 9.15.
 
Administrative Agent May File Proofs of Claim
107
 
Section 9.16.
 
Authorization to Release Liens and Limit Amount of Certain Claims.
108
ARTICLE 10.  Miscellaneous. 
109
  Section 10.1. 
Withholding Taxes
109
  Section 10.2. 
No Waiver, Cumulative Remedies
113
  Section 10.3. 
Non-Business Days
113
  Section 10.4. 
Documentary Taxes
113
  Section 10.5. 
Survival of Representations
113
  Section 10.6. 
Survival of Indemnities
113
  Section 10.7. 
Sharing of Set-Off
113
  Section 10.8. 
Notices
114
  Section 10.9. 
Counterparts
117
  Section 10.10. 
Successors and Assigns; Assignments and Participation; Successors and Assigns
Generally.
117
  Section 10.11. 
Amendments
122
  Section 10.12. 
Headings
122
  Section 10.13. 
Costs and Expenses; Indemnification; Reimbursement by Lenders; Waiver of
Consequential Damages; Payments; Survival
122
  Section 10.14. 
Set-off
125
  Section 10.15. 
Entire Agreement
125
  Section 10.16. 
Governing Law
125
  Section 10.17. 
Severability of Provisions
125
  Section 10.18. 
Excess Interest
126
  Section 10.19. 
Construction
126
  Section 10.20. 
Lender’s Obligations Several
127
  Section 10.21. 
USA Patriot Act
127
  Section 10.22. 
Submission to Jurisdiction; Waiver of Venue; Service of Process.
127
  Section 10.23. 
Waiver of Jury Trial
127
  Section 10.24. 
Treatment of Certain Information; Confidentiality
128
  Section 10.25. 
Effectiveness
129
  Section 10.26. 
Special Provisions Applicable to Lenders upon the Occurrence of a Sharing Event.
129


 
 

--------------------------------------------------------------------------------

 

Exhibits and Schedules:
 
 
Exhibits:



Exhibit A
Notice of Payment Request

Exhibit B
Notice of Borrowing

Exhibit C
Notice of Continuation/Conversion

Exhibit D-1
Revolving Note

Exhibit D-2
Swing Note

Exhibit E
Compliance Certificate

Exhibit F
Assignment and Assumption

Exhibit G-1
U.S. Tax Compliance Certificate -1

Exhibit G-2
U.S. Tax Compliance Certificate -2

Exhibit G-3
U.S. Tax Compliance Certificate -3

Exhibit G-4
U.S. Tax Compliance Certificate -4



 
Schedules:



Schedule 1
Commitments

Schedule 1.1
Mandatory Costs

Schedule 4.2
Premises

Schedule 5.1
Jurisdictions of Organization and Qualification

Schedule 5.5
Litigation

Schedule 5.7
Margin Stock

Schedule 5.8
Taxes

Schedule 5.9
Plans

Schedule 5.10
Subsidiaries

Schedule 5.12
Environmental Compliance

Schedule 5.17
Deposit Accounts

Schedule 5.18
Labor Relations

Schedule 5.22
Approvals

Schedule 5.23
Affiliate Transactions

Schedule 5.25
Broker’s Fees

Schedule 6.12
Existing Indebtedness

Schedule 6.13(h)
Existing Liens

Schedule 6.15
Existing Investment




 
 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT
 
This Credit Agreement is entered into as of May 31, 2012, by and among GLOBE
SPECIALTY METALS, INC., a Delaware corporation (the “Primary Borrower”), and the
Subsidiaries of the Primary Borrower from time to time signatory hereto as
“Borrowers” (each individually a “Borrower” and collectively the “Borrowers”),
the various institutions from time to time party to this Agreement, as Lenders,
FIFTH THIRD BANK, as Administrative Agent, L/C Issuer, Joint Lead Arranger and
Joint Book Runner, Merrill Lynch, Pierce, Fenner & Smith Incorporated as Joint
Lead Arranger and Joint Book Runner, Bank of America, N.A., KeyBank National
Association, Sovereign Bank, N.A., and  Wells Fargo Bank, N.A., as
Co-Syndication Agents, and BBVA Compass Bank,  Citibank, N.A., Citizens Bank Of
Pennsylvania, HSBC Bank USA N.A., and PNC Bank, National Association,
as  Co-Documentation Agents.
 
The Borrowers have requested, and the Lenders have agreed to extend, certain
credit facilities on the terms and conditions of this Agreement.  In
consideration of the mutual agreements set forth in this Agreement, the parties
to this Agreement agree as follows:
 
 
ARTICLE 1. Definitions; Interpretation.
 
Section 1.1. Definitions.  The following terms when used herein shall have the
following meanings:
 
“Accepting Lender” is defined in Section 2.18(a)(ii).
 
“Acquired Business” means the entity or assets acquired by a Loan Party in an
Acquisition, whether before or after the Closing Date.
 
“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of fifty percent (50%) of the
capital stock, partnership interests, membership interests or equity of any
Person (other than a Person that is a Subsidiary), or otherwise causing any
Person to become a Subsidiary, (c) a merger or consolidation or any other
combination with another Person (other than a Person that is a Subsidiary);
provided, that, a Loan Party is the surviving entity, (d) the acquisition of
equipment or other assets or the construction of facilities constituting a major
capital improvement to an existing facility of a Person, or (e) construction of
the Iceland Facility.
 
“Acquisition Amount” means, with respect to any Acquisition, the sum of (a)
Total Consideration, plus (b) the amount of all anticipated investments to be
made in connection with the consummation of such Acquisition plus, (c) the
amount of all anticipated Capital Expenditures (other than Maintenance Capital
Expenditures) (i) to be made within one (1) year of the consummation of such
Acquisition in connection with the Acquired Business acquired in such
Acquisition.
 
“Additional Lender” is defined in Section 2.15(d).
 
“Adjusted LIBOR” means, for any Borrowing of Eurocurrency Loans, a rate per
annum equal to the quotient of (a) LIBOR, divided by (b) one minus the Reserve
Percentage.
 
“Administrative Agent” means Fifth Third Bank, as contractual representative for
itself and the other Lenders and any successor pursuant to Section 9.8.
 
“Administrative Questionnaire” means, with respect to each Lender, an
Administrative Questionnaire in a form supplied by the Administrative Agent and
duly completed by such Lender.
 
“Affiliate” means any Person directly or indirectly controlling or controlled
by, or under direct or indirect common control with, another Person.  A Person
shall be deemed to control another Person for the purposes of this definition if
such Person possesses, directly or indirectly, the power to direct, or cause the
direction of, the management and policies of the other Person, whether through
the ownership of voting securities, common directors, trustees or officers, by
contract or otherwise; provided, that, in any event for purposes of this
definition, any Person that owns, directly or indirectly, ten percent (10%) or
more of the securities having the ordinary voting power for the election of
directors or governing body of a corporation or ten percent (10%) or more of the
partnership or other ownership interest of any other Person (other than as a
limited partner of such other Person) will be deemed to control such corporation
or other Person.
 
“Agreed Guaranty Principles” means:
 
(a)           all upstream and cross-stream guaranties must be limited by
corporate benefit restrictions if so required;
 
(b)           all guaranties must be limited by financial assistance
restrictions if so required;
 
(c)           all guaranties must be limited to the extent necessary in order to
avoid any personal civil or criminal liability of any director or officer
arising as a result of providing such guaranty or such guaranty being enforced
by the holders of the Notes;
 
(d)           all guaranties must be limited to the extent necessary to avoid
any breach of fraudulent conveyance or preference, thin capitalization rules or
any other general statutory laws or regulations (or analogous restrictions) of
any applicable jurisdiction; and
 
(e)           no guaranty shall be given to the extent it would result in costs
that are disproportionate to the benefit obtained by the beneficiaries of such
guaranty;
 
For the avoidance of doubt, for the purposes of this definition, “cost”
includes, but is not limited to, income tax cost, registration taxes payable on
the granting or enforcement of any guarantee, stamp duties, out-of-pocket
expenses, and other fees and expenses directly incurred by the relevant
guarantor or any of its direct or indirect owners, subsidiaries or Affiliates.
 
“Agreed Security Principles” means the following principles.
 
No Lien shall be created or perfected to the extent that it would:
 
(a)           result in any breach of corporate benefit, financial assistance,
fraudulent preference or thin capitalization laws or regulations (or analogous
restrictions) of any applicable jurisdiction;
 
(b)           result in a significant risk to the officers of the relevant
grantor of the Lien of contravention of their fiduciary duties and/or of civil
or criminal liability; or
 
(c)           result in costs that are disproportionate to the benefit obtained
by the beneficiaries of such Lien;
 
For the avoidance of doubt, for the purposes of this definition, “cost”
includes, but is not limited to, income tax cost, registration taxes payable on
the creation or enforcement or for the continuance of any Lien, stamp duties,
out-of-pocket expenses, and other fees and expenses directly incurred by the
relevant grantor of Liens or any of its direct or indirect owners, subsidiaries
or Affiliates.
 
“Agreement” means this Credit Agreement, as the same may be amended, modified,
restated or supplemented from time to time pursuant to the terms hereof.
 
“Agreement Currency” is defined in Section 1.4(d).
 
“Applicable Creditor” is defined in Section 1.4(d).
 
“Applicable Margin” means, with respect to Loans, Reimbursement Obligations, and
the commitment fees and letter of credit fees payable pursuant to Section 2.13,
until the first Pricing Date, the rates per annum shown opposite Level I below,
and thereafter from one Pricing Date to the next the Applicable Margin means the
rates per annum determined in accordance with the following schedule:
 
Level
Leverage Ratio for such Pricing Date
Applicable Margin for Base Rate Loans shall be:
Applicable Margin for Eurocurrency Loans and Letter of Credit Fees shall be:
Applicable Margin for Commitment Fee shall be:
IV
Greater than or equal to 2.25 to 1.00
1.50%
2.50%
0.40%
III
Less than 2.25 to 1.00, but greater than or equal to 1.75 to 1.00
1.25%
2.25%
0.35%
II
Less than 1.75 to 1.00, but greater than or equal to 1.25 to 1.00
1.00%
2.00%
0.30%
I
Less than 1.25 to 1.00
0.75%
1.75%
0.25%



For purposes hereof, the term “Pricing Date” means, for any fiscal quarter of
the Borrowers ending on or after June 30, 2012, the date on which the
Administrative Agent is in receipt of the most recent financial statements and
all other items (and, in the case of the year-end financial statements, an audit
report) required to be delivered pursuant to Section 6.1 (“Pricing Date
Deliverables”) for the fiscal quarter then ended.  The Applicable Margin shall
be established based on the Leverage Ratio for the most recently completed
fiscal quarter and the Applicable Margin established on a Pricing Date shall
remain in effect until the next Pricing Date.  If the Pricing Date Deliverables
have not been delivered by the date such Pricing Date Deliverables are required
to be delivered pursuant to Section 6.1, until such Pricing Date Deliverables
are delivered, the Applicable Margin shall be the highest Applicable Margin
(i.e., the Leverage Ratio shall be deemed to be greater than or equal to 2.25 to
1.0).  If such Pricing Date Deliverables are subsequently delivered before the
next Pricing Date, the Applicable Margin established by such late delivered
Pricing Date Deliverables shall take effect from the date of delivery until the
next Pricing Date. In all other circumstances, the Applicable Margin established
by such Pricing Date Deliverables shall be in effect from the Pricing Date that
occurs immediately after the end of the fiscal quarter covered by such Pricing
Date Deliverables until the next Pricing Date.  Each determination of the
Applicable Margin made by the Administrative Agent in accordance with the
foregoing shall be conclusive and binding on the Borrowers and the Lenders
absent manifest error. If, as a result of any restatement of or other adjustment
to the Pricing Date Deliverables or for any other reason, the Borrowers or the
Lenders determine that (a) the Leverage Ratio as calculated by the Borrowers as
of any applicable Pricing Date was inaccurate and (b) a proper calculation of
the Leverage Ratio would have resulted in higher pricing for such period, the
Borrowers shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders and/or the L/C
Issuer, as the case may be, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to any Borrower under the Bankruptcy Code, automatically and without
further action by the Administrative Agent, any Lender or the L/C Issuer), an
amount equal to the excess of the amount of interest and fees that should have
been paid for such period over the amount of interest and fees actually paid for
such period. This paragraph shall not limit the rights of the Administrative
Agent, any Lender or the L/C Issuer, as the case may be, under Section 2.3(c),
2.4, 2.13 or under Article 8.  In addition, at any time after the occurrence and
during the continuance of an Event of Default, the Leverage Ratio shall be
deemed to be Level IV for purposes of determining the Applicable Margin. The
Borrowers’ obligations under this paragraph with respect to Pricing Date
Deliverables delivered in any fiscal year shall survive for a period not to
exceed sixty (60) days after the delivery of the financial information under
Section 6.1(b) for such fiscal year.
 
“Application” is defined in Section 2.3(b).
 
“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.10), and accepted by the Administrative Agent, in
substantially the form of Exhibit F or any other form approved by the
Administrative Agent.
 
“Authorized Representative” means those persons shown on the list of officers
provided by the Borrowers pursuant to Section 3.2(f) or on any update of any
such list provided by the Borrowers to the Administrative Agent, or any further
or different officers of the Borrowers so named by any Authorized Representative
of the Borrowers in a written notice to the Administrative Agent.
 
“Bank of America” means Bank of America, N.A., a national banking association.
 
“Bankruptcy Code” means Title 11 of the United States Bankruptcy Code entitled
“Bankruptcy”, as now or hereafter in effect, or any successor thereof.
 
“Base Rate” means for any day the greatest of: (a) the rate of interest
announced by the Administrative Agent from time to time as its “prime rate” as
in effect on such day, with any change in the Base Rate resulting from a change
in said prime rate to be effective as of the date of the relevant change in said
prime rate (it being acknowledged that such rate may not be the Administrative
Agent’s best or lowest rate), (b) the sum of (i) the Federal Funds Rate, plus
(ii) one half of one percent (0.50%) and (c) the sum of (i) the Adjusted LIBOR
that would be applicable to a Eurocurrency Loan with a 1 month Interest Period
advanced on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus (ii) one percent (1.00%).
 
“Base Rate Loan” means a Loan bearing interest at a rate specified in
Section 2.4(a).
 
“Borrower” and “Borrowers” are defined in the introductory paragraph of this
Agreement and shall include any Person that becomes a Borrower under this
Agreement after the Closing Date, including any Foreign Subsidiary Borrower, as
the context may require.
 
“Borrower Plans” is defined in Section 5.9.
 
“Borrowing” means the total of Loans of a single Type advanced, continued for an
additional Interest Period, or converted from a different Type into such Type by
the Lenders under a Credit on a single date and, in the case of Eurocurrency
Loans, for a single Interest Period.  Borrowings of Loans are made and
maintained ratably from each of the Lenders under a Credit according to their
Percentages of such Credit.  A Borrowing is “advanced” on the day Lenders
advance funds comprising such Borrowing to the Borrowers, is “continued” on the
date a new Interest Period for the same Type of Loans commences for such
Borrowing, and is “converted” when such Borrowing is changed from one Type of
Loan to the other Type of Loan, all as requested by the Borrowing Agent pursuant
to Section 2.5(a).  Borrowings of Swing Loans are made by the Administrative
Agent in accordance with the procedures set forth in Section 2.11.
 
“Borrowing Agent” is defined in Section 2.17(d).
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, New York, New York and (a) if such day relates to any interest rate
settings as to a Eurocurrency Loan denominated in Dollars, any fundings,
disbursements, settlements and payments in Dollars in respect of any such
Eurocurrency Loan, or any other dealings in Dollars to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Loan, means any such day
that is also a London Banking Day, (b) if such day relates to any interest rate
settings as to a Eurocurrency Loan denominated in Euro, any fundings,
disbursements, settlements and payments in Euro in respect of any such
Eurocurrency Loan, or any other dealings in Euro to be carried out pursuant to
this Agreement in respect of any such Eurocurrency Loan, means a TARGET Day, (c)
if such day relates to any interest rate settings as to a Eurocurrency Loan
denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency, and (d) if such day relates to any fundings, disbursements,
settlements and payments in a currency other than Dollars or Euro in respect of
a Eurocurrency Loan denominated in a currency other than Dollars or Euro, or any
other dealings in any currency other than Dollars or Euro to be carried out
pursuant to this Agreement in respect of any such Eurocurrency Loan (other than
any interest rate settings), means any such day on which banks are open for
foreign exchange business in the principal financial center of the country of
such currency.
 
“Capital Expenditures” means, with respect to any Person for any period, the
aggregate amount of all expenditures (whether paid in cash or accrued as a
liability) by such Person during that period for the acquisition or leasing
(pursuant to a Capital Lease) of fixed or capital assets or additions to
property, plant, or equipment (including replacements, capitalized repairs, and
improvements) which should be capitalized on the balance sheet of such Person in
accordance with GAAP.
 
“Capital Expenditure Limitation” is defined in Section 6.21(c).
 
“Capital Lease” means any lease of Property which in accordance with GAAP is
required to be capitalized on the balance sheet of the lessee.
 
“Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.
 
“Carryover Amount” is defined in Section 6.21(e).
 
“Cash Collateralize” means, to deposit in a deposit account controlled by the
Administrative Agent or to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer or one or more of the
Lenders, as collateral for L/C Obligations or obligations of Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and the L/C Issuer shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent and the L/C
Issuer.  “Cash Collateral” shall have a meaning correlative to the foregoing and
shall include the proceeds of such cash collateral and other credit support.
 
“Cash Equivalents” means, as to any Person: (a) investments in direct
obligations of the United States or of any agency or instrumentality thereof
whose obligations constitute full faith and credit obligations of the United
States; provided, that, any such obligations shall mature within one (1) year of
the date of issuance thereof; (b) investments in commercial paper rated at least
P-1 by Moody’s and at least A-1 by S&P maturing within two hundred seventy (270)
days from the date of issuance thereof; (c) investments in certificates of
deposit issued by any Lender or by any United States commercial bank having
capital and surplus of not less than $250,000,000 which have a maturity of one
(1) year or less; (d) investments in repurchase obligations with a term of not
more than thirty (30) days for underlying securities of the types described in
clause (a) above entered into with any bank meeting the qualifications specified
in clause (c) above, provided all such agreements require physical delivery of
the securities securing such repurchase agreement, except those delivered
through the Federal Reserve Book Entry System; and (e) investments in money
market funds that invest solely, and which are restricted by their respective
charters to invest solely, in investments of the type described in the
immediately preceding subsections (a), (b), (c), and (d) above.
 
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§9601 et seq., and any future
amendments.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
 
“Change of Control” means any of (a) the acquisition by any “person” or “group”
(as such terms are used in sections 13(d) and 14(d) of the Securities Exchange
Act of 1934, as amended) at any time of beneficial ownership of fifty-one
percent (51%) or more of the outstanding equity interests of the Primary
Borrower on a fully-diluted basis, (b) the Primary Borrower fails to own,
directly or indirectly one hundred percent (100%) of all outstanding equity
interests of any other Loan Party (other than a Super-Majority Owned Joint
Venture Subsidiary, as to which clause (c) shall apply or any other Subsidiary
that is a Joint Venture permitted by this Agreement), (c) the Primary Borrower
fails to own, directly or indirectly at least eighty percent (80%) of all
outstanding equity interests of any Super-Majority Owned Joint Venture
Subsidiary that is a Loan Party or (d) the failure of natural persons who are
members of the board of directors (or similar governing body) of the Primary
Borrower on the Closing Date (together with any new or replacement directors
whose initial nomination for election was approved by a majority of the
directors who were either directors on the Closing Date or previously so
approved) to constitute a majority of the board of directors (or similar
governing body) of the Primary Borrower.
 
“Closing Date” means May 31, 2012.
 
“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto.
 
“Collateral” means all properties, rights, interests, and privileges from time
to time subject to the Liens granted to the Administrative Agent, or any
security trustee therefor, by the Collateral Documents.
 
“Collateral Account” is defined in Section 7.4(b).
 
“Collateral Documents” means the Mortgages, the Guaranty and Security Agreement,
and all other mortgages, deeds of trust, security agreements, pledge agreements,
account control agreements, assignments, financing statements and other
documents as shall from time to time secure or relate to the Secured
Obligations, or any part thereof, other than Hedge Agreements.
 
“Commitments” means the Revolving Credit Commitments.
 
“Competitor” means each Person that the Administrative Agent and the Lenders
have a reasonable basis (by notice from the Borrowing Agent or public
information readily available) to know is a producer or distributor of silicon
metal and/or silicon-based alloys, or primarily engaged in the silicon or
silicones business, or controls or is controlled by such a Person; provided,
that, any Person that is a finance company, fund or other similar entity which
merely has an economic interest in any such Person, and is not itself such a
Person and does not control, is not controlled by and is not under common
control with such a Person, shall not constitute a “Competitor” for purposes of
this definition.
 
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
“Contingent Obligation” means as to any Person, any obligation of such Person
guaranteeing or intended to guarantee any Indebtedness (“primary obligations”)
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, any obligation of such Person,
whether or not contingent, (a) to purchase any such primary obligation or any
Property constituting direct or indirect security therefor, (b) to advance or
supply funds (i) for the purchase or payment of any such primary obligation or
(ii) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (c) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (d) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof;
provided, however, that the term Contingent Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business.  The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Contingent Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as determined by such
Person in good faith.
 
“Contractual Obligation” means, as to any Person, any provisions of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, document or agreement to which such
Person is a party or by which it or any of its Property is bound.
 
“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Loan Parties, are treated as a single employer under
Section 414 of the Code.
 
“Credit” means the Revolving Credit.
 
“Credit Event” means the advancing of any Loan, the continuation of or
conversion into a Eurocurrency Loan, or the issuance of, or extension of the
expiration date or increase in the amount of, any Letter of Credit.
 
“Damages” means all damages including, without limitation, punitive damages,
liabilities, costs, expenses, losses, judgments, diminutions in value, fines,
penalties, demands, claims, cost recovery actions, lawsuits, administrative
proceedings, orders, response action, removal and remedial costs, compliance
costs, investigation expenses, consultant fees, reasonable attorneys’ and
paralegals’ fees and litigation expenses.
 
“Debt to Capitalization Ratio”  means, as of any date of determination thereof,
the ratio of (a) Total Funded Debt to (b) the sum of (i) Total Funded Debt plus
(ii) Net Worth, in each case, of the Borrowers and their respective Subsidiaries
on  a consolidated basis as of such date.
 
“Debtor Relief Law” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
 
“Default” means any event or condition the occurrence of which would, with the
passage of time or the giving of notice, or both, constitute an Event of
Default.
 
“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrowing Agent in writing that such
failure is the result of such Lender’s determination in good faith that one or
more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to the Administrative Agent, the
L/C Issuer, the Swing Line Lender or any other Lender any other amount required
to be paid by it hereunder (including in respect of its participation in Letters
of Credit or Swing Loans) within two (2) Business Days of the date when due, (b)
has notified the Borrowing Agent, the Administrative Agent or the L/C Issuer or
the Swing Line Lender in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination in good faith that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three (3) Business Days after written request by the
Administrative Agent (on its own behalf or at the request of the Borrowing
Agent) to confirm in writing to the Administrative Agent that it will comply
with its prospective funding obligations hereunder (provided, that, such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided,
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.16(b)) upon delivery of written notice of such determination to the Borrowing
Agent, the L/C Issuer, the Swing Line Lender and each Lender.
 
“Disposition” means the sale, lease, transfer, conveyance or other disposition
of Property (by way of merger, amalgamation, casualty, condemnation or
otherwise), other than sales or other dispositions expressly permitted under
Sections 6.14(a), 6.14(b), 6.14(c) or 6.14(d).
 
“Documentary Letter of Credit Facility” means a facility, not to exceed
$20,000,000, to be provided by Fifth Third Bank or its Affiliates for the
purpose of issuing letters of credit for the account of the Loan Parties to pay
the purchase price for inventory or supplies purchased by Borrowers upon the
satisfactory presentation by the beneficiary of any such letter of credit to
Fifth Third Bank or its Affiliates of the documents of title for such inventory
and such other documents and satisfaction of other requirements specified
therein.
 
“Documentary Letter of Credit Obligations” means the aggregate undrawn face
amount of all outstanding documentary letters of credit and all other unpaid
obligations of the Loan Parties arising under the Documentary Letter of Credit
Facility.
 
“Dollars” and “$” each means the lawful currency of the United States.
 
“Dollar Equivalent” means, as of any date of determination thereof, (a) with
respect to any amount denominated in Dollars, such amount and (b) with respect
to any amount denominated in a Foreign Currency, the equivalent amount thereof
in Dollars as reasonably determined by the Administrative Agent as of such date
on the basis of the Spot Rate (as determined in respect of the most recent
Revaluation Date) for the purchase of Dollars with such Foreign Currency.
 
“Domestic Joint Venture”  means any Joint Venture that is organized under the
laws of the United States, any state thereof or the District of Columbia.
 
“Domestic L/C Obligations” means the aggregate undrawn face amount of all
outstanding Domestic Letters of Credit and all unpaid Reimbursement Obligations
with respect to Domestic Letters of Credit.
 
“Domestic L/C Sublimit” means $15,000,000, as reduced pursuant to the terms
hereof.
 
“Domestic Letter of Credit” is defined in Section 2.3(a)(i).
 
“Domestic Loan Party” means any Loan Party that is organized under the laws of
the United States, any state thereof or the District of Columbia.
 
“Domestic Participating Lender” is defined in Section 2.3(d)(i)
 
“Domestic Participating Interest” is defined in Section 2.3(d)(i)
 
“Domestic Revolving Commitment” means, as to any Domestic Revolving Lender, the
obligation of such Domestic Revolving Lender to make Domestic Revolving Loans
and to participate in Swing Loans and Letters of Credit denominated in Dollars
issued for the account of the Borrowers hereunder in an aggregate principal or
face amount at any one time outstanding not to exceed the amount set forth
opposite such Domestic Revolving Lender’s name on Schedule 1 attached hereto and
made a part hereof, as the same may be reduced, increased pursuant to a
Revolving Commitment Increase or otherwise modified at any time or from time to
time pursuant to the terms hereof.  The Borrowers and the Domestic Revolving
Lenders acknowledge and agree that the Domestic Revolving Commitments of the
Domestic Revolving Lenders aggregate $200,000,000 on the Closing Date.  The
facility CUSIP number for the Domestic Revolving Commitments is 37954RAB4.
 
“Domestic Revolving Lender” means, as of any date of determination, a Lender
holding a Domestic Revolving Commitment or a Domestic Revolving Loan.
 
“Domestic Revolving Loan” is defined in Section 2.1.
 
“Domestic Revolver Percentage” means, for each Domestic Revolving Lender, the
percentage of the aggregate Domestic Revolving Commitments represented by such
Domestic Revolving Lender’s Domestic Revolving Commitment or, if the Domestic
Revolving Commitments have been terminated, the percentage held by such Domestic
Lender (including through participation interests in Reimbursement Obligations)
of the aggregate principal amount of all Domestic Revolving Loans and
L/C Obligations then outstanding.
 
“Domestic Subsidiary” means any Subsidiary of the Primary Borrower that is
organized under the laws of the United States, any state thereof or the District
of Columbia.
 
“EBITDA” means, with reference to any period, Net Income for such period plus
the sum of all amounts deducted in arriving at such Net Income amount in respect
of (a) Interest Expense for such period, (b) federal, state, and local income
taxes for such period, (c) depreciation of fixed assets and amortization of
intangible assets for such period (d) non-cash accounting adjustments and (e)
non-cash, non-recurring losses or expenses (and minus non-cash, non-recurring
gains or income).
 
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.10 (subject to such consents, if any, as may be
required under Section 10.10 (b)(iii)).
 
“EMU” means the economic and monetary union as contemplated in the Treaty on
European Union (Official Journal C 191, July 29, 1992).
 
“EMU Legislation” means legislative measures of the European Council (including,
without limitation, European Council regulations) for the introduction of,
changeover to or operation of a single or unified European currency (whether
known as the Euro or otherwise), being in part the implementation of the third
stage of EMU.
 
“Environmental Claim” means any investigation, notice, violation, demand,
allegation, action, suit, injunction, judgment, order, consent decree, penalty,
fine, lien, proceeding or claim (whether administrative, judicial or private in
nature) arising (a) pursuant to, or in connection with an actual or alleged
violation of, any Environmental Law, (b) in connection with any Hazardous
Material, (c) from any abatement, removal, remedial, corrective or response
action in connection with a Hazardous Material, Environmental Law or order of a
Governmental Authority or (d) from any actual or alleged damage, injury, threat
or harm to health, safety, natural resources or the environment.
 
“Environmental Law” means any current or future Legal Requirement pertaining to
(a) the protection of health, safety and the indoor or outdoor environment, (b)
the conservation, management or use of natural resources and wildlife, (c) the
protection or use of surface water or groundwater, (d) the management,
manufacture, possession, presence, use, generation, transportation, treatment,
storage, disposal, Release, threatened Release, abatement, removal, remediation
or handling of, or exposure to, any Hazardous Material or (e) pollution
(including any Release to air, land, surface water or groundwater), and any
amendment, rule, regulation, order or directive issued thereunder.
 
“Environmental Permits” is defined in Section 5.12(d).
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute thereto.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Loan Party within the meaning of Section 414(b),
414(m) or 414(o) of the Code or Section 4001 of ERISA.
 
“ERISA Event” shall mean (a) the occurrence of any “reportable event”, as
defined in Section 4043 of ERISA or the regulations issued thereunder, with
respect to a Plan (other than an event for which the 30-day notice period is
waived); (b) the existence with respect to any Plan of an “accumulated funding
deficiency” (as defined in Section 412 of the Tax Code or Section 302 of ERISA),
whether or not waived; (c) the filing pursuant to Section 412(d) of the Code or
Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by the Loan Parties or any
of their ERISA Affiliates of any material liability under Title IV of ERISA with
respect to the termination of any Title IV Plan or the withdrawal or partial
withdrawal of any Loan Party or any of its ERISA Affiliates from any
Multiemployer Plan; (e) the receipt by any Loan Party or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to the
intention to terminate any Title IV Plan or to appoint a trustee to administer
any Title IV Plan; (f) the adoption of any amendment to a Plan that would
require the provision of security pursuant to Section 401(a)(29) of the Code or
Section 307 of ERISA; (g) the receipt by any Loan Party or any of its ERISA
Affiliates of any notice, or the receipt by any Multiemployer Plan from any Loan
Party or any of its ERISA Affiliates of any notice, concerning the imposition of
any material Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA; (h) the occurrence of a “prohibited transaction” with respect
to which any Loan Party or any of its Subsidiaries is a “disqualified person”
(within the meaning of Section 4975 of the Tax Code) or with respect to which
any Loan Party or any such Subsidiary could otherwise be liable, in either case,
and is likely to result in material liability for the Loan Parties and their
Subsidiaries; or (i) any other event or condition with respect to a Plan or
Multiemployer Plan that could reasonably be expected to result in material
liability of any Loan Party or any of its Subsidiaries.
 
“Euro” means the single currency of Participating Member States of the European
Union.
 
“Eurocurrency Loan” means a Loan bearing interest at the rate specified in
Section 2.4(b).  Eurocurrency Loans may be denominated in Dollars or a Foreign
Currency.
 
“Event of Default” means any event or condition identified as such in
Section 7.1.
 
“Event of Loss” means, with respect to any Property, any of the following:
(a) any loss, destruction or damage of such Property or (b) any condemnation,
seizure, or taking, by exercise of the power of eminent domain or otherwise, of
such Property, or confiscation of such Property or the requisition of the use of
such Property.
 
“Excess Interest” is defined in Section 10.18.
 
“Exchange Percentage” means as to each Lender, a fraction, expressed as a
decimal, in each case determined on the date of occurrence of a Sharing Event
(but before giving effect to any actions to occur on such date pursuant to
Section 10.26) of which (a) the numerator shall be the sum of (i) the then
outstanding Loans held by such Lender plus (ii) Participation Interests of such
Lender in Letters of Credit and Swing Loans (in each case taking the Dollar
Equivalent of any amounts expressed in a Foreign Currency on the date of the
occurrence of the Sharing Event) and (b) the denominator of which shall be the
sum of (i) the aggregate outstanding principal amount of all Loans plus (ii) the
aggregate of all L/C Obligations and the aggregate principal amount of all Swing
Loans (in each case taking the Dollar Equivalent of any amounts expressed in a
Foreign Currency on the date of the occurrence of the Sharing Event).
 
“Excluded Accounts” means (a) accounts held with the Administrative Agent or
Bank of America, (b) any payroll or benefits account so long as such payroll
account is a zero balance account, (c) any withholding tax or fiduciary account,
(d) accounts established and used solely by a Foreign Subsidiary that is not a
Borrower and that does not guaranty any of the Obligations (or, with the consent
of the Administrative Agent, if such Foreign Subsidiary that is a Loan Party
guaranties any of the Obligations), (e) deposit accounts with balances that do
not exceed $1,000,000 for any one deposit account for a period of more than five
(5) consecutive days, and that do not exceed $5,000,000 in the aggregate for all
such accounts) and (f) an account at Societe Generale designated solely to
secure obligations of certain Loan Parties relating to letters of credit issued
by Societe Generale prior to the Closing Date.
 
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S.
federal  withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrowers under Section 8.8) or (ii) such Lender changes its Lending
Office, except in each case to the extent that, pursuant to Section 10.1,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 10.1(g) and (d) any U.S. federal
withholding Taxes imposed under FATCA.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any current or future regulations or
official interpretations thereof.
 
“Federal Funds Rate” means for any day the rate determined by the Administrative
Agent to be the average (rounded upward, if necessary, to the next higher 1/100
of 1%) of the rates per annum quoted to the Administrative Agent at
approximately 10:00 a.m.  (Eastern time) (or as soon thereafter as is
practicable) on such day (or, if such day is not a Business Day, on the
immediately preceding Business Day) by two (2) or more Federal funds brokers
selected by the Administrative Agent for sale to the Administrative Agent at
face value of Federal funds in the secondary market in an amount equal or
comparable to the principal amount owed to the Administrative Agent for which
such rate is being determined.
 
“Fifth Third Bank” means Fifth Third Bank, an Ohio banking corporation.
 
“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.
 
“Foreign Acquisition” means (a) an Acquisition of (i) any Property located
outside the United States or (ii) the equity interests (by means of acquisition,
merger, consolidation or other combination) of any Person organized under the
laws of a jurisdiction other than the United States, any state thereof or the
District of Columbia or (b) construction of the Iceland Facility.
 
“Foreign Currency” means Euros, and any other currency (other than Dollars)
agreed to by all Lenders requested to fund Loans or support Letters of Credit in
such currency.
 
“Foreign Currency Equivalent” means, as of any date of determination thereof,
with respect to any amount denominated in Dollars, the equivalent amount thereof
in a Foreign Currency as reasonably determined by the Administrative Agent as of
such date on the basis of the Spot Rate (determined in respect of the most
recent Revaluation Date) for the purchase of such Foreign Currency with Dollars.
 
“Foreign Currency Sublimit” means the  Foreign Currency Equivalent of
$100,000,000.
 
“Foreign Joint Venture” means any Joint Venture that is not a Domestic Joint
Venture.
 
“Foreign Lender” means (a) if the applicable Borrower is a U.S. Borrower, a
Lender that is not a U.S. Person, and (b) if the applicable Borrower is not a
U.S. Borrower, a Lender that is resident or organized under the laws of a
jurisdiction other than that in which such Borrower is resident for tax
purposes.
 
“Foreign Loan Party” means any Loan Party that is not a Domestic Loan Party.
 
“Foreign Subsidiary” means any Subsidiary of the Primary Borrower that is not a
Domestic Subsidiary.
 
“Foreign Subsidiary Borrower” means a Foreign Subsidiary that (a) is a
Wholly-Owned Subsidiary directly or indirectly owned by the Primary Borrower or
a Loan Party that is a Domestic Subsidiary of the Primary Borrower, (b) other
than with respect to an Acquisition pursuant to clause (d) of the definition
thereof, is organized under the laws of the jurisdiction in which the applicable
Acquired Business which is the subject of a Foreign Acquisition has its primary
operations or such other jurisdiction reasonably acceptable to the
Administrative Agent, (c) is formed, acquired or designated as a Foreign
Subsidiary Borrower pursuant to Section 2.17(c) for purposes of consummating
such Foreign Acquisition and permitting the Borrowers to request Loans, Letters
of Credit and other extensions of credit under this Agreement in respect of such
Acquired Business and (d) pledges the Property relating to such Acquired
Business to secure the Secured Obligations.
 
“Foreign Subsidiary Borrower Amendment” is defined in Section 2.17(c).
 
“Foreign Subsidiary Borrower Sublimit” means $150,000,000.
 
“Foreign Subsidiary Borrower Basket” means the sum of (a) the aggregate Total
Consideration for all Foreign Acquisitions subject to clause (k) of the
definition of Permitted Acquisition consummated since the Closing Date, plus (b)
the aggregate amount of investments in accordance with Section 6.15(f)(iv) made
or anticipated to be made (under the clause (b) of the definition of
“Acquisition Amount”) since the Closing Date in the Foreign Subsidiary Borrowers
that consummate such Foreign Acquisitions, plus (c) without duplication of
amounts in clause (b), the aggregate amount of Capital Expenditures in
accordance with Section 6.21(c) made or anticipated to be made since the Closing
Date by such Foreign Subsidiary Borrowers within one (1) year after the
consummation of such Foreign Acquisition, minus (d) any repayment made by
Foreign Subsidiary Borrowers of Revolving Loans used to consummate such Foreign
Acquisition  with the proceeds of asset sales made in connection with such
Foreign Acquisition (but excluding any such Revolving Loans used to fund the
acquisition of any Property deducted from the amount of Total Consideration
pursuant to clause (f) thereof).
 
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Revolver Percentage
consisting of outstanding L/C Obligations with respect to Letters of Credit
issued by the L/C Issuer other than L/C Obligations as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swing Line Lender, such Defaulting Lender’s Revolver Percentage consisting of
outstanding Swing Loans made by the Swing Line Lender other than Swing Loans as
to which such Defaulting Lender’s participation obligation has been reallocated
to other Lenders.
 
“Funds Transfer and Deposit Account Liability” means the liability of any Loan
Party or any of its Subsidiaries owing to any of the Lenders, or any Affiliates
of such Lenders, arising out of (a) the execution or processing of electronic
transfers of funds by automatic clearing house transfer, wire transfer or
otherwise to or from the deposit accounts of any Loan Party or any of its
respective Subsidiaries or now or hereafter maintained with any of the Lenders
or their Affiliates, (b) the acceptance for deposit or the honoring for payment
of any check, draft or other item with respect to any such deposit accounts, and
(c) any other deposit, disbursement, and cash management services (including
with respect to any commercial credit card, purchase card, and merchant card
services and programs) afforded to any Loan Party or any of its respective
Subsidiaries by any of such Lenders or their Affiliates.
 
“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.
 
“Governmental Authority” means the government of the United States or any other
nation, or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
“Guarantor” means each Person that executes the Guaranty and Security Agreement
as a “guarantor” thereunder or any other Guaranty.
 
“Guaranty” and “Guaranties” each are defined in Section 4.3.
 
“Guaranty and Security Agreement” means that certain Domestic Guaranty and
Security Agreement dated as of the Closing Date by and among the U.S. Borrowers
and the other Loan Parties that are Domestic Subsidiaries and the Administrative
Agent, as the same may be amended, modified, supplemented or restated from time
to time.
 
“Hazardous Material” means, without limitation, any substance, chemical,
compound, product, solid, gas, liquid, waste, byproduct, pollutant, contaminant
or material which is hazardous or toxic, and includes, without limitation, (a)
asbestos, polychlorinated biphenyls and petroleum (including crude oil or any
fraction thereof) and (b) any material classified or regulated as “hazardous” or
“toxic” or words of like import pursuant to an Environmental Law.
 
“Hedge Agreement” means any interest rate, currency or commodity swap
agreements, cap agreements, collar agreements, floor agreements, exchange
agreements, forward contracts, option contracts or similar interest rate or
currency or commodity hedging arrangements.
 
“Hedge Fund” means each Person other than an Approved Fund that is a private
investment company or private investment fund whose primary business is the
investment of its members’ or its investors’ fund and that is generally
considered by the investment community to be a “hedge fund”.
 
“Hedging Liability” means all obligations of any Loan Party or any of its
Subsidiaries in respect of any Hedge Agreement as any Loan Party or any of its
Subsidiaries may from time to time enter into with any Person that is a Lender
or an Affiliate of a Lender as of the Closing Date (with respect to any such
Hedge Agreement entered into prior to the Closing Date) or at the time such
Hedge Agreement is entered into, in each case, whether now existing or hereafter
arising, due or to become due, direct or indirect, absolute or contingent and
howsoever evidenced, held or acquired.
 
“Hostile Acquisition” means the acquisition of the capital stock or other equity
interests of a Person through a tender offer or similar solicitation of the
owners of such capital stock or other equity interests which has not been
approved (prior to such acquisition) by resolutions of the Board of Directors of
such Person or by similar action if such Person is not a corporation, and, if
such acquisition has been so approved, as to which such approval has not been
withdrawn.
 
“Iceland Facility” means that certain silicon metal plant located in Helgiuvik,
Iceland which is expected to be contracted by a joint venture between GSM
Netherlands Overseas II, B.V., a Subsidiary of the Primary Borrower, and
Tomahawk Development Company, a minority partner that will own approximately 15%
of the joint venture.
 
“Immaterial Subsidiary” means any Subsidiary of a Borrower that does not conduct
any business material to the operation of the Primary Borrower and its
Subsidiaries taken as a whole and, together with its Subsidiaries, (a) generated
less than 1% of EBITDA for the fiscal year most recently ended or (b) had total
assets (including equity interests in other Subsidiaries and excluding
investments that are eliminated in consolidation) of less than $1,000,000
individually and $5,000,000 in the aggregate for all Immaterial
Subsidiaries.  To the extent any of such Subsidiaries are acquired or formed
during the relevant fiscal year, the percentages set forth above shall be
calculated on a pro forma basis after giving effect to such acquisition or
formation as if such acquisition or formation had occurred on the first day of
such fiscal year.
 
“Incremental Amendment” is defined in Section 2.15(d).
 
“Incremental Facility Closing Date” is defined in Section 2.15(d).
 
“Indebtedness” means for any Person (without duplication) (a) all indebtedness
of such Person for borrowed money, whether current or funded, or secured or
unsecured, (b) all indebtedness for the deferred purchase price of Property or
services, (c) all indebtedness created or arising under any conditional sale or
other title retention agreement with respect to Property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of a default are limited to repossession or sale of such
Property), (d) all indebtedness secured by a purchase money mortgage or other
Lien to secure all or part of the purchase price of Property subject to such
mortgage or Lien, (e) all obligations under leases which shall have been or must
be, in accordance with GAAP, recorded as Capital Leases in respect of which such
Person is liable as lessee, (f) any liability in respect of banker’s acceptances
or letters of credit, (g) any liabilities in respect of any Hedge Agreement,
(h) any indebtedness, whether or not assumed, secured by Liens on Property
acquired by such Person at the time of acquisition thereof, (i) all obligations
under any so-called “synthetic lease” transaction entered into by such Person,
(j) all obligations under any so-called “asset securitization” transaction
entered into by such Person, (k) all Contingent Obligations, it being understood
that the term “Indebtedness” shall not include trade payables arising in the
ordinary course of business or accrued tax liabilities and (l) Funds Transfer
and Deposit Account Liability.
 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the Loan
Parties  under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.
 
“Indemnitee” is defined in Section 10.13(b).
 
“Interest Coverage Ratio” means, as of any date of determination thereof, the
ratio of (a) EBITDA (excluding EBITDA allocable to any non-Affiliate Joint
Venture partner and EBITDA of any applicable Joint Venture or Loan Party which
has incurred Non-Recourse Indebtedness) for the period of four consecutive
fiscal quarters ended on or immediately preceding such date to (b) Interest
Expense (excluding Interest Expense allocable to any non-Affiliate Joint Venture
partner and Interest Expense of any applicable Joint Venture or Loan Party which
has incurred Non-Recourse Indebtedness) for such four consecutive fiscal quarter
period.
 
“Interest Expense” means, with reference to any period, the sum of all interest
charges (including imputed interest charges with respect to Capitalized Lease
Obligations and all amortization of debt discount and expense, but excluding all
interest expense attributable to Non-Recourse Indebtedness) of the Borrowers and
their respective Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP.
 
“Interest Period” means, with respect to Eurocurrency Loans and Swing Loans, the
period commencing on the date a Borrowing of Loans is advanced, continued or
created by conversion and ending: (a) in the case of a Eurocurrency Loan, one
(1), two (2), three (3) or six (6) months thereafter, and (b) in the case of a
Swing Loan, on the date one (1) to five (5) days thereafter as mutually agreed
to by the Borrowers and the Administrative Agent; provided, however, that:
 
(i)           no Interest Period with respect to any Eurocurrency Loan or Swing
Loan shall extend beyond the Revolving Credit Termination Date;
 
(ii)           [Intentionally Omitted];
 
(iii)           whenever the last day of any Interest Period would otherwise be
a day that is not a Business Day, the last day of such Interest Period shall be
extended to the next succeeding Business Day; provided, that, if such extension
would cause the last day of an Interest Period for a Borrowing of Eurocurrency
Loans to occur in the following calendar month, the last day of such Interest
Period shall be the immediately preceding Business Day; and
 
(iv)           for purposes of determining an Interest Period for a Borrowing of
Eurocurrency Loans, a month means a period starting on one day in a calendar
month and ending on the numerically corresponding day in the next calendar
month; provided, however, that if there is no numerically corresponding day in
the month in which such an Interest Period is to end or if such an Interest
Period begins on the last Business Day of a calendar month, then such Interest
Period shall end on the last Business Day of the calendar month in which such
Interest Period is to end.
 
“IRS” means the United States Internal Revenue Service.
 
“Joint Venture” means (a) any Subsidiary that is not a one hundred percent
(100%) owned Wholly-Owned Subsidiary and (b) any corporation or organization
less than fifty percent (50%) of the outstanding Voting Stock of which is at the
time directly or indirectly owned by the Primary Borrower or one or more of the
Primary Borrower’s Wholly-Owned Subsidiaries (but excluding any publicly traded
entity in which the Primary Borrower or such Wholly-Owned Subsidiary owns five
percent (5%) or less of the stock of such publicly traded entity.
 
“L/C Issuer” means Fifth Third Bank, Bank of America or any other issuer of a
Letter of Credit from time to time approved by the Administrative Agent.
 
“L/C Obligations” means, collectively, the Domestic L/C Obligations and the
Multicurrency L/C Obligations.
 
“L/C Sublimit” means $25,000,000, as reduced pursuant to the terms hereof.
 
“Legal Requirement” means any treaty, convention, statute, law, regulation,
ordinance, license, permit, governmental approval, injunction, judgment, order,
consent decree or other requirement of any Governmental Authority.
 
“Lenders” means and includes Fifth Third Bank and the other banks, financial
institutions and other lenders from time to time party to this Agreement,
including each Additional Lender and each assignee Lender pursuant to
Section 10.10.
 
“Lending Limitations” is defined in Section 2.17(c).
 
“Lending Office” is defined in Section 8.9.
 
“Letters of Credit” means, collectively, the Domestic Letters of Credit and the
Multicurrency Letters of Credit.
 
“Leverage Ratio” means, as of the date of determination thereof, the ratio of
(a) Total Funded Debt (excluding Non-Recourse Indebtedness) as of such date to
(b) EBITDA (excluding EBITDA allocable to any non-Affiliate Joint Venture
partner, EBITDA of any applicable Joint Venture which has incurred Non-Recourse
Indebtedness, and a portion of EBITDA of any applicable Loan Party which has
incurred Non-Recourse Indebtedness equal to the EBITDA of such Loan Party
multiplied by a fraction, the numerator of which is the value of the assets of
such Loan Party pledged to secure such Non-Recourse Indebtedness and the
denominator of which is the value of all assets of such Loan Party) for the
period of four consecutive fiscal quarters ended on or immediately preceding
such date.
 
“LIBOR” means, for an Interest Period for a Borrowing of Eurocurrency Loans,
(a) the LIBOR Index Rate for such Interest Period, if such rate is available,
and (b) if the LIBOR Index Rate cannot be determined, the arithmetic average of
the rates of interest per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) at which deposits in Dollars or such Foreign Currency in
immediately available funds are offered to the Administrative Agent at
11:00 a.m.  (London, England time) two (2) Business Days before the beginning of
such Interest Period by three (3) or more major banks in the interbank
eurocurrency market selected by the Administrative Agent for delivery on the
first day of and for a period equal to such Interest Period and in an amount
equal or comparable to the principal amount of the Eurocurrency Loan scheduled
to be made by the Administrative Agent as part of such Borrowing.  With respect
to any Eurocurrency Loan denominated in Euros, for any Interest Period, “LIBOR”
means the rate equal to the sum of (i) the rate determined in accordance with
the foregoing terms of this definition plus (ii) any Mandatory Cost for such
Interest Period.
 
“LIBOR Index Rate” means, for any Interest Period, the rate per annum (rounded
upwards, if necessary, to the next higher one hundredth of a percentage point)
for deposits in Dollars for a period equal to such Interest Period, which
appears on the Reuters Screen LIBOR 01 Page and, in the case of a Foreign
Currency, the appropriate page of the Reuters Screen which displays British
Bankers Association Interest Settlement Rates for deposits in such Foreign
Currency, as the London interbank offered rate for deposits in Dollars or such
Foreign Currency, in each case, as of 11:00 a.m. (London, England time) on the
day two (2) Business Days before the commencement of such Interest Period.
 
“Lien” means any deed of trust, mortgage, lien, security interest, pledge,
charge or encumbrance of any kind in respect of any Property, including the
interests of a vendor or lessor under any conditional sale, Capital Lease or
other title retention arrangement.
 
“Loan” means any Revolving Loan or Swing Loan, whether outstanding as a Base
Rate Loan or Eurocurrency Loan or otherwise as permitted hereunder.
 
“Loan Documents” means this Agreement, the Notes, the Applications, the
Collateral Documents, the Guaranties, and each other agreement, instrument or
document to be delivered hereunder or thereunder or otherwise in connection
hereunder or therewith, other than Hedge Agreements.
 
“Loan Party” means the Borrowers and each Guarantor.
 
“Loan Party Materials” is defined in Section 10.8.
 
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
 
“Maintenance Capital Expenditures” means all Capital Expenditures that relate to
ordinary on-going maintenance, repair, replacement and refurbishment of existing
fixed or capital assets of any Person.
 
“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.1.
 
“Material Adverse Effect” means (a) a material adverse change in, or material
adverse effect upon, the operations, business, Property, or condition (financial
or otherwise) of the Primary Borrower or of the Loan Parties taken as a whole,
(b) a material impairment of the ability of any Loan Party to perform its
material obligations under any Loan Document or (c) a material adverse effect
upon (i) the legality, validity, binding effect or enforceability against any
Loan Party of any Loan Document or the rights and remedies of the Administrative
Agent and the Lenders thereunder or (ii) the perfection or priority of any Lien
on any material portion of the Collateral granted under any Collateral Document.
 
“Minimum Collateral Amount” means, as of the date of determination, (a) with
respect to Cash Collateral consisting of cash or deposit account balances, an
amount equal to one hundred three percent (103%) of the Fronting Exposure of the
L/C Issuer with respect to Letters of Credit issued and outstanding as of such
date and (b) otherwise, an amount determined by the Administrative Agent and the
L/C Issuer in their sole discretion.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Mortgages” means any mortgage, deed of trust, deed to secure debt or other
security agreement, assignment of leases and/or rents, or similar document
pursuant to which a Loan Party shall grant to or for the benefit of the
Administrative Agent a Lien on its Premises, together with any and all
modifications, supplements, replacements, restatements, and amendments thereof,
and any and all additional mortgages given by a Loan Party to Administrative
Agent from time to time.
 
“Multicurrency L/C Obligations” means the aggregate undrawn face amounts of all
outstanding Multicurrency Letters of Credit and all unpaid Reimbursement
Obligations with respect to Multicurrency Letters of Credit.
 
“Multicurrency L/C Sublimit” means $10,000,000, as reduced pursuant to the terms
hereof.
 
“Multicurrency Lender” means, as of any date of determination, a Lender holding
a Multicurrency Revolving Commitment or a Multicurrency Revolving Loan.
 
“Multicurrency Letter of Credit” is defined in Section 2.3(a)(ii)
 
“Multicurrency Participating Lender” is defined in Section 2.3(d)(ii)
 
“Multicurrency Participating Interest” is defined in Section 2.3(d)(ii)
 
“Multicurrency Revolving Commitment” means, as to any Multicurrency Currency
Lender, the obligation of such Multicurrency Lender to make Multicurrency
Revolving Loans and to participate in Letters of Credit denominated in a Foreign
Currency issued for the account of the Borrowers hereunder in an aggregate
principal or face amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 1 attached hereto and made a
part hereof, as the same may be reduced, increased pursuant to a Revolving
Commitment Increase or otherwise modified at any time or from time to time
pursuant to the terms hereof.  The Borrowers and the Multicurrency Lenders
acknowledge and agree that the Multicurrency Revolving Commitments of the
Multicurrency Lenders aggregate $100,000,000 on the Closing Date.  The facility
CUSIP number for the Multicurrency Revolving Commitments is 37954RAC2.
 
“Multicurrency Revolving Loan” is defined in Section 2.2.
 
“Multicurrency Revolver Percentage” means, for each Multicurrency Lender, the
percentage of the aggregate Multicurrency Revolving Commitments represented by
such Multicurrency Lender’s Multicurrency Revolving Commitment or, if the
Multicurrency Revolving Commitments have been terminated, the percentage held by
such Multicurrency Lender (including through participation interests in
Reimbursement Obligations) of the aggregate principal amount of all
Multicurrency Revolving Loans and L/C Obligations then outstanding.
 
“Multiemployer Plan” means any multiemployer plan, as defined in Section 3(37)
or 4001(a)(3) of ERISA, as to which any Loan Parties and their Subsidiaries or
any ERISA Affiliate contributes or otherwise has any obligation or liability,
contingent or otherwise.
 
“Net Cash Proceeds” means, as applicable, (a) with respect to any Disposition by
a Person, cash and cash equivalent proceeds received by or for such Person’s
account (including cash proceeds subsequently received (as and when received) in
respect of noncash consideration initially received), net of (i) reasonable
direct costs relating to such Disposition and (ii) sale, use or other
transactional taxes paid or payable by such Person as a direct result of such
Disposition, (b) with respect to any Event of Loss of a Person, cash and cash
equivalent proceeds received by or for such Person’s account (whether as a
result of payments made under any applicable insurance policy (other than any
business interruption insurance policy) therefor or in connection with
condemnation proceedings or otherwise), net of reasonable direct costs incurred
in connection with the collection of such proceeds, awards or other payments,
and (c) with respect to any offering of equity securities of a Person or the
issuance of any Indebtedness by a Person, cash and cash equivalent proceeds
received by or for such Person’s account, net of reasonable legal, underwriting,
and other fees and expenses incurred as a direct result thereof.
 
“Net Income” means, with reference to any period, the net income (or net loss)
of the Borrowers and their respective Subsidiaries for such period computed on a
consolidated basis in accordance with GAAP; provided, that, there shall be
excluded from Net Income (a) the net income (or net loss) of any Person accrued
prior to the date it becomes a Subsidiary of, or has merged into or consolidated
with, any Borrower or another Subsidiary, except to the extent that the
Borrowers have delivered the financial statements of the Acquired Business for
such period, which financial statements shall have been audited by an
independent accounting firm reasonably satisfactory to the Administrative Agent,
and the Administrative Agent agrees to the inclusion of such net income (or net
loss) of such Person and (b) the net income (or net loss) of any Person (other
than a Subsidiary) in which the Borrowers or any of their respective
Subsidiaries has a equity interest in, except to the extent of the amount of
dividends or other distributions actually paid to the Borrowers or any of their
respective Subsidiaries during such period.
 
“Net Worth” means, as of any date of determination thereof, total shareholder’s
equity (including capital stock, additional paid-in capital and retained
earnings after deducting treasury stock) that would appear on the balance sheet
of the Borrowers and their respective Subsidiaries determined on a consolidated
basis in accordance with GAAP.
 
“Non-Recourse Indebtedness” means, with respect to the Borrowers and their
respective Subsidiaries, the principal amount of Indebtedness which is not
allocable to, or which is not the responsibility of, any Loan Party because (a)
(i) only a Subsidiary that is a Joint Venture is liable for such Indebtedness,
and (ii) pursuant to the organizational documents of such Joint Venture
reasonably acceptable to the Administrative Agent, only a portion of such
Indebtedness is allocable (directly or indirectly) to any Loan Party and the
entire remaining portion of such Indebtedness (including any interest, fees or
other amounts thereon) is allocable to a non-Affiliate Joint Venture partner, or
(b) only a Subsidiary that is (i) a Joint Venture or Loan Party consummating a
Permitted Acquisition or (ii) not a Loan Party is liable for such Indebtedness
and recourse for such Indebtedness is limited to specific assets pledged by such
Subsidiary pursuant to an agreement reasonably acceptable to the Administrative
Agent to the extent permitted hereunder (but only to the extent of such
limitation). The amount of such Non-Recourse Indebtedness (x) in clause (a)
above shall be equal to the principal amount of such Indebtedness allocable to a
non-Affiliate Joint Venture partner and (y) in clause (b) above shall be equal
to the amount of such Indebtedness that is not payable by the applicable
Subsidiary from assets other than the specific assets pledged.
 
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all affected Lenders in
accordance with the terms of Section 10.11 and (b) has been approved by the
Required Lenders.
 
“Non-Defaulting Lender” means, as of the date of determination, each Lender that
is not a Defaulting Lender at such time.
 
“Norway Acquisition” means the acquisition of the shares of Fesil Invest A.S..
 
“Notes” means and includes the Revolving Notes and the Swing Note.
 
“Obligations” means all Loans, L/C  Obligations owing under the Applications
with respect to Letters of Credit, advances, debits (including post-petition
interest and fees whether or not allowed in the applicable proceeding), fees and
charges payable, liabilities, obligations, covenants and duties and all other
indebtedness and obligations of the Loan Parties to any Lender, the
Administrative Agent or the L/C Issuer, in each case, arising under or in
relation to any Loan Document, in each case whether or not for the payment of
money, whether arising by reason of any extension of credit, loan guaranty,
indemnification or in any other manner, whether now existing or hereafter
arising, due or to become due, direct or indirect (including those acquired by
assumption), absolute or contingent, and howsoever evidenced, held or acquired.
 
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
 
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 8.8).
 
“Participating Member State” means each country so described in any EMU
Legislation.
 
“Participant” is defined in Section 10.10(d).
 
“Participant Register” is defined in Section 10.10(d).
 
“Participating Interest” means, collectively, any Domestic Participating
Interest and any Multicurrency Participating Interest.
 
“Participating Lender” means the Domestic Participating Lenders, the
Multicurrency Participating Lenders, or both, as the context may require.
 
“Patriot Act” is defined in Section 5.26(b).
 
“Payment Currency” is defined in Section 1.4(d).
 
“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.
 
“Percentage” means (a) for any Domestic Lender, its Domestic Revolver
Percentage, (b) for any Multicurrency Lender, it’s Multicurrency Revolver
Percentage, and (c) where the term “Percentage” is applied on an aggregate basis
(including, without limitation, Section 10.13), such aggregate percentage shall
be calculated by aggregating the separate components of the Domestic Revolver
Percentage and Multicurrency Revolver Percentage, as applicable, in accordance
with the definition of the term “Revolver Percentage” and expressing such
components on a single percentage basis.
 
“Permitted Acquisition” means any Acquisition with respect to which all of the
following conditions shall have been satisfied:
 
(a)           the Loan Parties shall have, not less than ten (10) Business Days
in the case of a Foreign Acquisition or five (5) Business Days in the case of
any other Acquisition (or such shorter period of time as may be agreed to by the
Administrative Agent but subject to Section 2.17(c), if applicable) prior to any
such proposed Acquisition,  notified the Administrative Agent and Lenders of
such Acquisition, and in the event the Total Consideration for the proposed
Acquisition exceeds $5,000,000, (i) provided the Administrative Agent and
Lenders a customary due diligence package and an executed term sheet and/or
commitment letter (setting forth in reasonable detail the terms and conditions
of the Acquisition), (ii) provided the Administrative Agent with the Acquisition
Amount thereof, calculated in reasonable detail and including the amount of all
anticipated Loans to be borrowed, investments to be made, and Capital
Expenditures to be made in connection with the consummation of such Acquisition
and the operation of the related Acquired Business and (iii) at the request of
the Administrative Agent, provide such other information and documents that
Administrative Agent may reasonably request, including, without limitation,
substantially final drafts of the respective agreements, documents or
instruments pursuant to which the Acquisition is to be consummated (including,
without limitation, any related management, non-compete, employment, option or
other material agreements), any schedules to such agreements, documents or
instruments and all other material ancillary agreements, instruments and
documents to be executed or delivered in connection therewith all of the
foregoing which shall be in form and substance reasonably satisfactory to the
Administrative Agent;
 
(b)           such Acquisition (which is not a Foreign Acquisition) shall be
consummated by the Primary Borrower or a Loan Party that is a Wholly-Owned
Subsidiary, and if such Acquisition is a Foreign Acquisition, such Acquisition
shall be consummated by a Foreign Subsidiary Borrower that has satisfied the
requirements of Section 2.17(c) and is formed in the jurisdiction in which the
Acquired Business is located or such other jurisdiction reasonably acceptable to
the Administrative Agent taking into account the requirements of Section 2.17
and Article 4;
 
(c)           the Acquired Business is in the same or similar line of business
(or reasonable extension thereof including, any business which supplies
materials used in the Loan Parties’ operations or facilities or expands sales to
the Loan Parties’ customers) engaged in as of the date of this Agreement by the
Loan Parties and their respective Subsidiaries
 
(d)           the Acquisition shall not be a Hostile Acquisition;
 
(e)           [Intentionally Omitted];
 
(f)           the Loan Parties shall have complied with the requirements of
Article 4 in connection therewith;
 
(g)           to the extent the Acquisition will be financed in whole or in part
with the proceeds of any Loan, the conditions set forth in Section 3.1 shall
have been satisfied;
 
(h)           at the time of the Acquisition and after giving effect to thereto,
no Default or Event of Default shall exist, including with respect to the
covenants contained in Section 6.21 on a pro forma basis, and the Loan Parties
shall have delivered to the Administrative Agent a compliance certificate in the
form of Exhibit E attached hereto evidencing such compliance with Section 6.21;
 
(i)           [Intentionally omitted].
 
(j)           if such Acquisition is not a Foreign Acquisition or if such
Acquisition is a Foreign Acquisition for which the Acquisition Amount for the
applicable Acquired Business is less than $50,000,000, then after giving effect
to the Acquisition and all anticipated Loans, Letters of Credit, investments and
Capital Expenditures (other than Maintenance Capital Expenditures) in connection
with the related Acquired Business within one (1) year after the consummation of
such Foreign Acquisition, (i) the Borrowers shall have a Leverage Ratio of not
less than 0.25x less than the Leverage Ratio required to be maintained by the
Borrowers pursuant to Section 6.21(a) at the time of such Acquisition,
calculated on a pro forma basis, and (ii) the Borrowers shall have at least
$50,000,000 of Unused Revolving Credit Commitments;
 
(k)           if such Acquisition (i) is a Foreign Acquisition for which the
Acquisition Amount for the applicable Acquired Business is greater than
$50,000,000 or (ii) constitutes a Foreign Acquisition under clause (b) of the
definition of “Foreign Acquisition”, then after giving effect to the Acquisition
and all anticipated Loans, investments and Capital Expenditures (other than
Maintenance Capital Expenditures) in connection with the related Acquired
Business within one (1) year after the consummation of such Foreign Acquisition,
(A) the Borrowers shall have a Leverage Ratio of less than or equal to 2.00 to
1.00, calculated on a pro forma basis, (B) the Borrowers shall have at least
$50,000,000 of Unused Revolving Credit Commitments and (C) the Foreign
Subsidiary Borrower Basket shall not exceed the Foreign Subsidiary Borrower
Sublimit;
 
(l)           if such Acquisition involves a business with ongoing operations,
the Acquired Business’s pro forma EBITDA for the most recent four fiscal
quarters prior to the Acquisition for which financial statements are available,
together with such pro forma EBITDA relating to any other Acquisition
consummated in the same fiscal year of the Primary Borrower as such Acquisition
shall not reduce the pro forma EBITDA of the Primary Borrower and its
Subsidiaries on a consolidated basis for the most recent four fiscal quarter
period of the Primary Borrower prior to the Acquisition for which financial
statements are available by more than ten percent (10%); and
 
(m)           all transactions related to the Acquisition shall be consummated
in accordance with all Legal Requirements.
 
“Permitted Lien” is defined in Section 6.13.
 
“Person” means any natural person, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a government or agency or political subdivision thereof.
 
“Post Closing Agreement” means that certain Post Closing Agreement, dated the
date hereof between Borrower and Administrative Agent.
 
“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
which the Loan Parties or any member of the Controlled Group sponsors or
maintains or to which the Loan Parties or any member of the Controlled Group has
liability, other than a Multiemployer Plan.
 
“Platform” is defined in Section 10.8.
 
“Premises” means all of each Loan Party’s right, title and interest in and to
its owned and leased premises, including fixtures and improvements thereon and
certain rights related thereto, existing on or after the Closing Date,
including, particularly, the real property identified on Schedule 4.2 hereto.
 
“Pricing Date” is defined in the definition of “Applicable Margin.”
 
“Pricing Date Deliverables” is defined in the definition of “Applicable Margin.”
 
“Property” means, as to any Person, any Premises and all types of real,
personal, tangible, intangible or mixed property owned by such Person whether or
not included in the most recent balance sheet of such Person and its
Subsidiaries under GAAP.
 
“Public Lender” is defined in Section 10.8.
 
 “Qualified Plan” means a pension plan (as defined in Section 3(2) of ERISA)
intended to be tax-qualified under Section 401(a) of the Code and which any
member of the Controlled Group sponsors, maintains, or to which it makes, is
making or is obligated to make contributions, or in the case of a multiple
employer plan (as described in Section 4064(a) of ERISA) has made contributions
at any time during the immediately preceding period covering at least five (5)
plan years, but excluding any Multiemployer Plan.
 
“RCRA” means the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 and Hazardous and Solid Waste Amendments
of 1984, 42 U.S.C.  §§6901 et seq., and any future amendments.
 
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the L/C
Issuer, as applicable.
 
“Register” is defined in Section 10.10(c).
 
“Reimbursement Obligation” is defined in Section 2.3(c).
 
“Rejecting Lender” is defined in Section 2.18(a)(iii).
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, financial advisors and
consultants of such Person and of such Person’s Affiliates.
 
“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposing or migration into
the environment.
 
“Removal Effective Date” is defined in Section 9.8(b).
 
“Required Lenders” means, as of the date of determination thereof, Lenders whose
outstanding Loans and interests in Letters of Credit and Unused Revolving Credit
Commitments constitute more than fifty percent (50%) of the sum of the total
outstanding Loans, interests in Letters of Credit and Unused Revolving Credit
Commitments; provided, that, the Commitment of, and the portion of the
outstanding Loans, interests in Letters of Credit and Unused Revolving Credit
Commitments held or deemed held by, any Defaulting Lender shall, so long as such
Lender is a Defaulting Lender, be excluded for purposes of making a
determination of Required Lenders.  In the event of any Incremental Term Loan
and/or Incremental Commitment Increase, Required Lenders shall be amended to
include the relative outstanding Loans, Commitments and other obligations
resulting therefrom.
 
“Reserve Percentage” means, for any Borrowing of Eurocurrency Loans, the daily
average for the applicable Interest Period of the maximum rate, expressed as a
decimal, at which reserves (including, without limitation, any supplemental,
marginal, and emergency reserves) are imposed during such Interest Period by the
Board of Governors of the Federal Reserve System (or any successor) on
“eurocurrency liabilities,” as defined in such Board’s Regulation D (or in
respect of any other category of liabilities that includes deposits by reference
to which the interest rate on Eurocurrency Loans is determined or any category
of extensions of credit or other assets that include loans by non-United States
offices of any Lender to United States residents), subject to any amendments of
such reserve requirement by such Board or its successor, taking into account any
transitional adjustments thereto.  For purposes of this definition, the
Eurocurrency Loans shall be deemed to be “eurocurrency liabilities” as defined
in Regulation D without benefit or credit for any prorations, exemptions or
offsets under Regulation D.
 
“Resignation Effective Date” is defined in Section 9.8(a).
 
“Reuters Screen LIBOR01 Page” means the display designated as the “LIBOR01 Page”
on the Reuters Service (or such other page as may replace the LIBOR01 Page on
that service or such other service as may be nominated by the British Bankers’
Association as the information vendor for the purpose of displaying British
Bankers’ Association Interest Settlement Rates for U.S. Dollar deposits (“BBA
LIBOR”) or such other commercially available source providing quotations of BBA
LIBOR as designated by the Administrative Agent from time to time).
 
“Revaluation Date” means each of the following:  (a) each date a Loan is made
pursuant to Section 2.2; (b) each date a Loan is converted to or continued as a
Eurocurrency Loan pursuant to the terms of this Agreement; (c) each date a
Revolving Loan is made to reimburse a Swing Loan or drawing under a Letter of
Credit or a Participating Interest is required to be purchased in an outstanding
Swing Loan or L/C Obligation pursuant to the terms of this Agreement; (d) the
last Business Day of each calendar month; and (e) such additional dates as the
Administrative Agent or the Required Lenders shall reasonably specify.
 
“Revolver Percentage” means, for each Lender, the percentage of the aggregate
Revolving Credit Commitments represented by  the aggregate of such Lender’s
Domestic Revolving Commitment and Multicurrency Revolving Commitment or, if the
Revolving Credit Commitments have been terminated, the percentage held by such
Lender (including through participation interests in Reimbursement Obligations)
of the aggregate principal amount of all Revolving Loans and L/C Obligations
then outstanding.
 
“Revolving Credit” means the credit facility for making Revolving Loans and
Swing Loans and issuing Letters of Credit described in Sections 2.1, 2.2, 2.3
and 2.11.
 
“Revolving Commitment Increase” is defined in Section 2.15(a).
 
“Revolving Commitment Increase Lender” is defined in Section 2.15(e).
 
“Revolving Credit Commitments” means the aggregate of the Domestic Revolving
Commitments and the Multicurrency Revolving Commitments.  The Borrowers and the
Lenders acknowledge and agree that the Revolving Credit Commitments of the
Lenders aggregate $300,000,000 on the Closing Date.
 
“Revolving Credit Termination Date” means May 31, 2017 or such earlier date on
which the Revolving Credit Commitments are terminated in whole pursuant to
Section 2.10, 7.2 or 7.3.
 
“Revolving Loan” means any Domestic Revolving Loan or Multicurrency Revolving
Loan, as applicable (and includes a Base Rate Loan or a Eurocurrency Loan).
 
“Revolving Note” is defined in Section 2.12.
 
“S&P” means Standard & Poor’s Ratings Services Group, a division of The
McGraw-Hill Companies, Inc.
 
“Secured Obligations” means the Obligations, the Hedging Liability, any Funds
Transfer and Deposit Account Liability and the Documentary Letter of Credit
Obligations.
 
“Secured Parties” means (a) the Administrative Agent, (b) each L/C Issuer, (c)
each Swing Line Lender, (d) the Lenders, (e) each counterparty to a Hedge
Agreement with a Loan Party or any of its Subsidiaries that was a Lender or an
Affiliate of a Lender as of the Closing Date (with respect to any such Hedge
Agreement entered into prior to the Closing Date) or at the time such Hedge
Agreement was entered into, and (f) each Lender or Affiliate of a Lender that
provides services to a Loan Party that give rise to any Funds Transfer and
Deposit Account Liability.
 
“Sharing Event” means (a) the occurrence and continuance of any Event of Default
under Section 7.1(j) or (k), (b) the declaration of the termination of any
Commitment, or the acceleration of the maturity of any Loans, in each case in
accordance with Article 7 or (c) the failure of any Borrower to pay any
principal of, or interest on, any Loans or any L/C Obligations on the Revolving
Credit Termination Date.
 
“Significant Subsidiary” means at any time any Subsidiary that would at such
time constitute a “significant subsidiary” (as such term is defined in
Regulation S-X of the Securities and Exchange Commission of the United States as
in effect on the Closing Date) of a Loan Party.
 
“Spot Rate” means, for any currency, the rate determined by the Administrative
Agent as the spot rate for the purchase by the Administrative Agent of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two (2) Business Days prior to
the date as of which the foreign exchange computation is made; provided, that,
the Administrative Agent may obtain such spot rate from another financial
institution designated by the Administrative Agent if the Administrative Agent
does not have as of the date of determination a spot buying rate for any such
currency.
 
“Subsidiary” means, as to any particular parent corporation or organization, any
other corporation or organization more than fifty percent (50%) of the
outstanding Voting Stock of which is at the time directly or indirectly owned by
such parent corporation or organization or by any one or more other entities
which are themselves subsidiaries of such parent corporation or
organization.  Unless otherwise expressly noted herein, the term “Subsidiary”
means a Subsidiary of the Primary Borrower or of the Primary Borrower’s direct
or indirect Subsidiaries.
 
“Super-Majority Owned Joint Venture Subsidiary” means, at any time, any
Subsidiary that is a Joint Venture of which not less than eighty percent (80%)
of the issued and outstanding shares of capital stock (other than directors’
qualifying shares as required by law) or other equity interests are owned by the
Primary Borrower or the Primary Borrower’s other Wholly-Owned Subsidiaries at
such time.
 
“Swing Line” means the credit facility for making one or more Swing Loans
described in Section 2.11.
 
“Swing Line Lender” means Fifth Third Bank or any other Lender from time to time
approved by the Administrative Agent.
 
“Swing Line Sublimit” means $10,000,000, as reduced pursuant to the terms.
 
“Swing Loan” and “Swing Loans” each is defined in Section 2.11.
 
“Swing Note” is defined in Section 2.12.
 
“Target Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
“Title IV Plan” means a Plan subject to Title IV of ERISA, other than a
Multiemployer Plan, to which any Loan Party, its respective Subsidiaries or any
ERISA Affiliate incurs or otherwise has any obligation or liability, contingent
or otherwise.
 
“Total Consideration” means the total amount expressed in Dollars (but without
duplication) of (a) cash paid in connection with any Acquisition, plus
(b) indebtedness payable to the seller in connection with such Acquisition, plus
(c) the fair market value of any equity securities, including any warrants or
options therefor, delivered in connection with any Acquisition, plus (d) other
future payments to third parties in respect of the purchase of the Acquired
Business in connection with such Acquisition which are required to be made over
a period of time and are not contingent upon the Loan Parties or their
respective Subsidiaries meeting financial performance objectives (exclusive of
salaries paid in the ordinary course of business) (discounted at the Base Rate),
but only to the extent not included in clause (a), (b) or (c) above, plus
(e) the amount of indebtedness assumed in connection with such Acquisition (it
being understood that Non-Recourse Indebtedness of OSI Partners, Ltd. owing to
Dow Corning Corporation in an aggregate amount not to exceed $15,000,000 shall
not be included in this clause (e)), minus (f) the fair market value of any
Property acquired in connection with such Acquisition which is to be sold to a
third party within ninety (90) days (or eight months for purposes of the sale of
the office park acquired in the Norway Acquisition) after consummation of such
Acquisition pursuant to a purchase agreement or binding commitment to purchase
in effect as of the date of such Acquisition, minus (g) the principal amount of
Non-Recourse Indebtedness incurred by a Subsidiary that is a Joint Venture or
Loan Party consummating such acquisition in accordance with this Agreement to
finance a portion of such Acquisition.
 
“Total Funded Debt” means, as of any date of determination thereof, the
aggregate of all Indebtedness of the Borrowers and their respective Subsidiaries
as of such date determined on a consolidated basis in accordance with GAAP.
 
“Type” means, as the context may require, with reference to any Loan (a) whether
such Loan is a Revolving Loan or Swing Loan, and (b) whether such Loan is a Base
Rate Loan or a Eurocurrency Loan.
 
“UCC” is defined in Section 1.2.
 
“Unfunded Vested Liabilities” means, for any Plan at any time, the amount (if
any) by which the present value of all vested nonforfeitable accrued benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the Controlled Group to the PBGC or the Plan under Title IV of
ERISA.
 
“United States” or “U.S.” means the United States of America.
 
“Unused Domestic Revolving Commitments” means, as of the date of determination,
the difference between the Domestic Revolving Commitments then in effect and the
aggregate outstanding principal amount of Domestic Revolving Loans and L/C
Obligations; provided, that Swing Loans outstanding from time to time shall be
deemed to reduce the Unused Domestic Revolving Commitment of the Administrative
Agent for purposes of computing the commitment fee under Section 2.13(a).
 
“Unused Multicurrency Revolving Commitments” means, as of the date of
determination, the difference between the Multicurrency Revolving Commitments
then in effect and the aggregate outstanding principal amount of Multicurrency
Revolving  Loans and L/C Obligations.
 
“Unused Revolving Credit Commitments” means (a) for any Domestic Lender, the
Unused Domestic Revolving Commitment, as of the date of determination, (b) for
any Multicurrency Lender, its Unused Multicurrency Revolving Commitment and (c)
where the term “Unused Revolving Credit Commitments” is applied on an aggregate
basis, the difference between the Revolving Credit Commitments then in effect
and the aggregate outstanding principal amount of Revolving Loans and L/C
Obligations; provided, that Swing Loans outstanding from time to time shall be
deemed to reduce the Unused Revolving Credit Commitment of the Administrative
Agent for purposes of computing the commitment fee under Section 2.13(a).
 
“U.S. Borrower” means any Borrower that is a U.S. Person.
 
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
 
“Voting Stock” of any Person means capital stock or other equity interests of
any class or classes (however designated) having ordinary power for the election
of directors or other similar governing body of such Person (including, without
limitation, general partners of a partnership), other than stock or other equity
interests having such power only by reason of the happening of a contingency.
 
“Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.
 
“Wholly-Owned Subsidiary” means, at any time, (a) any Subsidiary of which one
hundred percent (100%) of the issued and outstanding shares of capital stock
(other than directors’ qualifying shares as required by law) or other equity
interests are owned by the Primary Borrower or the Primary Borrower’s other
Wholly-Owned Subsidiaries at such time or (b) any Super-Majority Owned Joint
Venture Subsidiary.
 
“Withdrawal Liabilities” means, as of any determination date, the aggregate
amount of the liabilities, if any, pursuant to Section 4201 of ERISA as a result
of a  Controlled Group member making a complete or partial withdrawal from one
or more Multiemployer Plans and any increase in contributions pursuant to
Section 4243 of ERISA.
 
“Withholding Agent” means the Borrowers and the Administrative Agent.
 
Section 1.2. Interpretation.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and permitted assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.  All references to time of day herein are
references to Eastern time unless otherwise specifically provided.  Where the
character or amount of any asset or liability or item of income or expense is
required to be determined or any consolidation or other accounting computation
is required to be made for the purposes of this Agreement, it shall be done in
accordance with GAAP except where such principles are inconsistent with the
specific provisions of this Agreement.  All terms that are used in this
Agreement which are defined in the Uniform Commercial Code of the State of New
York as in effect from time to time (the “UCC”) shall have the same meanings
herein as such terms are defined in the UCC, unless this Agreement shall
otherwise specifically provide.
 
Section 1.3. Change in Accounting Principles.  If, after the date of this
Agreement, there shall occur any change in GAAP from those used in the
preparation of the financial statements referred to in Section 5.3 and such
change shall result in a change in the method of calculation of any financial
covenant, standard or term found in this Agreement, either the Loan Parties or
the Required Lenders may by notice to the Administrative Agent and the Loan
Parties, respectively, require that the Lenders and the Loan Parties negotiate
in good faith to amend such covenants, standards, and terms so as equitably to
reflect such change in accounting principles, with the desired result being that
the criteria for evaluating the financial condition of the Loan Parties and
their respective Subsidiaries shall be the same as if such change had not been
made.  No delay by the Loan Parties or the Required Lenders in requiring such
negotiation shall limit their right to so require such a negotiation at any time
after such a change in accounting principles.  Until any such covenant,
standard, or term is amended in accordance with this Section 1.3, financial
covenants shall be computed and determined in accordance with GAAP in effect
prior to such change in accounting principles.  Without limiting the generality
of the foregoing, the Loan Parties shall neither be deemed to be in compliance
with any financial covenant hereunder nor out of compliance with any financial
covenant hereunder if such state of compliance or noncompliance, as the case may
be, would not exist but for the occurrence of a change in accounting principles
after the Closing Date.
 
Section 1.4. Computation of Dollar Amounts; Exchange Rates; Currency
Equivalents.
 
(a) If, for any purpose of this Agreement or the other Loan Documents, it is
necessary to convert a sum owing hereunder or in any other Loan Document in one
currency into another currency, the parties hereto agree to the fullest extent
that they may effectively do so, that the rate of exchange used shall be the
Spot Rate.
 
(b) The Administrative Agent shall determine the Spot Rate as of each
Revaluation Date to be used for calculating the Dollar Equivalents of Loans
outstanding hereunder denominated in a Foreign Currency.  Such Spot Rate shall
become effective as of such Revaluation Date and shall be the Spot Rate employed
in converting any amounts between the applicable currencies until the next
Revaluation Date to occur.
 
(c) Wherever in this Agreement or any other Loan Documents, in connection with
the making of any Loan, any conversion, continuation or prepayment of a Loan, an
amount, such as a required minimum or multiple amount, is expressed in Dollars,
but such Loan is denominated in a Foreign Currency, such amount shall be the
relevant Foreign Currency Equivalent, as reasonably determined by the
Administrative Agent.
 
(d) The obligations of each party in respect of any sum due to any other party
hereto or any other Secured Party (the “Applicable Creditor”) shall,
notwithstanding any judgment or payment in a currency (the “Payment Currency”)
other than the currency in which such sum is stated to be due hereunder (the
“Agreement Currency”), be discharged only to the extent that, on the Business
Day following receipt by the Applicable Creditor of any sum so due in the
Payment Currency, the Administrative Agent may in accordance with normal banking
procedures in the relevant jurisdiction purchase the Agreement Currency with the
Payment Currency; if the amount of the Agreement Currency so purchased is less
than the sum originally due to the Applicable Creditor in the Agreement
Currency, such party agrees, as a separate obligation and notwithstanding any
such judgment or payment, to indemnify the Applicable Creditor against such
loss.
 
(e) To the extent that any amount that is part of any calculation to be made
under this Agreement or any other Loan Document (including any applicable
calculation of Total Consideration) is in a currency other than Dollars, such
amount shall be converted into Dollars as of the date of such calculation in the
manner set forth in Section 1.4(a) for purposes of making such calculation.
 
(f) Determinations by the Administrative Agent pursuant to this Section 1.4
shall be conclusive absent demonstrable error.
 
(g) Subject to the provisions of Section 8.2, each provision in this Agreement
relating to payments to be made by the Borrowers on account of principal,
interest and fees which requires payment in Dollars, shall be deemed to mean (i)
in the case of Loans or other amounts denominated in Dollars, payment in Dollars
and (ii) in the case of Loans or other amounts denominated in a Foreign
Currency, payment in such Foreign Currency.
 
(h) The obligations of the Loan Parties contained in this Section 1.4 shall
survive the termination of this Agreement and the payment of all other amounts
owing hereunder.
 
 
ARTICLE 2. The Credit Facilities.
 
Section 2.1. Domestic Revolving Commitments.  Prior to the Revolving Credit
Termination Date, each Domestic Revolving Lender severally and not jointly
agrees, subject to the terms and conditions hereof, to make revolving loans
(“Domestic Revolving Loans”) in Dollars to the Borrowers from time to time up to
the amount of such Domestic Revolving Lender’s Domestic Revolving Commitment in
effect at such time; provided, however, (i) the sum of the aggregate principal
amount of Domestic Revolving Loans, Swing Loans and Domestic L/C Obligations at
any time outstanding shall not exceed the sum of all Domestic Revolving
Commitments in effect at such time, (ii) Domestic Revolving Loans may only be
requested by Foreign Subsidiary Borrowers in connection with (x) funding
Permitted Acquisitions (up to the Total Consideration thereof to the extent
otherwise permitted under this Agreement) and (y) making Capital Expenditures
permitted by Section 6.21(c)(ii), and (iii) the sum of the aggregate principal
amount of Revolving Loans at any time outstanding with respect to Foreign
Subsidiary Borrowers shall not exceed the Foreign Subsidiary Borrower Sublimit.
Each Borrowing of Domestic Revolving Loans shall be made ratably by the Domestic
Revolving Lenders in proportion to their respective Domestic Revolver
Percentages. As provided in Section 2.5(a), and subject to the terms hereof, the
Borrowers may elect that each Borrowing of Domestic Revolving Loans be either
Base Rate Loans or Eurocurrency Loans.  Domestic Revolving Loans may be repaid
and reborrowed before the Revolving Credit Termination Date, subject to the
terms and conditions hereof.
 
Section 2.2. Multicurrency Revolving Commitments.  Prior to the Revolving Credit
Termination Date, each Multicurrency Lender severally and not jointly agrees,
subject to the terms and conditions hereof, to make revolving loans
(“Multicurrency Revolving Loans”) in Dollars or Foreign Currencies to the
Borrowers from time to time up to the amount of such Multicurrency Lender’s
Multicurrency Revolving Commitment in effect at such time; provided, however,
(i) the sum of the aggregate principal Dollar amount (determined as of the most
recent Revaluation Date) of Multicurrency Revolving Loans and Multicurrency L/C
Obligations at any time outstanding shall not exceed the sum of all
Multicurrency Revolving Commitments in effect at such time, (ii) the Dollar
Equivalent of the aggregate principal amount of Multicurrency Revolving Loans
denominated in a Foreign Currency shall not exceed the Foreign Currency
Sublimit, (iii) Multicurrency Revolving Loans may only be requested by Foreign
Subsidiary Borrowers in connection with (x) funding Permitted Acquisitions (up
to the Total Consideration thereof to the extent otherwise permitted under this
Agreement) and (y) making Capital Expenditures permitted by Section 6.21(c)(ii),
and (iv) the sum of the aggregate principal amount of Revolving Loans at any
time outstanding with respect to Foreign Subsidiary Borrowers shall not exceed
the Foreign Subsidiary Borrower Sublimit. Each Borrowing of Multicurrency
Revolving Loans shall be made ratably by the Multicurrency Lenders in proportion
to their respective Multicurrency Revolver Percentages. Multicurrency Revolving
Loans may only consist of Eurocurrency Loans. Multicurrency Revolving Loans may
be repaid and reborrowed before the Revolving Credit Termination Date, subject
to the terms and conditions hereof.
 
Section 2.3. Letters of Credit.  (a)  General Terms
 
(i) Domestic Letters of Credit.  Subject to the terms and conditions hereof and
the customary requirements of the L/C Issuer, as part of the Revolving Credit,
the L/C Issuer shall issue standby letters of credit (as a credit enhancement
for Indebtedness of the Loan Parties) in Dollars (each a “Domestic Letter of
Credit”) for the Borrowers’ account in an aggregate undrawn face amount up to
the Domestic L/C Sublimit; provided, however, (i) the sum of the aggregate
undrawn face amount of Domestic Letters of Credit and Multicurrency Letters of
Credit shall not exceed the L/C Sublimit and (ii) the sum of the Domestic
Revolving Loans, Swing Loans and Domestic L/C Obligations at any time
outstanding shall not exceed the sum of all Domestic Revolving Credit
Commitments in effect at such time. Each Domestic Revolving Lender shall be
obligated to reimburse the L/C Issuer for such Domestic Revolving Lender’s
Domestic Revolver Percentage of the amount of each drawing under a Domestic
Letter of Credit not reimbursed by the Borrowers and, accordingly, each Domestic
Letter of Credit shall constitute usage of the Domestic Revolving Commitment of
each Domestic Revolving Lender pro rata in an amount equal to its Domestic
Revolver Percentage of the Domestic L/C Obligations then outstanding.
 
(ii) Multicurrency Letters of Credit.  Subject to the terms and conditions
hereof and the customary requirements of the L/C Issuer, as part of the
Revolving Credit, the L/C Issuer shall issue standby letters of credit (as a
credit enhancement for Indebtedness of the Loan Parties) in Dollars and Foreign
Currencies (each a “Multicurrency Letter of Credit”) for the Borrowers’ account
in an aggregate undrawn face amount up to the Multicurrency L/C Sublimit;
provided, however, (i) the sum of the aggregate undrawn face amount of Domestic
Letters of Credit and Multicurrency Letters of Credit shall not exceed the L/C
Sublimit and (ii) the sum of the Multicurrency Revolving Loans and Multicurrency
L/C Obligations at any time outstanding shall not exceed the sum of all
Multicurrency Revolving Credit Commitments in effect at such time. Each
Multicurrency Lender shall be obligated to reimburse the L/C Issuer for such
Multicurrency Lender’s Multicurrency Revolver Percentage of the amount of each
drawing under a Multicurrency Letter of Credit not reimbursed by the Borrowers
and, accordingly, each Multicurrency Letter of Credit shall constitute usage of
the Multicurrency Revolving Commitment of each Multicurrency Lender pro rata in
an amount equal to its Multicurrency Revolver Percentage of the Multicurrency
L/C Obligations then outstanding.
 
(b) Applications.  Subject to Section 2.3(a), at any time before the Revolving
Credit Termination Date, the L/C Issuer shall, at the request of any Borrower,
issue one or more Letters of Credit, in form and substance acceptable to the L/C
Issuer, with expiration dates no later than the date which is the earlier
of  (x) twelve (12) months from the date of issuance (or which are cancelable
not later than twelve (12) months from the date of issuance and each renewal) or
(y) thirty (30) days prior to the Revolving Credit Termination Date, in an
aggregate face amount as set forth above, upon the receipt of a duly executed
application for the relevant Letter of Credit in the form then customarily
prescribed by the L/C Issuer for the Letter of Credit requested (each an
“Application”).  Notwithstanding anything contained in any Application to the
contrary: (i) the Borrowers shall pay fees in connection with each Letter of
Credit as set forth in Section 2.13(b), and (ii) if the L/C Issuer is not timely
reimbursed for the amount of any drawing under a Letter of Credit on the date
such drawing is paid, the Borrowers’ obligation to reimburse the L/C Issuer for
the amount of such drawing shall bear interest (which the Borrowers hereby
promise to pay) from and after the date such drawing is paid at a rate per annum
equal to the sum of two percent (2.0%) plus the Applicable Margin plus the Base
Rate from time to time in effect (computed on the basis of a year of 365 or
366 days, as the case may be, and the actual number of days elapsed).  Without
limiting the foregoing, the L/C Issuer’s obligation to issue, amend or extend
the expiration date of a Letter of Credit is subject to the terms or conditions
of this Agreement (including the conditions set forth in Section 3.1 and the
other terms of this Section 2.3).
 
(c) The Reimbursement Obligations.  Subject to Section 2.3(b), the obligation of
the Borrowers to reimburse the L/C Issuer for all drawings under a Letter of
Credit (a “Reimbursement Obligation”) shall be governed by the Application
related to such Letter of Credit (to the extent such Application does not
conflict with this Agreement) and this Agreement, except that reimbursement
shall be made by no later than 12:00 Noon (Eastern time) on the date when each
drawing is to be paid if the Borrowing Agent has been informed of such drawing
by the L/C Issuer on or before 11:30 a.m.  (Eastern time) on the date when such
drawing is to be paid or, if notice of such drawing is given to the Borrowing
Agent after 11:30 a.m.  (Eastern time) on the date when such drawing is to be
paid, by the end of such day, in immediately available funds at the
Administrative Agent’s principal office in Cincinnati, Ohio or such other office
as the Administrative Agent may designate in writing to the Borrowing Agent, and
the Administrative Agent shall thereafter cause to be distributed to the
L/C Issuer such amount(s) in like funds.  If the Borrowers do not make any such
reimbursement payment on the date due and the applicable Participating Lenders
fund their participations in the manner set forth in Section 2.3(d) below, then
all payments thereafter received by the Administrative Agent in discharge of any
of the relevant Reimbursement Obligations shall be distributed in accordance
with Section 2.3(d) below.  In addition, for the benefit of the Administrative
Agent, the L/C Issuer and each Lender, the Borrowers agree that, notwithstanding
any provision of any Application, their obligations under this Section 2.3(c)
and each Application shall be absolute, unconditional and irrevocable, and shall
be performed strictly in accordance with the terms of this Agreement and the
Applications, under all circumstances whatsoever, including without limitation
(i) any lack of validity or enforceability of any Loan Document; (ii) any
amendment or waiver of or any consent to departure from all or any of the
provisions of any Loan Document; (iii) the existence of any claim, set-off,
defense or other right the Borrowers may have at any time against a beneficiary
of a Letter of Credit (or any Person for whom a beneficiary may be acting), the
Administrative Agent, the L/C Issuer, any Lender or any other Person, whether in
connection with this Agreement, another Loan Document, the transaction related
to the Loan Document or any unrelated transaction; (iv) any statement or any
other document presented under a Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; (v) payment by the Administrative
Agent or the L/C Issuer under a Letter of Credit against presentation to the
Administrative Agent or the L/C Issuer of a draft or certificate that does not
comply with the terms of the Letter of Credit; provided, that the Administrative
Agent’s or the L/C Issuer’s determination that documents presented under the
Letter of Credit comply with the terms thereof did not constitute gross
negligence or willful misconduct of the Administrative Agent or the L/C Issuer;
or (vi) any other act or omission to act or delay of any kind by the
Administrative Agent or the L/C Issuer, any Lender or any other Person or any
other event or circumstance whatsoever that might, but for the provisions of
this Section 2.3(c), constitute a legal or equitable discharge of the Borrowers’
obligations hereunder or under an Application.
 
(d) The Participating Interests.
 
(i) Each Domestic Revolving Lender (other than the Lender acting as the L/C
Issuer) severally and not jointly agrees to purchase from the L/C Issuer, and
the L/C Issuer hereby agrees to sell to each such Domestic Revolving Lender (a
“Domestic Participating Lender”), an undivided participating interest (a
“Domestic Participating Interest”) to the extent of its Domestic Revolver
Percentage in each Domestic Letter of Credit issued by, and each Reimbursement
Obligation with respect to each Domestic Letter of Credit owed to, the L/C
Issuer. Upon the Borrowers’ failure to pay any Reimbursement Obligation with
respect to any Domestic Letter of Credit on the date and at the time required,
or if the L/C Issuer is required at any time to return to the Borrowers or to a
trustee, receiver, liquidator, custodian or other Person any portion of any
payment of any Reimbursement Obligation with respect to any Domestic Letter of
Credit, each Domestic Participating Lender shall, not later than the Business
Day it receives a certificate in the form of Exhibit A hereto from the L/C
Issuer (with a copy to the Administrative Agent) to such effect, if such
certificate is received before 1:00 p.m.  (Eastern time), or not later than
1:00 p.m.  (Eastern time) the following Business Day, if such certificate is
received after such time, pay to the Administrative Agent for the account of the
L/C Issuer an amount equal to such Domestic Participating Lender’s Domestic
Revolver Percentage of such unpaid Reimbursement Obligation with respect to its
Domestic Participating Interest together with interest on such amount accrued
from the date the L/C Issuer made the related payment to the date of such
payment by such Domestic Participating Lender at a rate per annum equal to:
(i) from the date the L/C Issuer made the related payment to the date two
(2) Business Days after payment by such Domestic Participating Lender is due
hereunder, the Federal Funds Rate for each such day and (ii) from the date two
(2) Business Days after the date such payment is due from such Domestic
Participating Lender to the date such payment is made by such Domestic
Participating Lender, the Base Rate in effect for each such day.  Each such
Domestic Participating Lender shall, after making its appropriate payment, be
entitled to receive its Domestic Revolver Percentage of each payment received in
respect of the relevant Reimbursement Obligation and of interest paid thereon,
with the L/C Issuer retaining its Domestic Revolver Percentage thereof as a
Lender hereunder.
 
(ii)  Each Multicurrency Lender (other than the Lender acting as the L/C Issuer)
severally and not jointly agrees to purchase from the L/C Issuer, and the L/C
Issuer hereby agrees to sell to each such Multicurrency Lender (a “Multicurrency
Participating Lender”), an undivided participating interest (a “Multicurrency
Participating Interest”) to the extent of its Multicurrency Revolver Percentage
in each Multicurrency Letter of Credit issued by, and each Reimbursement
Obligation with respect to each Multicurrency Letter of Credit owed to, the L/C
Issuer.  Upon the Borrowers’ failure to pay any Reimbursement Obligation with
respect to any Multicurrency Letter of Credit on the date and at the time
required, or if the L/C Issuer is required at any time to return to the
Borrowers or to a trustee, receiver, liquidator, custodian or other Person any
portion of any payment of any Reimbursement Obligation with respect to any
Multicurrency Letter of Credit, each Multicurrency Participating Lender shall,
not later than the Business Day it receives a certificate in the form of
Exhibit A hereto from the L/C Issuer (with a copy to the Administrative Agent)
to such effect, if such certificate is received before 1:00 p.m.  (Eastern
time), or not later than 1:00 p.m.  (Eastern time) the following Business Day,
if such certificate is received after such time, pay to the Administrative Agent
for the account of the L/C Issuer an amount equal to such Multicurrency
Participating Lender’s Multicurrency Revolver Percentage of such unpaid
Reimbursement Obligation with respect to its Multicurrency Participating
Interest together with interest on such amount accrued from the date the L/C
Issuer made the related payment to the date of such payment by such
Multicurrency Participating Lender at a rate per annum equal to: (i) from the
date the L/C Issuer made the related payment to the date two (2) Business Days
after payment by such Multicurrency Participating Lender is due hereunder, the
Federal Funds Rate for each such day and (ii) from the date two (2) Business
Days after the date such payment is due from such Multicurrency Participating
Lender to the date such payment is made by such Multicurrency Participating
Lender, the Base Rate in effect for each such day.  Each such Multicurrency
Participating Lender shall, after making its appropriate payment, be entitled to
receive its Multicurrency Revolver Percentage of each payment received in
respect of the relevant Reimbursement Obligation and of interest paid thereon,
with the L/C Issuer retaining its Multicurrency Revolver Percentage thereof as a
Lender hereunder.
 
(iii) The several obligations of the Participating Lenders to the L/C Issuer
under this Section 2.3 shall be absolute, irrevocable and unconditional under
any and all circumstances and shall not be subject to any set-off, counterclaim
or defense to payment which any Participating Lender may have or has had against
the Borrowers, the L/C Issuer, the Administrative Agent, any Lender or any other
Person.  Without limiting the generality of the foregoing, such obligations
shall not be affected by any Default or Event of Default or by any reduction or
termination of the Revolving Credit Commitment of any Lender, and each payment
by a Participating Lender under this Section 2.3 shall be made without any
offset, abatement, withholding or reduction whatsoever.
 
(e) Indemnification.  The Domestic Participating Lenders and the Multicurrency
Participating Lenders shall, to the extent not reimbursed by the Borrowers, and
to the extent of their respective Domestic Revolver Percentages and
Multicurrency Revolver Percentages, as applicable, indemnify the L/C Issuer (to
the extent not reimbursed by the Borrowers) against any cost, expense (including
reasonable counsel fees and disbursements), claim, demand, action, loss or
liability (except such as result from the L/C Issuer’s gross negligence or
willful misconduct) that the L/C Issuer may suffer or incur in connection with
any Domestic Letter of Credit or any Multicurrency Letter of Credit, as
applicable, issued by it.  The obligations of the Participating Lenders under
this Section 2.3(e) and all other parts of this Section 2.3 shall survive
termination of this Agreement and of all Applications, Letters of Credit, and
all drafts and other documents presented in connection with drawings thereunder.
 
(f) Manner of Requesting a Letter of Credit.  The Borrowing Agent shall provide
at least five (5) Business Days’ advance written notice to the Administrative
Agent (or such lesser notice as the Administrative Agent and the L/C Issuer may
agree in their sole discretion) of each request for the issuance of a Letter of
Credit, each such notice to be accompanied by a properly completed and executed
Application for the requested Letter of Credit and, in the case of an extension
or amendment or an increase in the amount of a Letter of Credit, a written
request therefor, in a form acceptable to the Administrative Agent and the L/C
Issuer, in each case, together with the fees called for by this Agreement.  The
Administrative Agent shall promptly notify the L/C Issuer of the Administrative
Agent’s receipt of each such notice and the L/C Issuer shall promptly notify the
Administrative Agent and the Lenders of the issuance of a Letter of Credit.
 
Section 2.4. Applicable Interest Rates.  (a)  Base Rate Loans.  Each Base Rate
Loan made or maintained by a Lender shall bear interest (computed on the basis
of a year of 365 or 366 days, as the case may be, and the actual days elapsed)
on the unpaid principal amount thereof from the date such Loan is advanced or
created by conversion from a Eurocurrency Loan until maturity (whether by
acceleration or otherwise) or date of repayment at a rate per annum equal to the
sum of the Applicable Margin plus the Base Rate from time to time in effect,
payable in arrears on the last Business Day of each month and at maturity
(whether by acceleration or otherwise).
 
(b) Eurocurrency Loans.  Each Eurocurrency Loan made or maintained by a Lender
shall bear interest during each Interest Period it is outstanding (computed on
the basis of a year of 360 days and actual days elapsed) on the unpaid principal
amount thereof from the date such Loan is advanced, continued or created by
conversion from a Base Rate Loan until maturity (whether by acceleration or
otherwise) at a rate per annum equal to the sum of the Applicable Margin plus
the Adjusted LIBOR applicable for such Interest Period, payable in arrears on
the last day of the Interest Period and at maturity (whether by acceleration or
otherwise), and, if the applicable Interest Period is longer than three months,
on each day occurring every three months after the commencement of such Interest
Period.
 
(c) Default Rate.  While any Event of Default exists or after acceleration, the
Borrowers shall pay interest (after as well as before entry of judgment thereon
to the extent permitted by law) on the principal amount of all Loans owing by
them at a rate per annum equal to:
 
(i) for any Base Rate Loan, the sum of two percent (2.0%) per annum plus the
Applicable Margin plus the Base Rate from time to time in effect; and
 
(ii) for any Eurocurrency Loan, the sum of two percent (2.0%) per annum plus the
rate of interest in effect thereon at the time of such default until the end of
the Interest Period applicable thereto and, thereafter, at a rate per annum
equal to the sum of two percent (2.0%) plus the Applicable Margin for Base Rate
Loans plus the Base Rate from time to time in effect;
 
provided, however, that in the absence of acceleration, any increase in interest
rates pursuant to this Section shall be made at the election of the
Administrative Agent or the Required Lenders, with written notice to the
Borrowing Agent.  While any Event of Default exists or after acceleration,
accrued interest shall be paid on demand of the Administrative Agent or the
Required Lenders.
 
(d) Rate Determinations.  The Administrative Agent shall determine each interest
rate applicable to the Loans and the Reimbursement Obligations hereunder, and
its determination thereof shall be conclusive and binding except in the case of
manifest error.
 
Section 2.5. Manner of Borrowing Loans and Designating Applicable Interest
Rates.  (a) Notice to the Administrative Agent.  The Borrowing Agent shall give
written notice to the Administrative Agent by no later than 10:00 a.m.  (Eastern
time): (i) at least three (3) Business Days before the date on which the
Borrowers request the Lenders to advance a Borrowing of Eurocurrency Loans in
Dollars and (ii) on the date the Borrowers request the Lenders to advance a
Borrowing of Base Rate Loans and (iii) at least four (4) Business Days before
the date on which the Borrowers request the Lenders to advance a Revolving Loan
in a Foreign Currency.  The Loans included in each Borrowing shall bear interest
initially at the Type of rate specified in such notice.  Thereafter, the
Borrowers may from time to time elect to change or continue the Type of interest
rate borne by each Borrowing or, subject to Section 2.6, a portion thereof, as
follows: (i) if such Borrowing is of Eurocurrency Loans, on the last day of the
Interest Period applicable thereto, the Borrowers may continue part or all of
such Borrowing as Eurocurrency Loans or convert part or all of such Borrowing
into Base Rate Loans or (ii) if such Borrowing is of Base Rate Loans, on any
Business Day, the Borrowers may convert all or part of such Borrowing into
Eurocurrency Loans for an Interest Period or Interest Periods specified by the
Borrowers.  The Borrowing Agent shall give all such notices requesting the
advance, continuation or conversion of a Borrowing to the Administrative Agent
by telecopy (which notice shall be irrevocable once given), substantially in the
form attached hereto as Exhibit B (Notice of Borrowing) or Exhibit C (Notice of
Continuation/Conversion), as applicable, or in such other written form
acceptable to the Administrative Agent.  Notice of the continuation of a
Borrowing of Eurocurrency Loans for an additional Interest Period or of the
conversion of part or all of a Borrowing of Base Rate Loans into Eurocurrency
Loans must be given by no later than 10:00 a.m.  (Eastern time) at least three
(3) Business Days before the date of the requested continuation or
conversion.  All notices concerning the advance, continuation or conversion of a
Borrowing shall specify the date of the requested advance, continuation or
conversion of a Borrowing (which shall be a Business Day), the amount of the
requested Borrowing to be advanced, continued or converted, the Type of Loans to
comprise such new, continued or converted Borrowing, whether such new Borrowing
shall consist of Domestic Revolving Loans or Multicurrency Revolving Loans, and,
if such Borrowing is to be comprised of Eurocurrency Loans, the Interest Period
applicable thereto.  The Borrowers agree that the Administrative Agent may rely
on any such telecopy notice given by any person the Administrative Agent in good
faith believes is an Authorized Representative without the necessity of
independent investigation (the Borrowers hereby indemnify the Administrative
Agent from any liability or loss ensuing from such reliance). The Borrowing
Agent shall not give any notice required by this Section 2.5(a) (or any change
thereto) by telephonic request; provided, that, if the Borrowing Agent makes any
such telephonic request or change and any such notice by telephone conflicts
with any written confirmation, such telephonic notice shall govern if the
Administrative Agent has acted in reliance thereon.
 
(b) Notice to the Lenders.  The Administrative Agent shall give prompt
telephonic or telecopy notice to each Lender of any notice from the Borrowing
Agent received pursuant to Section 2.5(a) above and, if such notice requests the
Lenders to make Eurocurrency Loans, the Administrative Agent shall give notice
to the Borrowing Agent and each Lender of the interest rate applicable thereto
promptly after the Administrative Agent has made such determination.
 
(c) Borrowers’ Failure to Notify; Automatic Continuations and Conversions.  If
the Borrowers fail to give proper notice of the continuation or conversion of
any outstanding Borrowing of Eurocurrency Loans before the last day of its then
current Interest Period within the period required by Section 2.5(a) or, whether
or not such notice has been given, one or more of the conditions set forth in
Section 3.1 for the continuation or conversion of a Borrowing of Eurocurrency
Loans would not be satisfied, and such Borrowing is not prepaid in accordance
with Section 2.8(a), such Borrowing shall automatically be converted into a
Borrowing of Base Rate Loans.  In the event the Borrowers fail to give notice
pursuant to Section 2.5(a) of a Borrowing equal to the amount of a Reimbursement
Obligation and has not notified the Administrative Agent by 1:00 p.m.  (Eastern
time) on the day such Reimbursement Obligation becomes due that it intends to
repay such Reimbursement Obligation through funds not borrowed under this
Agreement, the Borrowers shall be deemed to have requested a Borrowing of Base
Rate Loans (or, at the option of the Administrative Agent, under the Swing Line)
under the Revolving Credit on such day in the amount of the Reimbursement
Obligation then due, which Borrowing shall be applied to pay the Reimbursement
Obligation then due.
 
(d) Disbursement of Loans.  Not later than 1:00 p.m.  (Eastern time) on the date
of any requested advance of a new Borrowing, subject to Article 3, each Lender
shall make available its Loan comprising part of such Borrowing in funds
immediately available at the principal office of the Administrative Agent in
Cincinnati, Ohio or such other office from time to time designated by the
Administrative Agent.  The Administrative Agent shall make the proceeds of each
new Borrowing available to the Borrowers at the Administrative Agent’s principal
office in Cincinnati, Ohio or such other office from time to time designated by
the Administrative Agent.
 
(e) Administrative Agent Reliance on Lender Funding.  Unless the Administrative
Agent shall have been notified by a Lender prior to (or, in the case of a
Borrowing of Base Rate Loans, by 1:00 p.m.  (Eastern time on) the date on which
such Lender is scheduled to make payment to the Administrative Agent of the
proceeds of a Loan (which notice shall be effective upon receipt) that such
Lender does not intend to make such payment, the Administrative Agent may assume
that such Lender has made such payment when due and the Administrative Agent, in
reliance upon such assumption may (but shall not be required to) make available
to the Borrowers the proceeds of the Loan to be made by such Lender and, if any
Lender has not in fact made such payment to the Administrative Agent, such
Lender shall, on demand, pay to the Administrative Agent the amount made
available to the Borrowers attributable to such Lender together with interest
thereon in respect of each day during the period commencing on the date such
amount was made available to the Borrowers and ending on (but excluding) the
date such Lender pays such amount to the Administrative Agent at a rate per
annum equal to: (i) from the date the related advance was made by the
Administrative Agent to the date two (2) Business Days after payment by such
Lender is due hereunder, the greater of, for each such day, (x) the Federal
Funds Rate and (y) an overnight rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
standard administrative or processing fees charged by the Administrative Agent
in connection with such Lender’s non-payment and (ii) from the date two
(2) Business Days after the date such payment is due from such Lender to the
date such payment is made by such Lender, the Base Rate in effect for each such
day.  If such amount is not received from such Lender by the Administrative
Agent immediately upon demand, the Borrowers will, on demand, repay to the
Administrative Agent the proceeds of the Loan attributable to such Lender with
interest thereon at a rate per annum equal to the interest rate applicable to
the relevant Loan, but without such payment being considered a payment or
prepayment of a Loan under Section 8.1 so that the Borrowers will have no
liability under such Section with respect to such payment.
 
Section 2.6. Minimum Borrowing Amounts; Maximum Eurocurrency Loans.  Each
Borrowing of Base Rate Loans advanced under a Credit shall be in an amount not
less than $100,000 or such greater amount that is an integral multiple of
$50,000.  Each Borrowing of Eurocurrency Loans advanced, continued or converted
under a Credit shall be in an amount equal to $100,000 or such greater amount
that is an integral multiple of $50,000.  Without the Administrative Agent’s
consent, there shall not be more than seven (7) Borrowings of Eurocurrency Loans
outstanding at any one time.
 
Section 2.7. Maturity of Loans.  (a) [Intentionally Omitted].
 
(b) Revolving Loans.  The principal amount of each Revolving Loan, shall mature
and become due and payable by the Borrowers on the Revolving Credit Termination
Date.
 
Section 2.8. Prepayments.  (a) Voluntary.  The Borrowers may prepay without
premium or penalty (except as set forth in Section 8.1 below) and in whole or in
part any Borrowing of Eurocurrency Loans at any time upon three (3) Business
Days prior notice by the Borrowing Agent to the Administrative Agent or, in the
case of a Borrowing of Base Rate Loans, notice delivered by the Borrowing Agent
to the Administrative Agent no later than 10:00 a.m.  (Eastern time) on the date
of prepayment, such prepayment to be made by the payment of the principal amount
to be prepaid and, in the case of any Eurocurrency Loans, accrued interest
thereon to the date fixed for prepayment plus any amounts due the Lenders under
Section 8.1; provided, however, the Borrowers may not partially repay a
Borrowing (i) if such Borrowing is of Base Rate Loans, in a principal amount
less than $500,000, (ii) if such Borrowing is of Eurocurrency Loans, in a
principal amount less than $1,000,000, and (iii) in each case, unless it is in
an amount such that the minimum amount required for a Borrowing pursuant to
Section 2.6 remains outstanding.
 
(b) Mandatory.  (i) If the Borrowers or any of their respective Subsidiaries
shall at any time or from time to time make or agree to make a Disposition or
shall suffer an Event of Loss resulting in Net Cash Proceeds in excess of
$10,000,000 individually or on a cumulative basis in any fiscal year of the
Borrowers, then (x) the Borrowing Agent shall promptly notify the Administrative
Agent of such proposed Disposition or Event of Loss (including the amount of the
estimated Net Cash Proceeds to be received by such Borrower or such Subsidiary
in respect thereof) and (y) promptly upon receipt by such Borrowers or such
Subsidiary of the Net Cash Proceeds of such Disposition or such Event of Loss,
the Borrowers shall prepay the Obligations in an aggregate amount equal to one
hundred percent (100%) of the amount of all such Net Cash Proceeds in excess of
$10,000,000; provided, that in the case of each Disposition and Event of Loss,
if the Borrowing Agent states in its notice of such event that the applicable
Borrower or the applicable Subsidiary intends to invest or reinvest, as
applicable, within twelve (12) months of the applicable Disposition or receipt
of Net Cash Proceeds from an Event of Loss, the Net Cash Proceeds thereof in
similar like-kind assets or a restoration or repair of the Property subject to
such Event of Loss, then the applicable Borrower or the applicable Subsidiary
shall deliver the Net Cash Proceeds to the Administrative Agent to be applied to
the Revolving Loan and the Administrative Agent may, in its sole discretion,
establish a reserve against available funds for borrowing purposes under the
Revolving Loan for such amount, until such time as such Net Cash Proceeds have
been reborrowed to effect such restoration or repair or applied to other
Obligations as set forth herein. If the applicable Borrower or the applicable
Subsidiary has delivered such Net Cash Proceeds to the Administrative Agent,
such Borrower or Subsidiary may, so long as no Default or Event of Default then
exists, reborrow such Net Cash Proceeds for investment or reinvestment so long
as such Net Cash Proceeds are actually invested or reinvested as described in
the Borrowing Agent’s notice within such twelve (12) month period and otherwise
in accordance with the provisions of the applicable Loan Documents (including,
without limitation, any requirements specifically set forth in the
Mortgages).  Promptly after the end of such twelve (12) month period, the
Borrowing Agent shall notify the Administrative Agent whether such Borrower or
such Subsidiary intends to invest or reinvest such Net Cash Proceeds as
described in the Borrowing Agent’s notice, and to the extent such Net Cash
Proceeds are not to be so invested or reinvested, the Administrative Agent shall
release any applicable reserve in the amount of such Net Cash Proceeds not so
invested or reinvested.  The amount of each such prepayment shall be applied
first to the Revolving Loans until paid in full and then to the Swing Loans.  To
the extent that the Administrative Agent directly receives any Net Cash Proceeds
resulting from an Event of Loss, the Administrative Agent shall apply the amount
of such Net Cash Proceeds to the Obligations as outlined in this Section 2.8(b).
 
(ii) On any Revaluation Date, if the aggregate principal amount of outstanding
Multicurrency Revolving Loans shall exceed an amount equal to 105% of the
Multicurrency Revolving Commitments, the Borrowers shall immediately repay such
Multicurrency Revolving Loans in an amount sufficient to reduce such aggregate
principal amount as of such date of payment to an amount not to exceed 100% of
the Multicurrency Revolving Commitments (such repayment to be applied as set
forth in Section 2.9).
 
(iii) [Intentionally Omitted]
 
(iv) The Borrowers shall, on each date the Domestic Revolving Credit Commitments
or the Multicurrency Revolving Commitments, as applicable, are reduced pursuant
to Section 2.10, prepay the Revolving Loans and Swing Loans and, if necessary,
prefund the L/C Obligations by the amount, if any, necessary to reduce the sum
of the aggregate principal amount of Revolving Loans, Swing Loans and
L/C Obligations then outstanding to the amount to which the Domestic Revolving
Credit Commitments or the Multicurrency Revolving Commitment, as applicable,
have been so reduced.
 
(v) Unless the Borrowers otherwise direct, prepayments of Loans under this
Section 2.8(b) shall be applied first to Borrowings of Base Rate Loans until
payment in full thereof with any balance applied to Borrowings of Eurocurrency
Loans in the order in which their Interest Periods expire.  Each prepayment of
Loans under this Section 2.8(b) shall be made by the payment of the principal
amount to be prepaid and, in the case of any Swing Loans or Eurocurrency Loans,
accrued interest thereon to the date of prepayment together with any amounts due
the Lenders under Section 8.1.  Each prefunding of L/C Obligations shall be made
in accordance with Section 7.4.
 
(c) The Administrative Agent will promptly advise each Lender of any notice of
prepayment it receives from the Borrowing Agent, and in the case of any partial
prepayment, such prepayment shall be applied to the remaining amortization
payments on the relevant Loans in the inverse order of maturity.
 
Section 2.9. Place and Application of Payments.  All payments of principal of
and interest on the Loans and the Reimbursement Obligations, and of all other
Obligations payable by the Borrowers under this Agreement and the other Loan
Documents, shall be made by the Borrowers to the Administrative Agent by no
later than 12:00 Noon (Eastern time) on the due date thereof at the office of
the Administrative Agent in Cincinnati, Ohio (or such other location as the
Administrative Agent may designate to the Borrowers) for the benefit of the
Lender or Lenders entitled thereto.  Any payments received after such time shall
be deemed to have been received by the Administrative Agent on the next Business
Day.  All such payments shall be made in Dollars, in immediately available funds
at the place of payment, in each case without set-off or counterclaim.  The
Administrative Agent will promptly thereafter cause to be distributed like funds
relating to the payment of principal or interest on Loans and on Reimbursement
Obligations in which the Lenders have purchased Participating Interests ratably
to the Lenders and like funds relating to the payment of any other amount
payable to any Lender to such Lender, in each case to be applied in accordance
with the terms of this Agreement.
 
Anything contained herein or in any other Loan Document to the contrary
notwithstanding, but subject to the sharing provisions among Lenders in Section
10.26, (x) pursuant to the exercise of remedies under Sections 7.2 and 7.3 or
(y) after written instruction by the Required Lenders after the occurrence and
during the continuation of an Event of Default, all payments and collections
received in respect of the Secured Obligations and all proceeds of the
Collateral received, in each instance, by the Administrative Agent or any of the
Lenders shall be remitted to the Administrative Agent and distributed as
follows:
 
(a) first, to the payment of any outstanding costs, fees  and expenses incurred
by the Administrative Agent, and any agent or security trustee therefor, in
monitoring, verifying, protecting, preserving or enforcing the Liens on the
Collateral, in protecting, preserving or enforcing rights under the Loan
Documents, and in any event all costs, fees  and expenses of a character which
the Borrowers have agreed to pay the Administrative Agent under Section 10.13
(such funds to be retained by the Administrative Agent for its own account
unless it has previously been reimbursed for such costs and expenses by the
Lenders, in which event such amounts shall be remitted to the Lenders to
reimburse them for payments theretofore made to the Administrative Agent);
 
(b) second, to the payment of all interest on, then principal of, the Swing
Loans until paid in full;
 
(c) third, to the payment of any outstanding interest and fees due under the
Loan Documents to be allocated pro rata in accordance with the aggregate unpaid
amounts owing to each holder thereof;
 
(d) fourth, to the payment of (i) principal on the Loans (other than Swing
Loans), (ii) unpaid Reimbursement Obligations, together with amounts to be held
by the Administrative Agent as collateral security for any outstanding
L/C Obligations pursuant to Section 7.4 (until the Administrative Agent is
holding an amount of cash equal to one hundred three percent (103%) of the then
outstanding amount of all such L/C Obligations), (iii) Hedging Liability, (iv)
Funds Transfer and Deposit Account Liability, and (v) Documentary Letter of
Credit Obligations, the aggregate amount paid to, or held as collateral security
for the applicable Secured Parties to be allocated pro rata in accordance with
the aggregate unpaid amounts owing to each holder thereof;
 
(e) fifth, to the payment of all other unpaid Secured Obligations and all other
indebtedness, obligations, and liabilities of the Borrowers and their respective
Subsidiaries due the Secured Parties secured by the Collateral Documents to be
allocated pro rata in accordance with the aggregate unpaid amounts owing to each
holder thereof; and
 
(f) sixth, to the Borrowers or as otherwise directed by a court of competent
jurisdiction.
 
Subject to the sharing provisions among Lenders under Section 10.26, to the
extent that any such payments, collections and proceeds of Collateral are
received from a Loan Party or in respect of Collateral of a Loan Party that is
obligated for only a portion of the Secured Obligations in accordance with
Section 2.17(b), such payments, collections and proceeds of Collateral shall be
applied in accordance with the foregoing order or priority solely to those
outstanding amounts (and the holders thereof) in each such clause for which such
Loan Party is obligated.
 
Section 2.10. Voluntary Commitment Terminations.  The Borrowers shall have the
right at any time and from time to time, upon three (3) Business Days prior
written notice to the Administrative Agent, to terminate the Domestic Revolving
Commitments or the Multicurrency Revolving Commitments in whole or in part, any
partial termination to be (i) in an amount not less than $1,000,000 or any
greater amount that is an integral multiple of $100,000 and (ii) allocated
ratably among the Domestic Revolving Lenders and Multicurrency Lenders, as
applicable, in proportion to their respective Domestic Revolver Percentages and
Multicurrency Revolver Percentages, as applicable; provided, that (i) the
Domestic Revolving Commitments may not be reduced to an amount less than the sum
of the aggregate principal amount of Domestic Revolving Loans, Swing Loans and
Domestic L/C Obligations then outstanding and (ii) the Multicurrency Revolving
Commitments may not be reduced to an amount less than the sum of the aggregate
principal amount of Multicurrency Revolving Loans and Multicurrency
L/C Obligations then outstanding. Any termination of the Revolving Credit
Commitments below the L/C Sublimit or the Foreign Subsidiary Borrower Sublimit
then in effect shall reduce the L/C Sublimit or the Foreign Subsidiary Borrower
Sublimit, as applicable, by a like amount.  Any termination of the Commitments
below the Swing Line Sublimit then in effect shall reduce the Swing Line
Sublimit by a like amount.  The Administrative Agent shall give prompt notice to
each Lender of any such termination of the Domestic Revolving Commitments or the
Multicurrency Revolving Commitments.  Any termination of the Commitments
pursuant to this Section 2.10 may not be reinstated.
 
Section 2.11. Swing Loans.  (a)  Generally.  Subject to the terms and conditions
hereof, as part of the Revolving Credit, the Swing Line Lender agrees to make
loans to the U.S. Borrowers by way of a Domestic Revolving Loan borrowing under
the Swing Line (individually a “Swing Loan” and collectively the “Swing Loans”)
which shall not in the aggregate at any time outstanding exceed the Swing Line
Sublimit; provided, however, (i) the sum of the Domestic Revolving Loans, Swing
Loans and Domestic L/C Obligations at any time outstanding shall not exceed the
sum of all Domestic Revolving Commitments in effect at such time and (ii) Swing
Loans shall not be made to or to benefit any Foreign Subsidiary.  The Swing
Loans may be borrowed by the U.S. Borrowers from time to time and borrowings
thereunder may be repaid and used again during the period ending on the
Revolving Credit Termination Date; provided, that each Swing Loan must be repaid
on the last day of the Interest Period applicable thereto.  Each Swing Loan
shall be in a minimum amount of $250,000 or such greater amount which is an
integral multiple of $100,000.
 
(b) Interest on Swing Loans.  Each Swing Loan shall bear interest until maturity
(whether by acceleration or otherwise) at a rate per annum equal to the sum of
the Base Rate plus the Applicable Margin for Base Rate Loans under the Revolving
Credit as from time to time in effect (computed on the basis of a year of 365 or
366 days, as the case may be, for the actual number of days elapsed).  Interest
on each Swing Loan shall be due and payable prior to such maturity on the last
day of each Interest Period applicable thereto.
 
(c) Requests for Swing Loans.  The Borrowing Agent shall give the Administrative
Agent prior notice (which may be written or oral), no later than
12:00 p.m.  (Eastern time) on the date upon which any U.S. Borrower requests
that any Swing Loan be made, of the amount and date of such Swing Loan.  All
Swing Loans shall bear interest at the rate per annum determined by adding the
Applicable Margin for Base Rate Loans under the Revolving Credit to the Base
Rate as from time to time in effect. Subject to the terms and conditions hereof,
the proceeds of such Swing Loan shall be made available to the Borrowers on the
date so requested at the offices of the Administrative Agent in Cincinnati,
Ohio. Anything contained in the foregoing to the contrary notwithstanding
(i) the obligation of the Swing Line Lender to make Swing Loans shall be subject
to all of the terms and conditions of this Agreement and (ii) the Swing Line
Lender shall not be obligated to make more than one Swing Loan during any one
day.
 
(d) Refunding of Swing Loans.  In its sole and absolute discretion, the
Administrative Agent may at any time, on behalf of the Borrowers (which each
Borrower hereby irrevocably authorizes the Administrative Agent to act on its
behalf for such purpose) and with notice to the Borrowing Agent, request each
Domestic Revolving Lender to make a Domestic Revolving Loan in the form of a
Base Rate Loan in an amount equal to such Domestic Revolving Lender’s Domestic
Revolver Percentage of the amount of the Swing Loans outstanding on the date
such notice is given.  Unless an Event of Default described in Section 7.1(j) or
7.1(k) exists with respect to the Borrowers, regardless of the existence of any
other Event of Default, each Domestic Revolving Lender shall make the proceeds
of its requested Domestic Revolving Loan available to the Administrative Agent,
in immediately available funds, at the Administrative Agent’s principal office
in Cincinnati, Ohio, before 12:00 Noon (Eastern time) on the Business Day
following the day such notice is given.  The proceeds of such Borrowing of
Revolving Loans shall be immediately applied to repay the outstanding Swing
Loans.
 
(e) Participations.  If any Domestic Revolving Lender refuses or otherwise fails
to make a Domestic Revolving Loan when requested by the Administrative Agent
pursuant to Section 2.11(d) above (because an Event of Default described in
Section 7.1(j) or 7.1(k) exists with respect to the Borrowers or otherwise),
such Domestic Revolving Lender will, by the time and in the manner such Domestic
Revolving Loan was to have been funded to the Administrative Agent, purchase
from the Administrative Agent an undivided participating interest in the
outstanding Swing Loans in an amount equal to its Domestic Revolver Percentage
of the aggregate principal amount of Swing Loans that were to have been repaid
with such Domestic Revolving Loans; provided, that, the foregoing purchases
shall be deemed made hereunder without any further action by such Domestic
Revolving Lender or the Administrative Agent.  Each Domestic Revolving Lender
that so purchases a participation in a Swing Loan shall thereafter be entitled
to receive its Domestic Revolver Percentage of each payment of principal
received on the Swing Loan and of interest received thereon accruing from the
date such Lender funded to the Administrative Agent its participation in such
Loan.  The several obligations of the Domestic Revolving Lenders under this
Section shall be absolute, irrevocable and unconditional under any and all
circumstances whatsoever and shall not be subject to any set-off, counterclaim
or defense to payment which any Domestic Revolving Lender may have or have had
against the Borrowers, any other Lender or any other Person whatever.  Without
limiting the generality of the foregoing, such obligations shall not be affected
by any Default or Event of Default or by any reduction or termination of the
Domestic Revolving Commitments of any Domestic Revolving Lender, and each
payment made by a Domestic Revolving Lender under this Section shall be made
without any offset, abatement, withholding or reduction whatsoever.
 
Section 2.12. Evidence of Indebtedness.  (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrowers to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.
 
(b) The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the Type thereof and, with
respect to Eurocurrency Loans and Swing Loans, the Interest Period with respect
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrowers to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder from the
Borrowers and each Lender’s share thereof.
 
(c) The entries maintained in the accounts maintained pursuant to paragraphs (a)
and (b) above shall be (i) made available to the Borrowers within a reasonable
period of time after request by Borrowing Agent of such information and (ii) be
prima facie evidence of the existence and amounts of the Obligations therein
recorded; provided, however, that the failure of the Administrative Agent or any
Lender to maintain such accounts or any error therein shall not in any manner
affect the obligation of the Borrowers to repay the Obligations in accordance
with their terms.
 
(d) Any Lender may request that its Loans be evidenced by a promissory note or
notes in the forms of Exhibit D-1 (in the case of its Domestic Revolving Loans
or Multicurrency Revolving Loans and referred to herein as a “Revolving Note”),
or Exhibit D-2 (in the case of its Swing Loans and referred to herein as a
“Swing Note”), as applicable (the Revolving Notes and Swing Note being
hereinafter referred to collectively as the “Notes” and individually as a
“Note”).  In such event, the Borrowers shall prepare, execute and deliver to
such Lender a Note payable to the order of such Lender in the amount of the
Revolving Credit Commitment, or Swing Line Sublimit, as applicable.  Thereafter,
the Loans evidenced by such Note or Notes and interest thereon shall at all
times (including after any assignment pursuant to Section 10.10) be represented
by one or more Notes payable to the order of the payee named therein or any
assignee pursuant to Section 10.10, except to the extent that any such Lender or
assignee subsequently returns any such Note for cancellation and requests that
such Loans once again be evidenced as described in subsections (a) and (b)
above.
 
Section 2.13. Fees.  (a)  Revolving Credit Commitment Fee.  The Borrowers shall
pay to the Administrative Agent (i) for the ratable account of the Domestic
Lenders according to their Domestic Revolver Percentages a commitment fee at the
rate per annum equal to the Applicable Margin (computed on the basis of a year
of 360 days and the actual number of days elapsed) on the average daily Unused
Domestic Revolving Commitments and (ii) for the ratable account of the
Multicurrency Lenders according to their Multicurrency Revolver Percentages a
commitment fee at the rate per annum equal to the Applicable Margin (computed on
the basis of a year of 360 days and the actual number of days elapsed) on the
average daily Unused Multicurrency Revolving Commitments. Each such commitment
fee shall be payable quarterly in arrears on the last Business Day of each
March, June, September, and December in each year (commencing on the first such
date occurring after the Closing Date) and on the Revolving Credit Termination
Date, unless the Domestic Revolving Credit Commitments or the Multicurrency
Revolving Credit Commitments are terminated in whole on an earlier date, in
which event the commitment fee for the period to the date of such termination in
whole shall be paid on the date of such termination.
 
(b) Letter of Credit Fees.  On the date of issuance or extension, or increase in
the amount, of any Letter of Credit pursuant to Section 2.3, the Borrowers shall
pay to the L/C Issuer for its own account a fronting fee equal to 0.125% of the
face amount of (or of the increase in the face amount of) such Letter of Credit.
Quarterly in arrears, on the last Business Day of each March, June, September,
and December, commencing on the first such date occurring after the Closing
Date, the Borrowers shall pay (i) to the Administrative Agent, for the ratable
benefit of the Domestic Revolving Lenders according to their Domestic Revolver
Percentages a letter of credit fee at a rate per annum equal to the Applicable
Margin (computed on the basis of a year of 360 days and the actual number of
days elapsed) in effect during each day of such quarter applied to the daily
average face amount of Domestic Letters of Credit outstanding during such
quarter and (ii) to the Administrative Agent, for the ratable benefit of the
Multicurrency Lenders according to their Multicurrency Revolver Percentages a
letter of credit fee at a rate per annum equal to the Applicable Margin
(computed on the basis of a year of 360 days and the actual number of days
elapsed) in effect during each day of such quarter applied to the daily average
face amount of Multicurrency Letters of Credit outstanding during such quarter;
provided, that, while any Event of Default exists or after acceleration, such
rate shall increase by two percent (2%) over the rate otherwise payable and such
fee shall be paid on demand of the Administrative Agent or the Required Lenders;
provided, however, that in the absence of acceleration, any rate increase
pursuant to the foregoing proviso shall be made at the direction of the
Administrative Agent or the Required Lenders.  In addition, the Borrowers shall
pay to the L/C Issuer for its own account the L/C Issuer’s standard drawing,
negotiation, amendment, transfer and other administrative fees for each Letter
of Credit.  Such standard fees referred to in the preceding sentence may be
established by the L/C Issuer from time to time.
 
(c) Administrative Agent Fees.  The Administrative Agent shall receive, for its
own use and benefit, the fees agreed to between the Administrative Agent and the
Borrowers in that certain fee letter dated January 25, 2012, or as otherwise
agreed to in writing between the Borrowers and the Administrative Agent.
 
(d) Audit Fees.  The Borrowers shall pay to the Administrative Agent for its own
use and benefit reasonable charges for audits of the Collateral performed by the
Administrative Agent or its agents or representatives in such amounts as the
Administrative Agent may from time to time request (the Administrative Agent
acknowledging and agreeing that such charges shall be computed in the same
manner as it at the time customarily uses for the assessment of charges for
similar collateral audits); provided, however, that in the absence of any
Default and Event of Default, the Administrative Agent may not conduct more than
two (2) such audits per calendar year and the Borrowers shall not be required to
pay the Administrative Agent for more than two (2) such audits per calendar
year.
 
Section 2.14. Account Debit.  The Borrowers hereby irrevocably authorize the
Administrative Agent to charge any of the Borrowers’ deposit accounts maintained
with the Administrative Agent for the amounts from time to time necessary to pay
any then due Obligations; provided, that, the Borrowers acknowledge and agree
that the Administrative Agent shall not be under an obligation to do so and the
Administrative Agent shall not incur any liability to the Borrowers or any other
Person for the Administrative Agent’s failure to do so.
 
Section 2.15. Incremental Credit Extensions.
 
(a) The Borrowers may at any time or from time to time, by notice from the
Borrowing Agent to the Administrative Agent (whereupon the Administrative Agent
shall promptly deliver a copy to each of the Lenders), request (a) one or more
term loans maturing on or after the Revolving Credit Termination Date (the
“Incremental Term Loans”) or (b) one or more increases in the amount of the
Revolving Credit Commitments or the addition of a new revolving Credit to be
provided to one or more Foreign Subsidiary Borrowers (each such increase or new
Revolving Credit, a “Revolving Commitment Increase”), provided that (i) at the
time of any such request and upon the effectiveness of any Incremental Amendment
referred to below, no Default or Event of Default shall exist and (ii) the
Borrowers shall be in compliance with the covenants set forth in Section 6.21
determined on a pro forma basis as of the date of such Incremental Term Loan  or
Revolving Commitment Increase and the last day of the most recently ended fiscal
quarter (or, if no fiscal quarter cited in Section 6.21 has passed, the
covenants in Section 6.21 for the first fiscal quarter cited in such Section
shall be satisfied as of the last four fiscal quarters ended), in each case, as
if such Incremental Term Loan or Revolving Commitment Increase had been
outstanding on the last day of such fiscal quarter of the Borrowers for testing
compliance therewith.  Each Incremental Term Loan and each Revolving Commitment
Increase shall be in an aggregate principal amount that is not less than
$25,000,000 (provided, that, such amount may be less than $25,000,000 if such
amount represents all remaining availability under the limit set forth in the
next sentence).  Notwithstanding anything to the contrary herein, the aggregate
amount of the Revolving Commitment Increases and the Incremental Term Loans
shall not exceed $125,000,000.
 
(b) The Incremental Term Loans shall (a) rank pari passu or junior in right of
payment and of security with the Revolving Loans and (b) shall be subject to
standard terms and conditions applicable to terms loans to be agreed upon by the
Borrowers and Lenders making such Incremental Term Loans and the Administrative
Agent and which shall be set forth in the Incremental Amendment (defined below).
 
(c) Increases in the amount of the Revolving Credit shall be on the same terms
applicable to all Lenders providing the Revolving Credit. The terms of any new
Credit to be provided to a Foreign Subsidiary Borrower shall be substantially
the same as those of the Revolving Credit, other than with respect to interest
rates, terms with respect to Loans denominated in currencies other than Dollars,
and borrowing mechanics  and operational matters. All Collateral (including any
collateral securing such new Credit) shall be shared among all Lenders pursuant
to customary arrangements (including the provisions of Section 10.26) and
limitations that would be customary had such Incremental Term Loans and
Revolving Credit Increases been included in the Agreement on the Closing Date
(including with respect to adverse tax consequences).
 
(d) Each notice from the Borrowing Agent pursuant to this Section 2.15 shall set
forth (i) the requested amount and proposed terms of the relevant Incremental
Term Loans or Revolving Commitment Increase and (ii) the date on which such
Incremental Term Loans or Revolving Commitment Increases are requested to become
effective (which shall not be less than thirty (30) Business Days nor more than
sixty (60) days after the date of such notice, unless the Administrative Agent
otherwise agrees).  Incremental Terms Loans may be made and Revolving Commitment
Increases may be provided by any existing Lender (and each existing Lender will
have the right, but not the obligation, to make a portion of any Incremental
Term Loan) and each existing Lender providing the Revolving Credit will have the
right to provide a portion of any Revolving Commitment Increase (pro rata in
accordance with its Revolving Commitment), on terms permitted in this Section
2.15 and otherwise on terms reasonably acceptable to the Administrative Agent)
and, to the extent that existing Lenders do not agree to make such Revolving
Commitment Increases or to make such Incremental Term Loans, then by any other
Eligible Assignee reasonably satisfactory to Borrowers (any such other Eligible
Assignee being called an “Additional Lender”), provided, that, the
Administrative Agent shall have consented (such consent not to be unreasonably
withheld) to such Additional Lender’s making such Incremental Term Loans or
providing such Revolving Commitment Increases if such consent would be required
under Section 10.10 for an assignment of Loans or Revolving Credit Commitments,
as applicable, to Additional Lender.  Commitments in respect of Incremental Term
Loans and Revolving Commitment Increases shall become Commitments (or in the
case of a Revolving Commitment Increase to be provided by an existing Lender
(other than a new Credit to be provided to a Foreign Subsidiary Borrower), an
increase in such Lender’s applicable Revolving Credit Commitment) under this
Agreement pursuant to an amendment to, or an amendment and restatement of, this
Agreement and, as appropriate, the other Loan Documents, executed by the
applicable Borrowers, each Lender that agrees to provide such Commitment, if
any, each Additional Lender, if any, and the Administrative Agent (each an
“Incremental Amendment”).  An Incremental Amendment may, without the consent of
any other Loan Party or Lenders, effect such amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the applicable Borrowers, to effect the
provisions of this Section 2.15.  The effectiveness of any Incremental Amendment
shall be subject to the satisfaction on the date thereof (each, an “Incremental
Facility Closing Date”) of each of the following: (i) the conditions set forth
in Section 3.1 shall have been satisfied and the Administrative Agent shall have
received a certificate to that effect dated such date and executed by the chief
financial officer of the Loan Parties (it being understood that all references
to “the date of such Credit Extension” or similar language in such Section 3.1
shall be deemed to refer to the effective date of such Incremental Amendment),
(ii)  if requested, the Administrative Agent shall have received reaffirmation
agreements, legal opinions, board resolutions and other closing certificates,
documents and agreements together with such amendments and/or supplements to the
Collateral Documents as the Administrative Agent shall reasonably request
(including, in the case of Mortgages, mortgage amendments and date down
endorsements with respect to the applicable title insurance policies) and (iii)
such other conditions as the parties thereto shall agree.  The applicable
Borrowers will use the proceeds of the Incremental Term Loans and Revolving
Commitment Increases for any purpose not prohibited by this Agreement.
 
(e) No Lender shall be obligated to provide any Incremental Term Loans or
Revolving Commitment Increase, unless it so agrees; provided, however, that each
Lender shall, by notice to the Borrowing Agent and the Administrative Agent
given not more than ten (10) days after the date of the Administrative Agent’s
notice, either agree or decline to provide a portion of the Incremental Term
Loans or Revolving Commitment Increase. In the event that, on the tenth (10th)
day after the Administrative Agent shall have delivered a notice pursuant to the
first sentence of Section 2.15(a), the Lenders providing the Incremental Term
Loans or Revolving Commitment Increase have agreed to provide an amount less
than the increase requested by the Borrowers (subject to the maximum aggregate
permitted amount thereof of $125,000,000), the Borrowers may arrange through
Fifth Third Bank for one or more Additional Lenders to provide the difference;
provided, however, that each such Additional Lender shall be an Eligible
Assignee, and the Borrowers and each Additional Lender shall execute such
documentation as the Administrative Agent shall reasonably request to evidence
its commitment of the Incremental term Loan or Revolving Credit Commitment. Upon
each increase in the Revolving Credit Commitments pursuant to this Section 2.15,
if the increase relates to the Revolving Credit, (i) each Lender immediately
prior to such increase will automatically and without further act be deemed to
have assigned to each Lender providing a portion of the Revolving Commitment
Increase (each a “Revolving Commitment Increase Lender”), and each such
Revolving Commitment Increase Lender will automatically and without further act
be deemed to have assumed, a portion of such Lender’s participations hereunder
in outstanding Letters of Credit and Swing Loans and (ii) if, on the date of
such increase, there are any Revolving Loans under the Revolving Credit
outstanding, such Revolving Loans shall on or prior to the effectiveness of such
Revolving Commitment Increase be prepaid from the proceeds of additional
Revolving Loans made hereunder (reflecting such increase in Revolving Credit
Commitments), which prepayment shall be accompanied by accrued interest on the
Revolving Loans being prepaid and any costs incurred by any Lender in accordance
with Section 8.1, in the case of each of clauses (i) and (ii) such that, after
giving effect to each such deemed assignment and assumption of participations
and prepayment and making of Revolving Loans, the percentage of the aggregate
outstanding (x) participations hereunder in Letters of Credit, (y)
participations hereunder in Swing Loans and (z) Revolving Loans held by each
Lender (including each such Revolving Commitment Increase Lender) will equal the
percentage of the aggregate Revolving Credit Commitments of all Lenders
represented by such Lender’s Revolving Credit Commitment. The Administrative
Agent and the Lenders hereby agree that the minimum borrowing, pro rata
borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to the
immediately preceding sentence.
 
(f) This Section 2.15 shall supersede any provisions in Section 10.7 or 10.11 to
the contrary other than clause (i) and clause (ii)(B)-(H) thereof; provided,
that, Sections 2.9 and 10.11 and the definition of Required Lenders may be
amended to permit Lenders providing Incremental Term Loans and Revolving
Commitment Increases to share ratably in the benefits of this Agreement and the
other Loan Documents and address matters relating to a specific tranche, and the
reallocation of Commitments and Loans described in clause (e) above shall
supersede the provisions of clause 10.11(ii)(H).  Such amendment shall be
effected in such a manner as to preserve pro rata sharing and voting among
Lenders in each tranche and across tranches (other than with respect to Loans
borrowed or prepaid at the option of the applicable Borrower, or Letter of
Credit requested, if applicable, under a specific tranche).
 
Section 2.16. Defaulting Lenders.  (a)  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
 
(i) Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.
 
(ii) Defaulting Lender Waterfall.  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 7 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.14 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or the Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.16(d); fourth, as the
Borrowers may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrowers, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.16(d); sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or Swing Line
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrowers
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrowers against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided,
that, if (x) such payment is a payment of the principal amount of any Loans or
L/C Obligations in respect of which such Defaulting Lender has not fully funded
its appropriate pro rata share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in Section
3.1 were satisfied or waived, such payment shall be applied solely to pay the
Loans of, and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or L/C
Disbursements owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Obligations and Swing Loans are held
by the Lenders pro rata in accordance with the Commitments under the applicable
Credit without giving effect to Section 2.16(a)(iv).  Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post Cash Collateral
pursuant to this Section 2.16(a)(ii) shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto.
 
(iii) Certain Fees.
 
(A) No Defaulting Lender shall be entitled to receive any commitment fee,
payable pursuant to Section 2.13(a), for any period during which that Lender is
a Defaulting Lender (and the Borrowers shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).
 
(B) Each Defaulting Lender shall be entitled to receive fees pursuant to Section
2.13(b) for any period during which that Lender is a Defaulting Lender only to
the extent allocable to its Percentage of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 2.16(d).
 
(C) With respect to any fees described in Section 2.13(b) not required to be
paid to any Defaulting Lender pursuant to clause (A) or (B) above, the Borrowers
shall (x) pay to each Non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in L/C Obligations or Swing Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to the L/C Issuer and the Swing Line Lender, as applicable, the amount of any
such fee otherwise payable to such Defaulting Lender to the extent allocable to
the L/C Issuer’s or Swing Line Lender’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.
 
(iv) Reallocation of Participations to Reduce Fronting Exposure.  All or any
part of such Defaulting Lender’s participation in L/C Obligations and Swing
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Percentages (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that (x) the conditions set forth in
Section 3.1 are satisfied at the time of such reallocation (and, unless the
Borrowers shall have otherwise notified the Administrative Agent at such time,
the Borrowers shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Revolving Loans of any Non-Defaulting Lender, plus such
Non-Defaulting Lender’s participation in L/C Obligations and Swing Loans to
exceed such Non-Defaulting Lender’s Revolving Credit Commitment.  No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.
 
(v) Cash Collateral, Repayment of Swing Loans.  If the reallocation described in
clause (iv) above cannot, or can only partially, be effected, the Borrowers
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, prepay Swing Loans in an amount equal to the Swing Line
Lenders’ Fronting Exposure and (y) second, Cash Collateralize the L/C Issuer’s
Fronting Exposure in accordance with the procedures set forth in Section
2.16(d).
 
(b) Defaulting Lender Cure.  If the Borrowers, the Administrative Agent and each
Swing Line Lender and the L/C Issuer agree in writing that a Lender is no longer
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing
Loans to be held pro rata by the Lenders in accordance with the Commitments
under the applicable Credit (without giving effect to Section 2.16(a)(iv)),
whereupon such Lender will cease to be a Defaulting Lender; provided, that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrowers while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
 
(c) New Swing Loans/Letters of Credit.  So long as any Lender is a Defaulting
Lender, (i) the Swing Line Lender shall not be required to fund any Swing Loans
unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swing Loan and (ii) the L/C Issuer shall not be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.
 
(d) Cash Collateral.  At any time that there shall exist a Defaulting Lender,
within one (1) Business Day following the written request of the Administrative
Agent or the L/C Issuer (with a copy to the Administrative Agent) the Borrowers
shall Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to Section 2.16(a)(iv) and any
Cash Collateral provided by such Defaulting Lender) in an amount not less than
the Minimum Collateral Amount.
 
(i) Grant of Security Interest.  The Borrowers, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the L/C Issuer, and agrees to maintain,
a first priority security interest in all such Cash Collateral as security for
the Defaulting Lenders’ obligation to fund participations in respect of L/C
Obligations, to be applied pursuant to clause (ii) below.  If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the L/C Issuer as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrowers will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).
 
(ii) Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.16(d) or Section
2.16(a) in respect of Letters of Credit shall be applied to the satisfaction of
the Defaulting Lender’s obligation to fund participations in respect of L/C
Obligations (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.
 
(iii) Termination of Requirement.  Cash Collateral (or the appropriate portion
thereof) provided to reduce the L/C Issuer’s Fronting Exposure shall no longer
be required to be held as Cash Collateral pursuant to this Section 2.16(d)
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or (ii)
the determination by the Administrative Agent and the L/C Issuer that there
exists excess Cash Collateral; provided, that, subject to Section 2.16(a) the
Person providing Cash Collateral and the L/C Issuer may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations and; provided, further, that to the extent that such Cash
Collateral was provided by the Borrowers, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.
 
Section 2.17. Subsidiary Borrowers.
 
(a) Joint and Several Obligations.  Except as otherwise provided in this Section
2.17 with respect to Foreign Subsidiary Borrowers, including, without
limitation, Section 2.17(b), all Loans and Letters of Credit, upon funding or
issuance, shall be deemed to be jointly funded to and received by the
Borrowers.  Each Borrower (other than Foreign Subsidiary Borrowers) is jointly
and severally liable under this Agreement for all Secured Obligations,
regardless of the manner or amount in which proceeds of Loans or Letters of
Credit are used, allocated, shared or disbursed by or among the Borrowers
themselves, or the manner in which the Administrative Agent and/or any Lender
accounts for such Loans or other extensions of credit on its books and
records.  Each such Borrower (other than Foreign Subsidiary Borrowers) shall be
liable for all amounts due to the Administrative Agent and/or any Lender from
the Borrowers under this Agreement, regardless of which Borrower actually
receives Loans or other extensions of credit hereunder or the amount of such
Loans and extensions of credit received or the manner in which the
Administrative Agent and/or such Lender accounts for such Loans or other
extensions of credit on its books and records. Each such Borrower’s Secured
Obligations shall be separate and distinct obligations, but all such Secured
Obligations shall be primary obligations of such Borrower. The Borrowers
acknowledge and expressly agree with the Administrative Agent and each Lender
that the joint and several liability of each such Borrower (other than Foreign
Subsidiary Borrowers) is required solely as a condition to, and is given solely
as inducement for and in consideration of, credit or accommodations extended or
to be extended under the Loan Documents to any or all of the other Borrowers and
is not required or given as a condition of extensions of credit to such
Borrower.  Each such Borrower’s Secured Obligations under this Agreement shall,
to the fullest extent permitted by law, be unconditional irrespective of (i) the
validity or enforceability, avoidance, or subordination of the Secured
Obligations of any other Borrower or of any promissory note or other document
evidencing all or any part of the Secured Obligations of any other Borrower,
(ii) the absence of any attempt to collect the Secured Obligations from any
other Borrower, or any other security therefor, or the absence of any other
action to enforce the same, (iii) the waiver, consent, extension, forbearance,
or granting of any indulgence by the Administrative Agent and/or any Lender with
respect to any provision of any instrument evidencing the Secured Obligations of
any other Borrower, or any part thereof, or any other agreement executed as of
the Closing Date or thereafter executed by any other Borrower and delivered to
the Administrative Agent and/or any Lender, (iv) the failure by the
Administrative Agent and/or any Lender to take any steps to perfect and maintain
its security interest in, or to preserve its rights to, any security or
collateral for the Secured Obligations of any other Borrower, (v) the
Administrative Agent’s and/or any Lender’s election, in any proceeding
instituted under the Bankruptcy Code (of the application of Section 1111(b)(2)
of the Bankruptcy Code), (vi) any borrowing or grant of a security interest by
any other Borrower, as debtor-in-possession under Section 364 of the Bankruptcy
Code, (vii) the disallowance of all or any portion of the Administrative Agent’s
and/or any Lender’s claim(s) for the repayment of the Secured Obligations of any
other Borrower under Section 502 of the Bankruptcy Code, or (viii) any other
circumstances which might constitute a legal or equitable discharge or defense
of a guarantor or of any other Borrower. With respect to such Borrower’s Secured
Obligations arising as a result of the joint and several liability of the
Borrowers (other than Foreign Subsidiary Borrowers) hereunder with respect to
any Loans or other extensions of credit made to any of the other Borrowers
hereunder, such Borrower waives, until the Secured Obligations shall have been
paid in full in cash (other than unasserted contingent indemnification
obligations) and this Agreement shall have been terminated, any right to enforce
any right of subrogation or any remedy which the Administrative Agent and/or any
Lender had as of the Closing Date or may have thereafter against any other
Borrower, any endorser or any guarantor of all or any part of the Secured
Obligations, and any benefit of, and any right to participate in, any security
or collateral given to the Administrative Agent and/or any Lender to secure
payment of the Secured Obligations or any other liability of any Borrower to the
Administrative Agent and/or any Lender. Upon any Event of Default, the
Administrative Agent may proceed directly and at once, without notice, against
any such Borrower to collect and recover the full amount, or any portion of the
Secured Obligations, without first proceeding against any other Borrower or any
other Person, or against any security or collateral for the Secured Obligations.
Each such Borrower consents and agrees that the Administrative Agent shall be
under no obligation to marshal any assets in favor of any Borrower or against or
in payment of any or all of the Secured Obligations.
 
(b) Limited Liability of Foreign Subsidiary Borrowers.  The Secured Obligations
of each Foreign Subsidiary Borrower shall be joint and several only with respect
to the Secured Obligations of each other Foreign Subsidiary Borrower (if any) in
the manner provided in Section 2.17(a) and shall not be joint and several with
the Secured Obligations of any U.S. Borrower.  Notwithstanding the provisions of
Section 2.17(a) or the foregoing, to the extent that the laws of any applicable
jurisdiction, the Agreed Security Principles and/or the Agreed Guaranty
Principles do not permit the joint and several liability of any Foreign
Subsidiary Borrower with any other Borrower or do not permit such liability
without material adverse tax consequences to any Borrower, (i) the Secured
Obligations of such Foreign Subsidiary Borrower under this Agreement and the
other Loan Documents shall be several, not joint and several with such Borrower,
(ii) such Foreign Subsidiary Borrower shall only be liable with respect to Loans
or other extensions of credit made to or for the account of such Foreign
Subsidiary Borrower and any other Foreign Subsidiary Borrowers to which the
restrictions in this clause (b) do not apply, and (iii) in no event shall such
Foreign Subsidiary Borrower have any liability with respect to any Loans made
to, or Letters of Credit or other extensions of credit for the account of, any
other Borrower.
 
(c) Additional Borrowers.  Except with respect to any Foreign Subsidiary funded
in accordance with Section 6.15(f)(iii), any non-Wholly-Owned Subsidiary or
Joint Venture funded in accordance with Section 6.15(f)(v)-(viii), as
applicable, or any Immaterial Subsidiary, if the Loan Parties determine to (i)
form or acquire a new Domestic Subsidiary after the Closing Date and the
Administrative Agent notifies the Borrowers that it has determined that such
Domestic Subsidiary should become a Borrower based on the nature of its business
activities rather than a Guarantor in accordance with Section 4.4 or (ii) form
or acquire a new Foreign Subsidiary or designate an existing Foreign Subsidiary
as a Foreign Subsidiary Borrower for purposes of consummating a Permitted
Acquisition that is a Foreign Acquisition in accordance with the terms of this
Agreement, the Borrowers shall not form or acquire or designate such Subsidiary
and shall cause such Subsidiary not to be so formed or acquired or designated
unless such Subsidiary shall (A) agree to be bound by the terms of this
Agreement as a “Borrower” or a “Foreign Subsidiary Borrower”, as applicable,
pursuant to a joinder agreement in form and substance reasonably satisfactory to
the Administrative Agent, (B) comply with the requirements of Article 4, and (C)
if requested, deliver to the Administrative Agent such reaffirmation agreements,
legal opinions, board resolutions and other closing certificates, documents and
agreements together with such amendments and/or supplements to the Collateral
Documents as the Administrative Agent shall reasonably request (including, in
the case of Mortgages, mortgage amendments and date down endorsements with
respect to the applicable title insurance policies) to ensure that such
Subsidiary shall be a Borrower and if applicable a Foreign Subsidiary Borrower
hereunder subject to the terms of, and as to which the Administrative Agent and
the Lenders shall have the benefits intended to be granted under, this Agreement
and the other applicable Loan Documents and (D) satisfy such other conditions as
the Loan Parties and the Administrative Agent shall agree.  Without limiting the
foregoing, the Borrowers shall provide the Administrative Agent with as much
advance notice and information as reasonably possible prior to the formation or
designation of a Foreign Subsidiary that is proposed to be a Foreign Subsidiary
Borrower to enable the Administrative Agent and the Lenders to determine whether
the Administrative Agent and each Lender is able to establish and maintain a
borrowing relationship with such Foreign Subsidiary on a secured basis in
accordance with this Agreement and the other Loan Documents under all applicable
laws, rules or regulations of any applicable Governmental Authority.  The
Borrowers acknowledge that due to Legal Requirements imposed by such
Governmental Authorities applicable to the Administrative Agent or any Lender,
the Administrative Agent or any such Lender may be restricted from establishing
or maintaining a borrowing relationship with such Foreign Subsidiary, and/or may
not be able to establish or maintain such relationship without incurring
liability of the type described in Article 8 and Section 10.1 (such Legal
Requirements and liability the “Lending Limitations”).  In no event shall the
Administrative Agent or any Lender be obligated to make, or be deemed a
Defaulting Lender for any failure to make, loans or other financial
accommodations to such Foreign Subsidiary due to any Lending Limitation imposed
upon the Administrative Agent or such Lender without the express written
agreement of the Administrative Agent or such Lender.  The Borrowers agree to
make changes relating to the formation of such Foreign Subsidiary or the
structure or consummation of the proposed Foreign Acquisition reasonably
requested by the Administrative Agent to facilitate the establishment or
maintenance of a borrowing relationship with such Foreign Subsidiary or the
making of loans or other financial accommodations to such Foreign Subsidiary on
a secured basis in accordance with this Agreement and the other Loan Documents.
In connection with the formation or designation of any Foreign Subsidiary
Borrower, the Administrative Agent, with the consent of each Lender that is
permitted to make loans or other financial accommodations to such Foreign
Subsidiary Borrower and no other Lender (or if fewer, the Required Lenders), may
make such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent,
to comply with or document the laws, rules or regulations of any applicable
Governmental Authority relating to the establishment or maintenance of a
borrowing relationship with, or the making of any Loan or other financial
accommodation to, any Foreign Subsidiary Borrower. This Section 2.17 shall
supersede any provisions of Section 10.11 to the contrary other than clauses (i)
and (ii) thereof. Upon satisfaction of the conditions set forth in this Section
2.17(c) and, if applicable, Sections 2.15 and 2.18, and confirmation from
Lenders with unused Commitments sufficient to fund the Loans and Letters of
Credit requested by such Foreign Subsidiary Borrower, that such Lenders do not
have Lending Limitations with respect to such Foreign Subsidiary Borrower, such
Foreign Subsidiary Borrower shall be a Borrower hereunder and such Lenders shall
have commitments to lend to such Borrower in accordance with the terms of this
Agreement.
 
(d) Borrowing Agent. Each of the other Borrowers irrevocably appoints the
Primary Borrower (the “Borrowing Agent”) as its agent for all purposes relevant
to this Agreement and the other Loan Documents, including the giving and receipt
of notices and execution and delivery of all documents, instruments, and
certificates contemplated herein and all modifications hereto. Any
acknowledgment, consent, direction, certification, or other action which might
otherwise be valid or effective only if given or taken by all or any  of the
Borrowers or acting singly, shall be valid and effective if given or taken only
by the Borrowing Agent, whether or not any of the other Borrowers join therein,
and the Administrative Agent and the Lenders shall have no duty or obligation to
make further inquiry with respect to the authority of the Borrowing Agent under
this Section 2.17(d); provided, that, nothing in this Section 2.17(d) shall
limit the effectiveness of, or the right of the Administrative Agent and the
Lenders to rely upon, any notice (including without limitation a Borrowing
request or other request for any credit extension or notices of conversion or
continuation of Loans), document, instrument, certificate, acknowledgment,
consent, direction, certification or other action delivered by any Borrower
pursuant to this Agreement.
 
Section 2.18. Reallocation of Tranches.
 
(a)  If (i) the Borrowers propose to consummate a Foreign Acquisition that is a
Permitted Acquisition in accordance with the terms of this Agreement, (ii)
Lenders (the “Accepting Lenders”) with sufficient Revolving Credit Commitments
are able to provide all Revolving Loans and participate in Letters of Credit, if
any, requested or anticipated to be requested by the applicable Foreign
Subsidiary Borrower in connection with such Foreign Acquisition and the on-going
operation of the applicable Acquired Business in accordance with this Agreement,
and (iii) one or more Lenders (the “Rejecting Lenders”) are not able in
accordance with Section 2.17(c) to provide Revolving Loans to such Foreign
Subsidiary Borrower in connection with such Foreign Acquisition, then, upon
notice from the Administrative Agent to the Administrative Borrower and each
Lender, the Revolving Credit Commitments and the outstanding Revolving Loans
shall be reallocated (without change in the aggregate amount thereof) among two
or more separate tranches, each with the same terms applicable to the Revolving
Credit Commitments and Revolving Loans immediately prior to such reallocation,
such that (x) the Rejecting Lenders shall not have any Commitment to provide
Revolving Loans or participate in Letters of Credit requested by such Foreign
Subsidiary Borrower or receive any payment in respect thereof (other than in
connection with a Sharing Event), and (y) Accepting Lenders with sufficient
Commitments to provide all Revolving Loans and participate in Letters of Credit,
if any, requested or anticipated to be requested by the applicable Foreign
Subsidiary Borrower shall be Lenders in a tranche in which such Foreign
Subsidiary Borrower is a Borrower.
 
(b) If (i) the Borrowers request that the Lenders provide additional commitments
to make Revolving Loans in a Foreign Currency or establish increased or
additional sublimits to support Letters of Credit approved in the discretion of
the L/C Issuer without an increase in the aggregate Revolving Credit Commitments
and (ii) Accepting Lenders with sufficient Revolving Credit Commitments are able
to provide all such Revolving Loans or support such Letters of Credit, then,
upon notice from the Administrative Agent to the Administrative Borrower and
each Lender, the Revolving Credit Commitments and the outstanding Revolving
Loans shall be reallocated (without change in the aggregate amount thereof)
among two or more tranches, each with the same terms applicable to the Revolving
Credit Commitments and Revolving Loans immediately prior to such reallocation
(other than an increase in the amount of Revolving Loans in a Foreign Currency
permitted to be borrowed or Letters of Credit permitted to be issued), such that
Accepting Lenders with sufficient Commitments to fund such Revolving Loans or
support such Letters of Credit shall be Lenders in one or more tranches in which
Revolving Loans in a Foreign Currency or Letters of Credit may be requested.
 
(c) Each reallocation of the  Revolving Credit Commitments and the outstanding
Revolving Loans described in this Section 2.18 shall be effected by the
Administrative Agent in such a manner as to preserve (following such
reallocation) pro rata sharing and voting among Lenders in each tranche and
across tranches (other than with respect to Revolving Loans borrowed or prepaid
at the option of the applicable Borrower, or Letters of Credit requested, under
a specified tranche).
 
(d) Each reallocation described in this Section 2.18 shall be documented
pursuant to an amendment to, or an amendment and restatement of, this Agreement
and, as appropriate, the other Loan Documents, executed by the applicable
Borrowers, each Accepting Lender, and the Administrative Agent (each a “Foreign
Subsidiary Borrower Amendment”).  A Foreign Subsidiary Borrower Amendment may,
without the consent of any other Loan Party or Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
applicable Borrowers, to effect the provisions of this Section 2.18, including
assignments and participations among Lenders of the type described in Section
2.15(e).  The effectiveness of any Foreign Subsidiary Borrower Amendment shall
be subject to the consummation of the applicable Foreign Acquisition in
accordance with the terms of this Agreement.  This Section 2.18 shall supersede
any provisions of Section 10.11 to the contrary other than clauses (i) and (ii)
thereof; provided, that, Sections 2.9 and 10.11 and the definition of Required
Lenders may be amended to address matters relating to a specific tranche and to
effect pro rata sharing as described in clause (c) above and this clause (d).
 
(e) Without limiting the provisions of Section 2.15, the Administrative Agent
may effect any reallocation described in this Section 2.18 in connection with
any Revolving Commitment Increase thereunder.
 
 
ARTICLE 3. Conditions Precedent.
 
The obligation of each Lender to advance, continue or convert any Loan (other
than the continuation of, or conversion into, a Base Rate Loan) or of the L/C
Issuer to issue, extend the expiration date (including by not giving notice of
non-renewal) of or increase the amount of any Letter of Credit under this
Agreement, shall be subject to the following conditions precedent:
 
Section 3.1. All Credit Events.  At the time of each Credit Event hereunder:
 
(a) each of the representations and warranties set forth herein and in the other
Loan Documents shall be and remain true and correct in all material respects as
of said time, except to the extent the same expressly relate to an earlier date
and except to the extent any such representation or warranty itself is qualified
by “materiality,” “Material Adverse Effect” or a similar qualifier in which case
such representation or warranty shall be true and correct in all respects;
 
(b) each Loan Party shall be in compliance with all of the terms and conditions
hereof and of the other Loan Documents, and no Default or Event of Default shall
have occurred and be continuing or would occur as a result of such Credit Event;
 
(c) after giving effect to any requested extension of credit, the aggregate
principal amount of all Revolving Loans, Swing Loans and L/C Obligations under
this Agreement shall not exceed the aggregate Revolving Credit Commitments;
 
(d) in the case of a Borrowing the Administrative Agent shall have received the
notice required by Section 2.5, in the case of the issuance of any Letter of
Credit the L/C Issuer shall have received a duly completed Application together
with any fees called for by Section 2.13, and, in the case of an extension or
increase in the amount of a Letter of Credit, a written request therefor in a
form reasonably acceptable to the L/C Issuer together with fees called for by
Section 2.13; and
 
(e) such Credit Event shall not violate any order, judgment or decree of any
court or other authority or any provision of law or regulation applicable to the
Administrative Agent or any Lender (including, without limitation, Regulation U
of the Board of Governors of the Federal Reserve System) as then in effect;
provided, that, any such order, judgment, decree, law or regulation shall not
entitle any Lender that is not affected thereby to not honor its obligation
hereunder to advance, continue or convert any Loan or, in the case of the L/C
Issuer, to extend the expiration date of or increase the amount of any Letter of
Credit hereunder.
 
Each request for a Borrowing hereunder and each request for the issuance of,
increase in the amount of, or extension of the expiration date of, a Letter of
Credit shall be deemed to be a representation and warranty by the Loan Parties
on the date of such Credit Event as to the facts specified in subsections (a)
through (d), both inclusive, of this Section 3.1.
 
Section 3.2. Initial Credit Event.  Before or concurrently with the initial
Credit Event:
 
(a) Collateral Documents.  The Administrative Agent shall have received the
Mortgages in recordable form and otherwise in form and substance satisfactory to
the Administrative Agent and Lenders duly executed by the applicable Loan
Parties, the Guaranty and Security Agreement and the other Collateral Documents
duly executed by the applicable Loan Parties, together with (i) UCC financing
statements to be filed against each Loan Party, as debtor, in favor of the
Administrative Agent, as secured party, (ii) UCC financing statements securing
fixtures located on any Premises subject to the Lien of the Mortgages, to be
filed against the Loan Party owning or leasing such Premises, as debtor, in
favor of the Administrative Agent, as secured party, to the extent requested by
the Administrative Agent, and (iii) patent, trademark, and copyright collateral
agreements, to the extent requested by the Administrative Agent;
 
(b) Insurance. The Administrative Agent shall have received evidence, in form
and substance satisfactory to the Administrative Agent, of insurance required to
be maintained pursuant to Section 6.3(b), naming the Administrative Agent as
additional insured or mortgagee and lender loss payee, as applicable;
 
(c) Secretary’s Certificates. The Administrative Agent shall have received
copies of the certificate of formation, certificate of organization, operating
agreement, articles of incorporation and bylaws, as applicable (or comparable
organizational documents) of each Loan Party and any amendments thereto,
certified in each instance by its secretary, assistant secretary or chief
financial officer and, with respect to organizational documents filed with a
Governmental Authority, by the applicable Governmental Authority;
 
(d) Resolutions. The Administrative Agent shall have received copies of
resolutions, in form and substance satisfactory to the Administrative Agent, of
each Loan Party’s Board of Directors (or similar governing body) authorizing the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party and the consummation of the transactions
contemplated hereby and thereby, together with specimen signatures of the
persons authorized to execute such documents on the behalf of each Loan Party,
all certified in each instance by its secretary, assistant secretary or chief
financial officer;
 
(e) Good Standing Certificates. The Administrative Agent shall have received
copies of certificates of good standing, or nearest equivalent in the relevant
jurisdiction, for each Loan Party (dated no earlier than thirty (30) days prior
to the Closing Date) from the office of the secretary of state or other
appropriate governmental department or agency of the state of its formation,
incorporation or organization, as applicable, and of each state in which it is
qualified to do business as a foreign partnership, corporation or organization;
 
(f) Authorized Representatives. The Administrative Agent shall have received a
list of the Borrowers’ Authorized Representatives;
 
(g) Fees.  The Administrative Agent shall have received for itself and for the
Lenders the initial fees described in Section 2.13;
 
(h) Title Insurance.  The Administrative Agent shall have received fully  paid
mortgagee title insurance policies (or binding commitments marked to
Administrative Agent’s satisfaction to evidence the form of such policies to be
delivered with respect to each Mortgage), in standard ALTA form in an amount and
otherwise in form and substance acceptable to the Administrative Agent, issued
by a title insurance company satisfactory to Administrative Agent (the “Title
Company”), insuring the Lien of the Mortgages to be valid first priority Liens
subject to no defects, objections, or exceptions except as are acceptable to the
Administrative Agent, together with such endorsements as the Administrative
Agent may require;
 
(i) Surveys.  The Administrative Agent shall have received an ALTA/ACSM Land
Title Survey in form and substance acceptable to the Administrative Agent
prepared by a licensed surveyor for each Premises subject to a Mortgage, which
survey shall also be certified to Administrative Agent and the Title Company and
shall state whether or not any portion of such property is in a federally
designated special flood hazard area;
 
(j) Environmental Reports.  The Administrative Agent shall have received a
report of an independent firm of environmental engineers acceptable to the
Administrative Agent concerning the environmental hazards and matters with
respect to the Premises subject to a Mortgage, together with a reliance letter
thereon acceptable to the Administrative Agent;
 
(k) Appraisals.  The Administrative Agent shall have received an appraisal
report in form and substance acceptable to the Administrative Agent prepared for
the Administrative Agent by a state certified appraiser selected by the
Administrative Agent, which appraisal report describes the fair market value of
the Premises subject to the Mortgages and otherwise meets the requirements of
applicable law for appraisals prepared for federally insured depository
institutions;
 
(l) Flood Determinations.  The Administrative Agent shall have received a
standard flood hazard determination form for each Premises subject to a
Mortgage, executed by the appropriate Loan Party,  if applicable, prepared by a
flood determination company selected by the Administrative Agent stating whether
or not any portion of such Premises is in a federally designated special flood
hazard area;
 
(m) Leasehold Agreements.  The Administrative Agent shall have received lease
agreements, landlord’s consent agreements required by Section 4.2, and
landlord’s waiver agreements required by Section 4.5, satisfactory to Agent with
respect to all leased Premises;
 
(n) [Intentionally Omitted];
 
(o) Certifications.  The Administrative Agent shall have received such
evaluations and certifications as it may reasonably require in order to satisfy
itself as to the value of the Collateral, the financial condition of the Loan
Parties, and the lack of material contingent liabilities of the Loan Parties;
 
(p) Lien Searches.  The Administrative Agent shall have received financing
statement and, as appropriate, tax, judgment lien and pending lawsuit search
results against the Property of the Loan Parties, evidencing the absence of
Liens on their Property except for Permitted Liens;
 
(q) Payoff Letters; Lien Releases.  The Administrative Agent shall have received
pay-off and lien release letters from secured creditors of the Loan Parties,
setting forth, among other things, the total amount of indebtedness outstanding
and owing to them (or outstanding letters of credit issued for the account of
the Loan Parties) and containing an undertaking to cause to be delivered to the
Administrative Agent UCC termination statements, releases of mortgages, deeds of
trust, and assignments of leases and/or rents, releases of intellectual property
and any other lien release instruments necessary to release Liens on the assets
of the Loan Parties, which pay-off and lien release letters shall be in form and
substance acceptable to the Administrative Agent;
 
(r) No Material Adverse Change.  There has been no material adverse change in
the financial condition or operations of the Loan Parties since June 30, 2011;
 
(s) Opinions of Counsel.  The Administrative Agent shall have received the
favorable written opinions of (i) Bingham McCutchen LLP and (ii) such outside
local counsel to the Loan Parties, in form and substance satisfactory to the
Administrative Agent and Lenders and which shall cover such matters and
agreements as the Administrative Agent shall determine, including, but not
limited to, the Mortgages;
 
(t) Blocked Accounts.  The Administrative Agent shall have received duly
executed deposit account control agreements required pursuant to Section 6.20,
each in form and substance satisfactory to the Administrative Agent;
 
(u) Closing Certificate.  The Administrative Agent shall have received a closing
certificate signed by the chief financial officer of each Loan Party dated as of
the Closing Date, stating that (i) all representations and warranties set forth
in this Agreement and the other Loan Documents are true and correct on and as of
such date, (ii) the Loan Parties are on such date in compliance with all the
terms and provisions set forth in this Agreement and the other Loan Documents
and (iii) on such date no Default or Event of Default has occurred or is
continuing;
 
(v) Compliance with Laws.  The Administrative Agent shall be reasonably
satisfied that each Loan Party is in material compliance with pertinent federal,
state, local or territorial regulations, including those with respect to the
Federal Occupational Safety and Health Act, the Environmental Protection Act,
ERISA, OFAC and the Patriot Act;
 
(w) Financial Statements.  The Administrative Agent shall have received the
financial statements and projections described in Section 5.3;
 
(x) Third Party Waivers.  The Administrative Agent shall have received the
landlord’s agreements, mortgagee agreements or bailee letters required to be
delivered pursuant to Section 4.5, each in form and substance satisfactory to
the Administrative Agent; and
 
(y) Other Documents.  The Administrative Agent shall have received such other
agreements, instruments, documents, certificates, and opinions as the
Administrative Agent may reasonably request.
 
Notwithstanding anything to the contrary contained in this Article 3, until the
Required Lenders otherwise direct the Administrative Agent to cease making Loans
and issuing Letters of Credit, the Lenders will fund their pro rata share of all
Loans and participate in all Swing Loans and Letters of Credit whenever made or
issued, which are requested by the Borrowing Agent and which, notwithstanding
the failure of the Loan Parties to comply with the provisions of this Article 3,
are agreed to by the Administrative Agent, provided, however, if the
Administrative Agent, the L/C Issuer or the Lenders fund any Loans or arrange
for issuance of any Letters of Credit to or for the benefit of the Borrowers
when any conditions precedent are not satisfied (regardless of whether the lack
of satisfaction was known or unknown at the time), it shall not operate as a
waiver of (a) the right of the Administrative Agent, the L/C Issuer and the
Lenders to insist upon satisfaction of all conditions precedent with respect to
any subsequent funding or issuance, nor (b) any Default or Event of Default due
to such failure of conditions or otherwise.
 
ARTICLE 4. The Collateral and Guaranties.
 
Section 4.1. Collateral.  Subject to the Agreed Security Principles, the Secured
Obligations shall be secured by the Collateral pursuant to the terms of the
Collateral Documents; provided, however, that: (i) the Loan Parties shall not be
required to pledge the equity interests of any Foreign Subsidiary that is not
owned directly by any U.S. Borrower or any of their respective Domestic
Subsidiaries or cause such Foreign Subsidiary to become a Guarantor and pledge
its Property to secure the Secured Obligations, except to the extent that such
Foreign Subsidiary is to be a Foreign Subsidiary Borrower or directly owned by a
Foreign Subsidiary Borrower or a Guarantor thereof and such Foreign Subsidiary
Borrower (or Guarantor) is permitted to pledge such equity interests under the
laws of its jurisdiction of formation and the jurisdiction of formation of such
Foreign Subsidiary and such Foreign Subsidiary is permitted to guaranty the
Secured Obligations and pledge its Property under the laws of its jurisdiction
of formation, and (ii) the Collateral of each Foreign Subsidiary Borrower or
Guarantor thereof shall only secure the Secured Obligations of the Foreign
Subsidiary Borrowers to the extent provided in Section 2.17(b).
 
Section 4.2. Liens on Real Property.  Subject to the Agreed Security Principles,
in the event that any Borrower or any other Loan Party owns or hereafter
acquires a fee interest in any Premises valued at more than $5,000,000 which the
Administrative Agent determines (on its own or at the direction of the Required
Lenders) shall be subject to the Lien of a Mortgage: (a) such Borrower shall, or
shall cause such other Loan Party to, execute and deliver to the Administrative
Agent (or a security trustee therefor) a Mortgage acceptable in form and
substance to the Administrative Agent for the purpose of granting to the
Administrative Agent a Lien on such Premises to secure the Secured Obligations,
shall pay all taxes, costs, and expenses incurred by the Administrative Agent in
recording such Mortgage, and shall supply to the Administrative Agent at the
Borrowers’ cost and expense as to each Premises, a survey, environmental report,
special flood hazard determination form, insurance policy (including flood
insurance, if required), appraisal report, local counsel opinion and a mortgagee
policy of title insurance, each of which conforms to the specifications set
forth in Section 3.2, and such other instrument, documents, certificates, and
opinions reasonably required by the Administrative Agent in connection
therewith, and (b) if such Premises is a leasehold interest, such Borrower
shall, or shall cause such other Loan Party to, in addition to the requirements
set forth in (a), at all times pay, when and as due, its rental obligations
under all leases under which it is a tenant, otherwise comply, in all material
respects, with all other terms of such leases and keep them in full force and
effect and, at Administrative Agent’s reasonable request, will provide evidence
of having done so.  In addition, such Borrower shall, or shall cause such other
Loan Party to obtain a landlord’s consent agreement from the landlord of such
Premises, which agreement shall contain landlord’s consent to a leasehold
Mortgage on the Premises in a form reasonably acceptable to the Administrative
Agent.
 
Section 4.3. Guaranties.  Subject to the Agreed Guaranty Principles, the payment
and performance of the Secured Obligations shall at all times be jointly and
severally guaranteed by the Primary Borrower and each direct and indirect
Domestic Subsidiary (other than an Immaterial Subsidiary) of the Borrowers, and
each Foreign Subsidiary of a Foreign Subsidiary Borrower to the extent allowed
and to the extent set forth in Section 4.1(a), pursuant to the Guaranty and
Security Agreement or one or more guaranty agreements in form and substance
reasonably acceptable to the Administrative Agent, as the same may be amended,
modified or supplemented from time to time (the Guaranty and Security Agreement
and such other guaranty agreements, individually a “Guaranty” and collectively
the “Guaranties”); provided, that, each such Foreign Subsidiary shall only be
required to guarantee the Secured Obligations to the extent provided in Section
2.17(b).
 
Section 4.4. Further Assurances.  The Borrowers agree that they shall, and shall
cause each other Loan Party to, from time to time at the request of the
Administrative Agent or the Required Lenders, execute and deliver such documents
and do such acts and things as the Administrative Agent or the Required Lenders
may reasonably request in order to provide for or perfect or protect such Liens
on the Collateral or any other Property of any Loan Party intended to be subject
to the Lien of the Collateral Documents.  Subject to the Agreed Guaranty
Principles and the Agreed Security Principles and so long as complying with the
following requirements would not result in material adverse tax consequences to
any Borrower, in the event any  Borrower or any other Loan Party forms or
acquires any other Subsidiary after the Closing Date (other than any Foreign
Subsidiary that is not a Foreign Subsidiary Borrower or a Subsidiary of a
Foreign Subsidiary Borrower, any Foreign Subsidiaries funded in accordance with
Section 6.15(f)(iii), non-Wholly-Owned Subsidiaries and Joint Ventures permitted
under Section 6.15(f)(v) and (vi), and Immaterial Subsidiaries but including any
Subsidiary that is no longer an Immaterial Subsidiary), such Borrower or other
Loan Party shall promptly upon such formation or acquisition cause such newly
formed or acquired Subsidiary to (i) become a Borrower pursuant to Section 2.17
or execute a Guaranty and (ii) execute such Collateral Documents as the
Administrative Agent (on its own or at the direction of the Required Lenders)
may then reasonably require, and such Borrower or other Loan Party shall also
deliver to the Administrative Agent, or cause such Subsidiary to deliver to the
Administrative Agent, at the Borrowers’ cost and expense, such other
instruments, documents, certificates, and opinions reasonably required by the
Administrative Agent in connection therewith; provided, that, under no
circumstance shall a Foreign Subsidiary be required to guaranty the obligations
of any U.S. Borrower if it would result in any adverse tax consequences.
 
Section 4.5. Third Party Waivers.  If requested by the Administrative Agent,
each Loan Party shall use commercially reasonable efforts to obtain a landlord’s
waiver agreement, mortgagee subordination agreement or bailee letter, as
applicable, from the lessor of each leased property, mortgagee of owned property
or bailee with respect to any location in the United States where books and
records of accounts or Collateral with a book value greater than $5,000,000 is
stored or located, which agreement or letter shall contain a waiver or
subordination of all Liens or claims that the landlord, mortgagee or bailee may
assert against the Collateral at that location, and shall otherwise be
reasonably satisfactory in form and substance to the Administrative
Agent.  After the Closing Date, no real property located in the United States
where books and records of accounts or Collateral with a book value greater than
$5,000,000 is stored or located shall be leased by any Loan Party without the
prior written consent of the Administrative Agent, unless and until a reasonably
satisfactory landlord agreement or bailee letter, as appropriate, shall first
have been obtained with respect to such location; provided, that, no such
landlord agreement or bailee letter shall be required if (a) the applicable Loan
Party is unable to obtain such landlord agreement or bailee letter after having
used commercially reasonable efforts to do so and (b) at the discretion of the
Administrative Agent, a rent reserve, satisfactory to the Administrative Agent,
has been established.
 
Section 4.6. Release of Guaranties, Collateral, etc.  A Loan Party shall
automatically be released from its obligations hereunder, under its Guaranty and
the other Loan Documents to which it is a party upon (a) certification to the
Administrative Agent that such Loan Party, individually and together with all
other Immaterial Subsidiaries, is an Immaterial Subsidiary or (b) the
consummation of any transaction permitted by this Agreement as a result of which
such Loan Party ceases to be a Subsidiary.  In connection with any termination
or release pursuant to this Section, the Administrative Agent shall execute and
deliver to any Loan Party, at such Loan Party’s expense, all documents that such
Loan Party shall reasonably request to evidence such termination or release.
 
ARTICLE 5. Representations and Warranties.
 
Each Borrower represents and warrants to each Lender and the Administrative
Agent, and agrees, that:
 
Section 5.1. Organization and Qualification.  Each Loan Party and each of its
Subsidiaries (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization as listed on Schedule 5.1,
(b) has the power and authority to own its property and to transact the business
in which it is engaged and proposes to engage and (c) is duly qualified and in
good standing in each jurisdiction where the ownership, leasing or operation of
property or the conduct of its business requires such qualification as listed on
Schedule 5.1, except where the failure to be so qualified and in good standing
could not be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect.
 
Section 5.2. Authority and Enforceability.  Each Loan Party has full right and
authority to enter into this Agreement and the other Loan Documents executed by
it, to make the borrowings herein provided for, to issue its Notes, to grant to
the Administrative Agent the Liens described in the Collateral Documents
executed by such Loan Party, and to perform all of its obligations hereunder and
under the other Loan Documents executed by it.  Each Subsidiary, if any, has
full right and authority to enter into the Loan Documents executed by it, to
guarantee the Secured Obligations to the extent obligated to do so by this
Agreement, to grant to the Administrative Agent the Liens described in the
Collateral Documents executed by such Person, and to perform all of its
obligations under the Loan Documents executed by it.  The Loan Documents
delivered by such Loan Party have been duly authorized, executed, and delivered
by such Person and constitute valid and binding obligations of such Person
enforceable against it in accordance with their terms, except as enforceability
may be limited by bankruptcy, insolvency, fraudulent conveyance or similar laws
affecting creditors’ rights generally and general principles of equity
(regardless of whether the application of such principles is considered in a
proceeding in equity or at law); and this Agreement and the other Loan Documents
do not, nor does the performance or observance by such Loan Party or any of its
Subsidiaries of any of the matters and things herein or therein provided for,
(a) contravene or constitute a default under any provision of law or any
judgment, injunction, order or decree binding upon the such Loan Party or any of
its Subsidiaries or any provision of the organizational documents (e.g.,
charter, articles of incorporation, by-laws, articles of association, operating
agreement, partnership agreement or other similar document) of such Loan Party,
(b) contravene or constitute a default under any Contractual Obligation of or
affecting such Loan Party or any of its Subsidiaries or any of its Property, in
each case where such contravention or default, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect, (c) result in
the creation or imposition of any Lien on any Property of such Loan Party other
than the Liens granted in favor of the Administrative Agent pursuant to the
Collateral Documents or (d) violate any material law.
 
Section 5.3. Financial Reports.  The audited consolidated financial statements
of the Primary Borrower and its Subsidiaries as at June 30, 2011, and the
unaudited interim consolidated financial statements of the Primary Borrower and
its Subsidiaries as at December 31, 2011, for the six months then ended,
heretofore furnished to the Administrative Agent, fairly and adequately present
the consolidated financial condition of the Primary Borrower and its
Subsidiaries as at said dates and the consolidated results of their operations
and cash flows for the periods then ended in conformity with GAAP applied on a
consistent basis.  Neither any Loan Party nor any of their respective
Subsidiaries has contingent liabilities or judgments, orders or injunctions
against it that are material to it other than as indicated on such financial
statements or, with respect to future periods, on the financial statements
furnished pursuant to Section 6.1.
 
Section 5.4. No Material Adverse Change.  Since June 30, 2011, there has been no
change in the financial condition or operations of the Loan Parties and their
respective Subsidiaries taken as a whole, except those occurring in the ordinary
course of business, none of which individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect.
 
Section 5.5. Litigation and Other Controversies.  Except as disclosed on
Schedule 5.5, there are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Loan Parties or their respective
Subsidiaries, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority against any Loan Party or against any of their
properties or revenues that could reasonably be expected to have a Material
Adverse Effect.
 
Section 5.6. True and Complete Disclosure.  All information furnished by or on
behalf of the Loan Parties in writing to the Administrative Agent or any Lender
for purposes of or in connection with this Agreement, or any transaction
contemplated herein, is true and accurate in all material respects and not
incomplete by omitting to state any fact necessary to make such information
(taken as a whole) not misleading in light of the circumstances under which such
information was provided; provided, that, with respect to projected financial
information furnished by or on behalf of the Loan Parties or any of their
respective Subsidiaries, such Loan Party only represents and warrants that such
information is prepared in good faith based upon assumptions believed to be
reasonable at the time.
 
Section 5.7. Use of Proceeds; Margin Stock.  All proceeds of the Revolving Loans
and Swing Loans shall be used by the Borrowers (i) to repay the existing
indebtedness of the Borrowers on the Closing Date and (ii) for working capital
purposes and other general corporate purposes (including to finance Permitted
Acquisitions) of the Borrowers and their respective Subsidiaries in accordance
with the terms of this Agreement.  No part of the proceeds of any Loan or other
extension of credit hereunder will be used by the Borrowers or any of their
respective Subsidiaries to purchase or carry any margin stock (within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System)
or to extend credit to others for the purpose of purchasing or carrying any
margin stock.  Neither the making of any Loan or other extension of credit
hereunder nor the use of the proceeds thereof will violate or be inconsistent
with the provisions of Regulations T, U or X of the Board of Governors of the
Federal Reserve System and any successor to all or any portion of such
regulations.  Except as set forth on Schedule 5.7, no Borrower and no Subsidiary
of any Borrower owns any Margin Stock.
 
Section 5.8. Taxes.  Except as set forth on Schedule 5.8, each Loan Party has
timely filed or caused to be timely filed all tax returns required to be filed
by such Loan Party and any of its Subsidiaries, except where failure to so file
could not be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect.  Each Loan Party and each of its
Subsidiaries has paid all material taxes, assessments and other governmental
charges payable by them other than taxes, assessments and other governmental
charges which (i) are not delinquent or (ii) are being contested in good faith
and by proper legal proceedings and as to which appropriate reserves have been
provided for in accordance with GAAP and no Lien resulting therefrom attaches to
any of its Property.
 
Section 5.9. ERISA.  As of the date of this Agreement, Schedule 5.9 lists all
Qualified Plans, Title IV Plans and Multiemployer Plans maintained by the Loan
Parties and their respective Subsidiaries and Title IV Plans maintained by or
contributed to by the Loan Parties and their respective Subsidiaries or any
ERISA Affiliate (the “Borrower Plans”) and all Multiemployer Plans.  Except as
would not reasonably be expected to result in a Material Adverse Effect: (i) the
Loan Parties and each of their respective Subsidiaries is in compliance with all
requirements of each Plan, and each Plan complies, and is operated in
compliance, with all Legal Requirements; (ii) the Loan Parties are not aware,
after due inquiry, of any item of non-compliance which could reasonably be
expected to result in the loss of Borrower Plan qualification or tax-exempt
status, or give rise to an excise tax or other penalty imposed on the Loan
Parties, their respective Subsidiaries or any ERISA Affiliate by a Governmental
Authority; (iii) no proceeding, claim, lawsuit and/or investigation is pending
concerning any Plan or, to the knowledge of the Loan Parties or any of their
respective Subsidiaries, any Multiemployer Plan; (iv) all required contributions
by the Loan Parties or any of their respective Subsidiaries have been and will
be made in accordance with the provisions of each Borrower Plan and
Multiemployer Plan; and (v) except as set forth on Schedule 5.9 as of the date
of this Agreement, no Withdrawal Liabilities have been incurred or are expected
to be incurred by any Loan Party, its respective Subsidiaries or any ERISA
Affiliate. No ERISA Event has occurred or is reasonably expected to occur that
could reasonably be expected to result in a Material Adverse Effect. Except as
would not reasonably be expected to result in a Material Adverse Effect to the
Loan Parties, members of the Controlled Group currently comply and have complied
with the notice and continuation coverage requirements of Section 4980B of the
Code.
 
Section 5.10. Subsidiaries.  Schedule 5.10 correctly sets forth, as of the
Closing Date, the exact legal name (as set forth in its articles of
incorporation/certificate of formation or other organizational document) of each
Subsidiary, Joint Venture or partnership of each Loan Party, the jurisdiction of
organization and the percentage ownership of each direct owner in each class of
capital stock or other equity interests of each such Subsidiary, Joint Venture
or partnership.
 
Section 5.11. Compliance with Laws.  Each Loan Party is in compliance with all
applicable statutes, regulations, orders, writs and injunctions of, and all
applicable restrictions imposed by, all Governmental Authority in respect of the
conduct of their businesses and the ownership of their property, except such
noncompliances as could not reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect.
 
Section 5.12. Environmental Matters.  (a)  Except as set forth on Schedule 5.12,
each Loan Party is in compliance with all applicable Environmental Laws and the
requirements of any Environmental Permits issued under such Environmental Laws,
except to the extent that the aggregate effect of all noncompliances could not
reasonably be expected to have a Material Adverse Effect.
 
(b) There are no pending or, to the best knowledge of the Loan Parties after due
inquiry, threatened Environmental Claims, including any such claims (regardless
of materiality) for liabilities under CERCLA relating to the disposal of
Hazardous Materials, against the Loan Parties or any of their respective
Subsidiaries or any Premises, including leaseholds, owned or operated by the
Loan Parties or any of their respective Subsidiaries, except such claims as
could not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.  Except as could not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect, there are no facts, circumstances, conditions or occurrences on any
Premises, including leaseholds, owned or operated by the Loan Parties or any of
their respective Subsidiaries that, to the best knowledge of the Loan Parties
and their respective Subsidiaries after due inquiry, could reasonably be
expected (i) to form the basis of an Environmental Claim against the Loan
Parties or any of their respective Subsidiaries or any such Premises, or (ii) to
cause any such Premises to be subject to any restrictions on the ownership,
occupancy, use or transferability of such Premises by the Loan Parties or any of
their respective Subsidiaries under any applicable Environmental Law.
 
(c) There has not been any Release of Hazardous Materials on or from any
Premises, including leaseholds, owned or operated by the Loan Parties or any of
their respective Subsidiaries where such Release, individually, or when combined
with other Releases, in the aggregate, may reasonably be expected to have a
Material Adverse Effect.
 
(d) Each Loan Party and each of its Subsidiaries (i) has obtained all licenses,
permits, authorizations and registrations required under any Environmental Law
and necessary for the operation of their businesses (“Environmental Permits”)
and all such Environmental Permits are in good standing (if applicable) and in
full force and effect and (ii) is in compliance with all material terms and
conditions of such Environmental Permits except where failure to obtain, to
maintain in good standing and in full force and effect, or to be in compliance
with such Environmental Permits could not reasonably be expected to result in,
individually or in the aggregate, a Material Adverse Effect.
 
Section 5.13. Investment Company.  No Loan Party is (a) an “investment company”
or a company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended or (b) subject to regulation under
the Federal Power Act, the Interstate Commerce Act, any state public utility
code, or any other federal or state statute, rule or regulation limiting its
ability to incur Indebtedness.
 
Section 5.14. Intellectual Property.  Each Loan Party and each of its
Subsidiaries owns all the patents, trademarks, permits, service marks, trade
names, copyrights, franchises and formulas, or rights with respect to the
foregoing, or each has obtained licenses of all other rights of whatever nature
necessary for the present conduct of its businesses, in each case without any
known conflict with the rights of others which, or claim or litigation pending
or threatened which, or the failure to obtain which, as the case may be, could
reasonably be expected to result in a Material Adverse Effect.
 
Section 5.15. Good Title.  Each Loan Party and each of its Subsidiaries has good
and marketable title, or valid leasehold interests, to its assets as reflected
on the Loan Parties’ most recent consolidated balance sheet provided to the
Administrative Agent (except for sales of assets in the ordinary course of
business, and such defects in title that could not reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect), and
such assets are subject to no Liens, other than Permitted Liens.
 
Section 5.16. Insurance.  Each Loan Party and each of its Subsidiaries and their
respective Premises are insured with reputable insurance companies which are not
Affiliates of the Loan Parties or any Subsidiary of any Loan Party, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar Premises
in localities where such Loan Party or such Subsidiary operates.
 
Section 5.17. Deposit Accounts.  Schedule 5.17 lists all banks and other
financial institutions at which the Loan Parties maintain deposit or other
accounts as of the Closing Date, and such Schedule 5.17 correctly identifies the
name and address of each depository, the name in which the account is held, a
description of the purpose of the account, and the complete account number
therefor in each case as of the Closing Date.
 
Section 5.18. Labor Relations.  No Loan Party nor any of its Subsidiaries is
engaged in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect.  Except as disclosed on Schedule 5.18 to the best
knowledge of each Loan Party and its Subsidiaries, there is (i) no strike,
lockout, labor dispute, slowdown or stoppage pending against such Loan Party or
any of its Subsidiaries or, to the best knowledge of such Loan Party and its
Subsidiaries, threatened against such Loan Party or any of its Subsidiaries,
(ii) there is no collective bargaining or similar agreement with any union,
labor organization, works council or similar representative covering any
employee of any Loan Party or its Subsidiaries and (iii) no union representation
proceeding is pending with respect to the employees of such Loan Party or any of
its Subsidiaries and no union organizing activities are taking place, except
(with respect to any matter specified in clause (i), (ii) or (iii) above, either
individually or in the aggregate) such as could not reasonably be expected to
have a Material Adverse Effect.
 
Section 5.19. Capitalization.  All outstanding equity interests of the Loan
Parties and their respective Subsidiaries have been duly authorized and validly
issued, and are fully paid, nonassessable and free and clear of all Liens other
than those in favor of the Administrative Agent, and there are no outstanding
commitments or other obligations of any Loan Party or any Subsidiary to issue,
and no rights of any Person to acquire, any equity interests in any Loan Party
or any Subsidiary.
 
Section 5.20. Other Agreements.  No Default or Event of Default exists or would
result from the incurrence of any Obligations by the Loan Parties or their
respective Subsidiaries or the grant or perfection of the Administrative Agent’s
Liens on the Collateral.  No Loan Party nor any Subsidiary is in default under
the terms of any Contractual Obligation of or affecting any Loan Party, any
Subsidiary or any of their Property, which default if uncured could reasonably
be expected to have a Material Adverse Effect.
 
Section 5.21. Governmental Authority and Licensing.  Each Loan Party and its
respective Subsidiaries have received all licenses, permits, and approvals of
each Governmental Authority necessary to conduct their businesses, in each case
where the failure to obtain or maintain the same could reasonably be expected to
have a Material Adverse Effect.  No investigation or proceeding that, if
adversely determined, could reasonably be expected to result in revocation or
denial of any license, permit or approval is pending or, to the knowledge of the
Loan Parties, threatened, except where such revocation or denial could not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.
 
Section 5.22. Approvals.  Except as set forth on Schedule 5.22, no
authorization, consent, license or exemption from, or filing or registration
with, any Governmental Authority, nor any approval or consent of any other
Person, is or will be necessary to the valid execution, delivery or performance
by the Loan Parties or any Subsidiary of any Loan Document, except for (i) such
approvals which have been obtained prior to the date of this Agreement and
remain in full force and effect and (ii) filings and registrations necessary to
perfect the Liens on the Collateral granted by the Loan Parties and their
respective Subsidiaries to the Administrative Agent.
 
Section 5.23. Affiliate Transactions.  Except as set forth on Schedule 5.23, no
Loan Party nor any Subsidiary is a party to any contracts or agreements with any
of its Affiliates (other than with Wholly-Owned Subsidiaries) on terms and
conditions which are less favorable to such Loan Party or such Subsidiary than
would be usual and customary in similar contracts or agreements between Persons
not affiliated with each other.
 
Section 5.24. Solvency.  The Loan Parties and their respective Subsidiaries are
collectively solvent, able to pay their debts as they become due, and have
sufficient capital to carry on their business and all businesses in which they
are about to engage.
 
Section 5.25. No Broker Fees.  Except as set forth on Schedule 5.25, no broker’s
or finder’s fee or commission will be payable with respect hereto or any of the
transactions contemplated thereby; and the Borrowers hereby agree to indemnify
the Administrative Agent and the Lenders against, and agree that they will hold
the Administrative Agent and the Lenders harmless from, any claim, demand, or
liability for any such broker’s or finder’s fees alleged to have been incurred
in connection herewith or therewith and any expenses (including reasonable
attorneys’ fees) arising in connection with any such claim, demand, or
liability.
 
Section 5.26. Foreign Assets Control Regulations and Anti-Money Laundering.
 
(a)  OFAC.  No Loan Party nor any of its Subsidiaries is (i) a person whose
property or interest in property is blocked or subject to blocking pursuant to
Section 1 of Executive Order 13224 of September 23, 2001 Blocking Party and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)), (ii) a person who engages in any dealings
or transactions prohibited by Section 2 of such executive order, or is otherwise
associated with any such person in any manner violative of Section 2, or (iii) a
person on the list of Specially Designated Nationals and Blocked Persons or
subject to the limitations or prohibitions under any other U.S. Department of
Treasury’s Office of Foreign Assets Control regulation or executive order.
 
(b) Patriot Act.  Each Loan Party and its Subsidiaries are in compliance, in all
material respects, with the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”).  No part of the proceeds of the
Loans will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
 
Section 5.27. [Intentionally Omitted].
 
 
ARTICLE 6. Covenants.
 
Each Borrower covenants and agrees that, so long as any Credit is available to
the Borrowers hereunder and until all Obligations have been paid and satisfied
in full, each Borrower shall, and shall cause each of its Subsidiaries to,
comply with the following covenants:
 
Section 6.1. Information Covenants.  The Loan Parties will furnish to the
Administrative Agent, with sufficient copies for each Lender:
 
(a) Quarterly Reports.  Within forty-five (45) days after the end of each fiscal
quarter of the Borrowers ending March 31, September 30 and December 31,
commencing with the fiscal quarter of the Borrowers ending September 30, 2012,
the consolidated and consolidating balance sheet of the Primary Borrower and its
Subsidiaries as at the end of such fiscal quarter and the related consolidated
and consolidating statements of income and retained earnings and of cash flows
for such fiscal quarter and for the elapsed portion of the fiscal year-to-date
period then ended, each in reasonable detail, prepared by the Loan Parties in
accordance with GAAP, setting forth comparative figures for the corresponding
fiscal quarter in the prior fiscal year and comparable budgeted figures for such
fiscal quarter, all of which shall be certified by the chief financial officer
or other officer of the Loan Parties acceptable to the Administrative Agent that
they fairly present in all material respects in accordance with GAAP the
financial condition of the Primary Borrower and its Subsidiaries as of the dates
indicated and the results of their operations and changes in their cash flows
for the periods indicated, subject to normal year-end audit adjustments and the
absence of footnotes.
 
(b) Annual Statements.  Upon the earlier of (a) one hundred twenty (120) days
after the close of each fiscal year of the Borrowers and (b) the filing of the
Borrowers’ Form 10K for such fiscal year with the Securities and Exchange
Commission of the United States, a copy of the consolidated and consolidating
balance sheet of the Primary Borrower and its Subsidiaries as of the last day of
the fiscal year then ended and the consolidated and consolidating statements of
income, retained earnings, and cash flows of the Primary Borrower and its
Subsidiaries for the fiscal year then ended, and accompanying notes thereto,
each in reasonable detail showing in comparative form the figures for the
previous fiscal year, accompanied by an unqualified opinion of a firm of
independent public accountants of recognized national standing, selected by the
Loan Parties and acceptable to the Administrative Agent, to the effect that the
consolidated financial statements have been prepared in accordance with GAAP and
present fairly in accordance with GAAP the consolidated financial condition of
the Primary Borrower and its Subsidiaries as of the close of such fiscal year
and the results of their operations and cash flows for the fiscal year then
ended and that an examination of such accounts in connection with such financial
statements has been made in accordance with generally accepted auditing
standards.
 
(c) Officer’s Certificates.  Within forty-five (45) days after the end of each
fiscal quarter of the Borrowers ending March 31, September 30 and December 31
and at the time of the delivery of the financial statements provided for in
Section 6.1(b), commencing with the fiscal quarter of the Borrowers ending June
30, 2012, (i) a certificate of the chief financial officer or other officer of
the Loan Parties acceptable to Administrative Agent in the form of Exhibit E
(x) stating no Default or Event of Default has occurred during the period
covered by such statements of, if a Default or Event of Default exists, a
detailed description of the Default or Event of Default and all actions the Loan
Parties are taking with respect to such Default or Event of Default,
(y) confirming that the representations and warranties stated in Article 5
remain true and correct in all material respects (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct of such date), and (z) showing the Loan Parties’ compliance
with the covenants set forth in Section 6.21, (ii) a comparison of the current
year to date financial results (other than in respect of the balance sheets
included therein) against the budgets required to be submitted pursuant to
clause 6.1(d).
 
(d) Budgets.  As soon as available, but in any event within thirty (30) days
after the first day of each fiscal year of the Borrowers, (i) a budget in form
reasonably satisfactory to the Administrative Agent (including, without
limitation, a breakdown of the projected results of each line of business of the
Primary Borrower and its Subsidiaries, and budgeted consolidated and
consolidating statements of income, and sources and uses of cash and balance
sheets for the Primary Borrower and its Subsidiaries) of the Primary Borrower
and its Subsidiaries in reasonable detail satisfactory to the Administrative
Agent for each fiscal month and the four fiscal quarters of the immediately
succeeding fiscal year and, with appropriate discussion, the principal
assumptions upon which such budget is based and (ii) projections of the Primary
Borrower’s and its Subsidiaries’ consolidated and consolidating financial
performance for the forthcoming fiscal year on a month by month basis (which
projections shall include a balance sheet, income statement and statement of
cash flows).
 
(e) Notices.  Promptly, and in any event within (i) two (2) Business Days after
any officer of any Loan Party obtains knowledge thereof, notice of (A) the
occurrence of any event which constitutes (x) a Default or an Event of Default
or (y) any other event in each case which could reasonably be expected to have a
Material Adverse Effect, which notice shall specify the nature thereof, the
period of existence thereof and what action the Loan Parties propose to take
with respect thereto, (B) the commencement of, or threat of, or any significant
development in, any litigation, labor controversy, arbitration or governmental
proceeding pending against any Loan Party or any of their respective
Subsidiaries which, if adversely determined, could reasonably be expected to
have a Material Adverse Effect, (C) any breach or non performance of, or any
default under, any Contractual Obligation of the Loan Parties or any of their
respective Subsidiaries, or any violation of, or non-compliance with, any Legal
Requirement, which could reasonably be expected to result, either individually
or in the aggregate, in a Material Adverse Effect, including a description of
such breach, non-performance, default, violation or non-compliance and the
steps, if any, such Loan Party or such Subsidiary has taken, is taking or
proposes to take in respect thereof, (D) any material change in accounting
policies or financial reporting practices by the Loan Parties or their
respective Subsidiaries, or (E) any labor controversy resulting in or
threatening to result in any strike, work stoppage, boycott, shutdown or other
labor disruption against or involving any Loan Party or any Subsidiary if the
same could reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect, or (ii) three (3) Business Days after
receipt thereof by any Loan Party, copies of each material notice or other
material correspondence received from the Securities and Exchange Commission of
the United States concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Loan Party or the board of directors or board of managers, as applicable, of
any Loan Party.
 
(f) [Intentionally Omitted].
 
(g) Other Reports and Filings.  Promptly after the same are available, copies of
all financial information, proxy materials and other material information,
certificates, reports, statements and completed forms, if any, which the Primary
Borrower (i) has filed with the Securities and Exchange Commission of the United
States, or (ii) has delivered to holders of, or to any agent or trustee with
respect to, Indebtedness of the Loan Parties or any of their respective
Subsidiaries in their capacity as such a holder, agent or trustee to the extent
that the aggregate principal amount of such Indebtedness exceeds (or upon the
utilization of any unused commitments may exceed) $10,000,000, and in each case,
not otherwise required to be delivered to the Administrative Agent pursuant
hereto.
 
(h) Environmental Matters.  Promptly upon, and in any event within five (5)
Business Days after any officer of any Loan Party obtains knowledge thereof,
notice of one or more of the following environmental matters which individually,
or in the aggregate, may reasonably be expected to have a Material Adverse
Effect: (i) any notice of Environmental Claim against any of the Loan Parties or
any of their respective Subsidiaries or any real property owned or operated by
any of the Loan Parties or any of their respective Subsidiaries; (ii) any
condition or occurrence on or arising from any real property owned or operated
by the Loan Parties or any of their respective Subsidiaries that (A) results in
noncompliance by the Loan Parties or any of their respective Subsidiaries with
any applicable Environmental Law or (B) could reasonably be expected to form the
basis of an Environmental Claim against the Loan Parties or any of their
respective Subsidiaries or any such real property; (iii) any condition or
occurrence on any real property owned or operated by the Loan Parties or any of
their respective Subsidiaries that could reasonably be expected to cause such
real property to be subject to any restrictions on the ownership, occupancy, use
or transferability by the Loan Party or any of their respective Subsidiaries of
such real property under any Environmental Law; and (iv) any removal or remedial
actions to be taken in response to the actual or alleged presence of any
Hazardous Material on any real property owned or operated by the Loan Parties or
any of their respective Subsidiaries as required by any Environmental Law or any
Governmental Authority.  All such notices shall describe in reasonable detail
the nature of the claim, investigation, condition, occurrence or removal or
remedial action and such Loan Party’s or such Subsidiary’s response thereto.  In
addition, the Loan Parties agree to provide the Lenders with copies of all
material written communications by the Loan Parties or any of their respective
Subsidiaries with any Person or Governmental Authority relating to any of the
matters set forth in clauses (i)-(iv) above, and such detailed reports relating
to any of the matters set forth in clauses (i)-(iv) above as may reasonably be
requested by the Administrative Agent or the Required Lenders.
 
(i) [Intentionally Omitted].
 
(j) Intercompany Debt. Concurrently with the delivery of the financial
statements referred to in subsection 6.1(a) above, a summary of the outstanding
balances of all intercompany Indebtedness as of the last day of the fiscal
quarter covered by such financial statement, certified as complete and correct
by the chief financial officer or other officer of the Loan Parties acceptable
to the Administrative Agent, as part of the certificate delivered in connection
with section 6.1(c).
 
(k) Appraisals.                      From time to time, if the Administrative
Agent or a Lender reasonably determines that obtaining appraisals is necessary
in order for the Administrative Agent or any Lender to comply with applicable
laws or regulations (including any appraisals required to comply with FIRREA),
and at any time if an Event of Default shall have occurred and be continuing,
the Administrative Agent may, or may require the Loan Parties to, in either case
at the Borrowers’ expense, obtain appraisals in form and substance and from
appraisers reasonably satisfactory to Agent stating the then current fair market
value or such other value as reasonably determined by the Administrative Agent
(for example, replacement cost for purposes of flood insurance) of all or any
portion of the real or personal property of the Loan Parties or their respective
Subsidiaries.
 
(l) Other Information.  From time to time, such other information or documents
(financial or otherwise) as the Administrative Agent or any Lender may
reasonably request.
 
Section 6.2. Inspections.  Each Loan Party will, and will cause each if its
Subsidiaries to, permit officers, representatives and agents of the
Administrative Agent or any Lender, to visit and inspect any Property of such
Loan Party or such Subsidiary, and to examine the books of account of such Loan
Party or such Subsidiary, and make copies thereof and abstracts therefrom and
discuss the affairs, finances and accounts of such Loan Party or such Subsidiary
with its and their officers and independent accountants, all at such reasonable
times as the Administrative Agent or any Lender may request; provided, that,
prior written notice of any such visit, inspection or examination shall be
provided to the Loan Parties and such visit, inspection or examination shall be
performed at reasonable times to be agreed to by the Loan Parties, which
agreement will not be unreasonably withheld.  In addition, the Loan Parties and
their respective Subsidiaries authorize their current independent certified
public accountants to meet with the Administrative Agent or any Person
designated by the Administrative Agent in writing to discuss the financial
condition, business and affairs of the Loan Parties and their respective
Subsidiaries and such Loan Party and such Subsidiary shall be afforded the
opportunity to be present at such meeting.  The Loan Parties and their
respective Subsidiaries shall deliver a letter addressed to such accountants
authorizing them to comply with the provisions of this Section 6.2; in any
event, such accountants, consultants and other Persons are irrevocably
authorized to rely upon a copy of this Agreement as authority for such
discussions and communications.
 
Section 6.3. Maintenance of Property and Books and Records; Insurance;
Environmental Matters.  (a) Maintenance of Property and Books and Records. Each
Loan Party will, and will cause each of its Subsidiaries to, (i) keep its
Property, plant and equipment in reasonably good repair, working order and
condition, normal wear and tear excepted and (ii) maintain proper books of
record and account, in which full, true and correct entries, in all material
respects, in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of such
Loan Party or such Subsidiary.
 
(b) Insurance.  Each Loan Party shall, and shall cause each of its Subsidiaries
to, (i) maintain or cause to be maintained in full force and effect all policies
of insurance of any kind with respect to the property and businesses of such
Loan Party and such Subsidiary (including policies of fire, theft, product
liability, public liability, flood insurance, property damage, other casualty,
employee fidelity, workers’ compensation, business interruption and employee
health and welfare insurance) with reputable insurance companies or associations
(in each case that are not Affiliates of the Loan Parties) with a rating of “A+”
or better as established by Best’s Rating Guide (or an equivalent rating with
such other publication of a similar nature as shall be in current use), or such
other companies or associations as shall be approved by the Administrative
Agent, of a nature and providing such coverage as is sufficient and as is
customarily carried by businesses of the size and character of the business of
the Loan Parties and their respective Subsidiaries or as otherwise required
under the provisions of the Loan Documents (including without limitation, any
requirements specifically set forth in the Mortgages) and (ii) cause all such
property and casualty insurance policies to name the Administrative Agent as
additional insured or mortgagee and loss payee, as appropriate (it being agreed
and understood in respect of any business interruption policies that (x) the
Administrative Agent shall not have the right to collect and apply proceeds
thereunder to the Obligations unless an Event of Default is then continuing and
(y) any such proceeds shall be applied by the Administrative Agent to the
Secured Obligations in accordance with Section 2.9).  All policies of insurance
on real and personal property of the Loan Parties and their respective
Subsidiaries will contain an endorsement, in form and substance reasonably
acceptable to the Administrative Agent, showing loss payable to the
Administrative Agent and business interruption endorsements and otherwise comply
with the terms of the applicable Loan Documents.  Such endorsement, or an
independent instrument furnished to the Administrative Agent, will provide that
the insurance companies will give the Administrative Agent at least thirty (30)
days’ prior written notice before any such policy or policies of insurance shall
be altered or canceled and that no act or default of the Loan Parties or their
respective Subsidiaries or any other Person shall affect the right of the
Administrative Agent to recover under such policy or policies of insurance in
case of loss or damage. The Loan Parties and their respective Subsidiaries shall
direct all present and future insurers under its “All Risk” policies of property
insurance to pay all proceeds payable thereunder directly to the Administrative
Agent.  If any insurance proceeds are paid by check, draft or other instrument
payable to the Loan Parties or any of their respective Subsidiaries and the
Administrative Agent jointly, the Administrative Agent may endorse such Loan
Party’s or such Subsidiary’s name thereon and do such other things as the
Administrative Agent may deem advisable to reduce the same to cash.  Without
limiting the generality of the foregoing, in connection with any Premises
subject to a Mortgage, if such Premises is located in an area identified by the
Director of the Federal Emergency Management Agency as an area having special
flood hazards, described in 12 C.F.R. § 22.2, pursuant to the terms of the
National Flood Insurance Act of 1968, or the Flood Disaster Protection Act of
1973, as same may have been amended to date, the Loan Party who owns such
Premises shall keep the improvements on the Premises insured against loss by
flood in an amount at least equal to the outstanding Indebtedness or the maximum
limit of coverage available with respect to such improvements under said Act,
whichever is less, and in a company or companies to be approved by the
Administrative Agent.  Notwithstanding the requirement in clause (i) above,
federal flood insurance shall not be required for (x) Premises not located in a
special flood hazard area, or (y) Premises located in a flood hazard area in a
community that does not participate in the National Flood Insurance Program.
Unless the Loan Parties provide the Administrative Agent with evidence of the
insurance coverage required by this Agreement, the Administrative Agent in its
reasonable determination may purchase insurance at the Loan Parties’ expense to
protect the Administrative Agent’s and Lenders’ interests in the Loan Parties’
and their respective Subsidiaries’ properties.  This insurance may, but need
not, protect the Loan Parties’ and their respective Subsidiaries’
interests.   The coverage that the Administrative Agent purchases may not pay
any claim that the Loan Parties or any of their respective Subsidiaries makes or
any claim that is made against the Loan Parties or such Subsidiary in connection
with said Property.  The Loan Parties and their respective Subsidiaries may
later cancel any insurance purchased by the Administrative Agent, but only after
providing the Administrative Agent with evidence that there has been obtained
insurance as required by this Agreement.  If the Administrative Agent purchases
insurance, the Loan Parties will be responsible for the costs of that insurance,
including interest and any other charges the Administrative Agent may impose in
connection with the placement of insurance, until the effective date of the
cancellation or expiration of the insurance. The costs of the insurance shall be
added to the Obligations.  The costs of the insurance may be more than the cost
of insurance the Loan Parties may be able to obtain on their own.
 
(c) Environmental Matters. Without limiting the generality of Section 6.3(a) or
the provisions of any applicable Loan Document, the Loan Parties and their
respective Subsidiaries: (i) shall comply with, and maintain all real property
in compliance with, any applicable Environmental Laws, except to the extent that
the aggregate effect of all noncompliance could not reasonably be expected to
have a Material Adverse Effect and shall provide to the Administrative Agent any
documentation of such compliance that is within the custody or control of any
Loan Party or its Subsidiaries which the Administrative Agent may reasonably
request; (ii) shall obtain and maintain in full force and effect all
governmental approvals and Environmental Permits required for its operations at
or on its properties by any applicable Environmental Laws (except where failure
to obtain and maintain such approvals and Environmental Permits could not
reasonably be expected to have a Material Adverse Effect); (iii) shall cure as
soon as reasonably practicable any violation of applicable Environmental Laws
with respect to any of its properties which individually or in the aggregate may
reasonably be expected to have a Material Adverse Effect and within five (5)
days of receipt of notice of any such violation shall provide written notice of
such violation to the Administrative Agent; (iv) shall not, and shall not permit
any other Person to, own or operate on any of its properties any landfill or
dump (other than the coal fine impoundment at the real property leased by Alden
Resources LLC and located at 8555 Highway 904, Williamsburg  KY 40769) or
hazardous waste treatment, storage or disposal facility as defined pursuant to
RCRA, or any comparable state law; and (v) shall not use, generate, treat,
store, release or dispose of Hazardous Materials at or on any of the real
property except in the ordinary course of its business and in compliance with
all Environmental Laws the failure to comply with which could not reasonably be
expected to have a Material Adverse Effect.  In the event there is a Release of
Hazardous Materials or a failure to comply with Environmental Laws at the
Premises which release or failure  to comply could reasonably be expected to
result in a Material Adverse Effect, to the extent such compliance or such
Premises is within the control of any Loan Party or its Subsidiaries, Loan
Parties and their respective Subsidiaries shall conduct any necessary or
required investigation, study, sampling and testing, and undertake any cleanup,
removal, remedial or other response action necessary to remove, cleanup or abate
any material quantity of Hazardous Materials released at or on any of its
properties as required by any applicable Environmental Law and shall comply with
all reasonable requests for information made by the Administrative Agent with
respect to such Release of Hazardous Materials or failure to comply with
Environmental Laws.  Such information reasonably requested may include, at Loan
Parties’ expense, an environmental site assessment or environmental compliance
audit of Loan Parties’ Premises, to the extent such is within the control of
such Loan Party or its Subsidiaries, to be prepared by an environmental
consulting or engineering firm reasonably acceptable to Administrative Agent, to
assess such Release of Hazardous Materials or non-compliance with Environmental
Laws and acceptable to the appropriate Governmental Authority that is charged to
oversee any remedial action related to such Release of Hazardous Materials or
failure to comply with Environmental Laws.
 
Section 6.4. Preservation of Existence.  Except where the failure to do so could
not reasonably be expected to have a Material Adverse Effect, each Loan Party
will, and will cause each of its Subsidiaries (other than Immaterial
Subsidiaries) to, do or cause to be done, all things necessary to preserve and
keep in full force and effect (a) its legal existence under the laws of its
jurisdiction of organization and (b) its rights, privileges, franchises,
authority to do business, permits, licenses, patents, trademarks, copyrights and
other proprietary rights; provided, however, that nothing in this Section 6.4
shall prevent, to the extent permitted by Section 6.14, sales of assets by the
Loan Parties or any of their respective Subsidiaries, the dissolution or
liquidation of any Subsidiary of the Loan Parties, or the merger or
consolidation between or among the Subsidiaries of the Loan Parties.
 
Section 6.5. Compliance with Laws.  Each Loan Party shall, and shall cause each
of its Subsidiaries to, comply in all respects with the requirements of all
laws, rules, regulations, ordinances, orders, writs, injunctions and decrees
applicable to its property or business operations of any Governmental Authority,
where any such non-compliance, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect or result in a Lien
upon any of its Property.
 
Section 6.6. ERISA.  Each Loan Party shall, and shall cause each of its
Subsidiaries to, promptly pay and discharge all obligations and liabilities
arising under ERISA of a character which if unpaid or unperformed could
reasonably be expected to have a Material Adverse Effect or result in a Lien
upon any of its Property.  Each Loan Party  shall, and shall cause each of its
Subsidiaries to, promptly notify the Administrative Agent and each Lender of:
(a) the occurrence of any ERISA Event with respect to a Plan, (b) receipt of any
notice from the PBGC of its intention to seek termination of any Title IV Plan
or appointment of a trustee therefor, (c) its intention to terminate or withdraw
from any Title IV Plan, and (d) the occurrence of any event with respect to any
Plan which would result in the incurrence by any Loan Party or any Subsidiary of
any Loan Party of any liability, fine or penalty, or any increase in the
contingent liability of the Loan Parties or any Subsidiary of any Loan Party
with respect to any post retirement Welfare Plan benefit, if, in the case of the
events described in (a) – (d) above, a Material Adverse Effect would or would
reasonably be expected to result.
 
Section 6.7. Payment of Taxes.  Each Loan Party will, and will cause each of its
Subsidiaries to, pay and discharge, all material taxes, assessments, fees and
other governmental charges imposed upon it or any of its Property, before
becoming delinquent and before any penalties accrue thereon, unless and to the
extent that the same are being contested in good faith and by proper proceedings
and as to which appropriate reserves are provided therefor, unless and until any
Lien (other than any inchoate Lien) resulting therefrom attaches to any of its
Property.
 
Section 6.8. Immaterial Subsidiaries.  As promptly as possible, but in any event
within forty-five (45) days after the end of each fiscal quarter (or such later
date as may be agreed upon by the Administrative Agent) after any Immaterial
Subsidiary, individually or in the aggregate, exceeds the thresholds set forth
in the definition of “Immaterial Subsidiary”, the Primary Borrower shall provide
the Administrative Agent with written notice thereof and shall cause such
Subsidiary to satisfy the requirements of Article 4 and become a Loan Party.
 
Section 6.9. Contracts with Affiliates.  No Loan Party shall, nor shall it
permit any of its Subsidiaries to, enter into any contract, agreement or
business arrangement with any of its Affiliates (other than Wholly-Owned
Subsidiaries) on terms and conditions which are less favorable to such Loan
Party or such Subsidiary than would be usual and customary in similar contracts,
agreements or business arrangements between Persons not affiliated with each
other except (a) transactions between or among the Loan Parties and not
involving any other Affiliate, (b) any investment permitted by Section 6.15(f),
(c) any Indebtedness permitted under Section 6.12(d), (d) any payment permitted
by Section 6.16, (e) loans or advances to employees permitted under Section
6.15(i), (f) the payment of reasonable fees to directors of the Loan Parties or
any of their Subsidiaries who are not employees of the Loan Parties or any of
their Subsidiaries, and compensation and employee benefit arrangements paid to,
and indemnities provided for the benefit of, directors, officers or employees of
the Loan Parties or any of their Subsidiaries in the ordinary course of
business, and (g) any issuances of securities or other payments, awards or
grants in cash, securities or otherwise pursuant to, or the funding of,
employment agreements, stock options and stock ownership plans approved by the
board of directors or other governing body of such Loan Party or such Subsidiary
in an aggregate amount not to exceed $5,000,000.
 
Section 6.10. No Changes in Fiscal Year.  No Loan Party shall, nor shall it
permit any of its Subsidiaries to, change its fiscal year from its present
basis.
 
Section 6.11. Change in the Nature of Business.  No Loan Party shall, nor shall
it permit any of its Subsidiaries to, engage in any business or activity if as a
result the general nature of the business of the Loan Parties and their
Subsidiaries, taken as a whole, would be changed in any material respect from
the general nature of the business engaged in by the Loan Parties and their
Subsidiaries, taken as a whole, as of the Closing Date and reasonable extensions
thereof including business similar, related, ancillary or complementary thereto.
 
Section 6.12. Indebtedness.  No Loan Party shall, nor shall it permit any of its
Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness, except;
 
(a) the Secured Obligations of the Loan Parties and their respective
Subsidiaries owing to the Administrative Agent and the Lenders (and their
Affiliates);
 
(b) Indebtedness as of the Closing Date listed on Schedule 6.12; and any
refinancings, refundings, renewals or extensions thereof; provided, that, (i)
the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension (except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder), (ii) the direct or any
contingent obligor with respect thereto is not changed as a result of, or in
connection with such refinancing, refunding, renewal or extension, (iii) the
maturity of any payments  under such Indebtedness is not shortened and (iv) the
terms of such refinancing, refunding, renewal or extension are not modified to
impose more burdensome terms, taken as a whole, upon such Loan Party or its
Subsidiaries, as the case may be.
 
(c) Indebtedness owed pursuant to Hedge Agreements entered into in the ordinary
course of business and not for speculative purposes;
 
(d) intercompany Indebtedness among the Loan Parties and their respective
Subsidiaries and Joint Ventures to the extent permitted by Section 6.15;
 
(e) purchase money Indebtedness and Capitalized Lease Obligations of the Loan
Parties and their respective Subsidiaries in an amount not to exceed $25,000,000
in the aggregate at any one time outstanding;
 
(f) Non-Recourse Indebtedness incurred by any applicable Subsidiary that is a
Joint Venture or Loan Party in connection with the consummation by such
Subsidiary of any Permitted Acquisition in an aggregate amount not to exceed
$25,000,000;
 
(g) Indebtedness incurred by the Loan Parties under the Documentary Letter of
Credit Facility;
 
(h) Indebtedness consisting of Funds Transfer and Deposit Account Liability in
the ordinary course of business;
 
(i) Indebtedness of any Person existing at the time such Person becomes a
Subsidiary of a Loan Party or consolidates or merges with a Loan Party or any of
its Subsidiaries so long as such Indebtedness was not incurred in contemplation
of such Person becoming a Subsidiary of such Loan Party or of such merger;
 
(j) Non-Recourse Indebtedness incurred by any Subsidiary that is not a Loan
Party; and
 
(k) unsecured Indebtedness of the Loan Parties and their respective Subsidiaries
not otherwise permitted by this Section in an amount not to exceed $10,000,000
in the aggregate at any one time outstanding.
 
Section 6.13. Liens.  No Loan Party shall, nor shall it permit any of its
Subsidiaries to, create, incur or suffer to exist any Lien on any of its
Property; provided, that the foregoing shall not prevent the following (the
Liens described below, the “Permitted Liens”):
 
(a) inchoate Liens for the payment of taxes which are not yet due and payable or
the payment of which is not required by Section 6.7;
 
(b) Liens arising by statute in connection with worker’s compensation,
unemployment insurance, old age benefits, social security obligations, taxes,
assessments, statutory obligations or other similar charges (other than Liens
arising under ERISA), good faith cash deposits in connection with tenders,
contracts or leases to which the Loan Parties or any of their respective
Subsidiaries are a party or other cash deposits required to be made in the
ordinary course of business, provided in each case that the obligation is not
for borrowed money and that the obligation secured is not overdue or, if
overdue, is being contested in good faith by appropriate proceedings which
prevent enforcement of the matter under contest and adequate reserves have been
established therefor;
 
(c) mechanics’, workmen’s, materialmen’s, landlords’, carriers’ or other similar
Liens arising in the ordinary course of business with respect to obligations
which are not due or which are being contested in good faith by appropriate
proceedings which prevent enforcement of the matter under contest and adequate
reserves have been established therefor;
 
(d) Liens created by or pursuant to this Agreement and the Collateral Documents;
 
(e) Liens on property of the Loan Parties or any of their respective
Subsidiaries created solely for the purpose of securing indebtedness permitted
by Section 6.12(e) representing or incurred to finance the purchase price of
Property; provided, that, no such Lien shall extend to or cover other Property
of such Loan Parties or such Subsidiary other than the respective Property so
acquired, and the principal amount of indebtedness secured by any such Lien
shall at no time exceed the purchase price of such Property, as reduced by
repayments of principal thereon;
 
(f) easements, rights-of-way, restrictions, and other similar encumbrances
against real property incurred in the ordinary course of business which, in the
aggregate, are not substantial in amount and which do not materially detract
from the value of the Property subject thereto or materially interfere with the
ordinary conduct of the business of the Loan Parties or any of their respective
Subsidiaries;
 
(g) Liens created in connection with Non-Recourse Indebtedness permitted
pursuant to Section 6.12(f);
 
(h) Liens existing on the date hereof and listed on Schedule 6.13(h) and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 6.12(b), (iii) the direct or any contingent
obligor with respect thereto is not changed, and (iv) any renewal or extension
of the obligations secured or benefited thereby is permitted by Section 6.12(b);
and
 
(i) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 7.1(g).
 
Section 6.14. Consolidation, Merger, Sale of Assets, etc.  No Loan Party shall,
nor shall it permit any of its Subsidiaries to, wind up, liquidate or dissolve
its affairs or agree to any merger or consolidation, or convey, sell, lease or
otherwise dispose of all or any part of its Property, including any disposition
as part of any sale-leaseback transactions except that this Section shall not
prevent:
 
(a) the sale and lease of inventory in the ordinary course of business;
 
(b) the sale, transfer or other disposition of any tangible personal property
that, in the reasonable judgment of the Loan Parties or their respective
Subsidiaries, has become uneconomic, obsolete or worn out;
 
(c) the sale, transfer, lease, or other disposition of Property (i) by any
Borrower or any Subsidiary to a U.S. Borrower or a Domestic Subsidiary that is a
Loan Party, (ii) by any Foreign Subsidiary to any Foreign Subsidiary Borrower or
any Foreign Subsidiary that is a Loan Party, (iii) by any Domestic Subsidiary
that is not a Loan Party to any other Domestic Subsidiary that is not a Loan
Party and (iv) any Foreign Subsidiary that is not a Loan Party to any other
Subsidiary that is not a Loan Party;
 
(d) the merger of (i) any Borrower or any Subsidiary with and into a U.S.
Borrower or a Domestic Subsidiary that is a Loan Party (so long as the Domestic
Subsidiary or the U.S. Borrower is the legal entity surviving the merger), (ii)
by any Foreign Subsidiary with and into any Foreign Subsidiary Borrower or any
Foreign Subsidiary that is a Loan Party (so long as such Foreign Subsidiary
Borrower or Foreign Subsidiary that is a Loan Party is the legal entity
surviving the merger), (iii) by any Domestic Subsidiary that is not a Loan Party
with and into any other Domestic Subsidiary that is not a Loan Party and (iv)
any Foreign Subsidiary that is not a Loan Party with and into any other
Subsidiary that is not a Loan Party;
 
(e) the disposition or sale of Cash Equivalents on consideration for cash;
 
(f) the disposition or sale of any Property acquired in connection with any
Permitted Acquisition in contemplation that such Property would be sold to a
third party; provided, that, (i) such Property is sold for consideration not
less than the value attributed to such Property in the calculation of the Total
Consideration for such Permitted Acquisition and (ii) such disposition or sale
occurs within one (1) year of the consummation of such Permitted Acquisition;
 
(g) the winding up, liquidation or dissolution of an Immaterial Subsidiary;
 
(h) the sale, transfer, lease, or other disposition of Property of the Loan
Parties or any of their respective Subsidiaries (including any disposition of
Property as part of a sale and leaseback transaction) aggregating for the Loan
Parties and their respective  Subsidiaries not more than $10,000,000 during any
fiscal year of the Borrowers; or
 
(i) sales by Globe Metallurgical Inc. to Citibank, N.A. of accounts and other
obligations owing by Alcoa to Globe Metallurgical Inc. pursuant to that certain
Supplier Agreement, dated as of May 11, 2009, between Globe Metallurgical Inc.
and Citibank, N.A. subject to the Liens described in item 5 of Schedule 6.13(h)
attached hereto.
 
So long as no Default or Event of Default has occurred and is continuing or
would arise as a result thereof, upon the written request of the Borrowers, the
Administrative Agent shall release its Lien on any Property sold pursuant to the
foregoing provisions.
 
Section 6.15. Advances, Investments and Loans.  No Loan Party shall, nor shall
it permit any of its Subsidiaries to, directly or indirectly, make loans or
advances to or make, retain or have outstanding any investments or acquisitions
(whether through purchase of equity interests or obligations or otherwise) in or
of, any Person, or consummate any Acquisition or enter into any partnerships or
joint ventures, or purchase or own a futures contract or otherwise become liable
for the purchase or sale of currency or other commodities at a future date in
the nature of a futures contract, except that this Section shall not prevent:
 
(a) receivables created in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms;
 
(b) investments in Cash Equivalents;
 
(c) investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;
 
(d) investments of the Borrowers and their respective Subsidiaries as of the
Closing Date set forth on Schedule 6.15;
 
(e) formation by any Loan Party after the Closing Date of (i) any Wholly-Owned
Subsidiary, as to which the requirements of Article 4 and, if applicable,
Section 2.17 have been satisfied, or (ii) any non-Wholly-Owned Subsidiaries or
Joint Ventures so long as they comply with clause (f)(v) - (viii) below, as
applicable;
 
(f) investments and intercompany advances made from:
 
(i)  a Domestic Loan Party to any other Domestic Loan Party (other than a
Domestic  Joint Venture);
 
(ii) a Foreign Loan Party to any other Foreign Loan Party (other than a Foreign
Joint Venture);
 
(iii) a Loan Party to any Wholly-Owned Subsidiary that is a Foreign Subsidiary
that is not a Loan Party (other than a Foreign Joint Venture), not to exceed
$25,000,000 in the aggregate outstanding at any time;
 
(iv) a Domestic Loan Party to any Foreign Subsidiary Borrower, not to exceed
$20,000,000  in the aggregate outstanding at any time;
 
(v) a Loan Party to any Joint Venture that is less than fifty percent (50%)
owned (directly or indirectly) by the Primary Borrower, not to exceed $5,000,000
in the aggregate;
 
(vi) a Loan Party to any Joint Venture that is more than fifty percent (50%)
owned (directly or indirectly) by the Primary Borrower and that is not a Loan
Party, not to exceed $20,000,000 in the aggregate
 
(vii) a Loan Party to any other Loan Party that is a Domestic Joint Venture
which is more than fifty percent (50%) but less than eighty percent (80%) owned
(directly or indirectly) by the Primary Borrower,  not to exceed $100,000,000 in
the aggregate; or
 
(viii) a Loan Party to any other Loan Party that is a Foreign Joint Venture
which is more than fifty percent (50%) but less than eighty percent (80%) owned
(directly or indirectly) by the Primary Borrower, not to exceed $50,000,000 in
the aggregate;
 
provided, that, (x) all such intercompany advances in the form of Indebtedness
shall be evidenced by duly executed promissory notes pledged to the
Administrative Agent to secure the Secured Obligations, and (y) after giving
effect to such investment in clause (iv), Foreign Subsidiary Borrower Basket
shall not exceed the Foreign Subsidiary Borrower Sublimit.


(g) so long as no Event of Default has occurred and is continuing or would
result therefrom, Permitted Acquisitions;
 
(h) investments in the form of Hedge Agreements entered into in the ordinary
course of business and not for speculative purposes;
 
(i) investments of any Person existing at the time such Person becomes a
Subsidiary of a Loan Party or consolidates or merges with a Loan Party or any of
its Subsidiaries so long as such investments were not made in contemplation of
such Person becoming a Subsidiary of such Loan Party or of such merger;
 
(j) loans or advances made by any Loan Party or any Subsidiary of a Loan Party
to such Loan Party’s or such Subsidiary’s employees on an arms-length basis in
the ordinary course of business consistent with past practices, in each case for
travel and entertainment expenses, relocation costs and similar purposes up to a
maximum of $50,000 to any employee and up to a maximum of $250,000 in the
aggregate at any one time outstanding;
 
(k) so long as no Event of Default has occurred and is continuing or would
result therefrom, Acquisitions by any Foreign Subsidiary that is not a Loan
Party; and
 
(l) other investments, loans and advances in addition to those otherwise
permitted by this Section 6.15 in an amount not to exceed $10,000,000 in the
aggregate at any one time outstanding.
 
Section 6.16. Restricted Payments.  No Loan Party shall, nor shall it permit any
of its Subsidiaries to, (a) declare or pay any dividends on or make any other
distributions in respect of any class or  series of its equity interests,
(b) directly or indirectly purchase, redeem, or otherwise acquire or retire any
of its equity interests or any warrants, options, or similar instruments to
acquire the same or (c) or pay any management, consulting or similar fees
(including any interest thereon) to any Person (other than in connection with
compensation plans and pension plans for employees of any Loan Party or any of
such Loan Party’s Subsidiaries); provided, however, that the foregoing shall not
operate to prevent the making of dividends or distributions by any Subsidiary of
any Loan Party to such Loan Party or the Subsidiary of such Loan Party that is
its parent organization; provided, further, that so long as no Event of Default
has occurred and is continuing or shall be caused thereby, the Primary Borrower
may (x) pay dividends and distributions to its shareholders in an aggregate
amount not to exceed in any fiscal year fifty percent (50%) of Net Income during
the immediately preceding fiscal year and (y) make repurchases and redemptions
from its shareholders in an aggregate amount not to exceed $75,000,000 in the
aggregate since the Closing Date, so long as after giving effect to each such
repurchase or redemption the Debt to Capitalization Ratio shall not be greater
than thirty-seven and one half percent (37.5%).
 
Section 6.17. Limitation on Restrictions.  No Loan Party shall, nor shall it
permit any of its Subsidiaries to, directly or indirectly, create or otherwise
cause or suffer to exist or become effective any contractual restriction on the
ability of any such Subsidiary to (a) pay dividends or make any other
distributions on its capital stock or other equity interests owned by the Loan
Parties or any other Subsidiary, (b) pay or repay any Indebtedness owed to the
Loan Parties or any other Subsidiary, (c) make loans or advances to the Loan
Parties or any other Subsidiary, (d) transfer any of its Property to the Loan
Parties or any other Subsidiary, (e) encumber or pledge any of its assets to or
for the benefit of the Administrative Agent or (f) guaranty the Secured
Obligations.
 
Section 6.18. [Intentionally Omitted].
 
Section 6.19. OFAC.  No Loan Party shall, nor shall it permit any of its
Subsidiaries to, (i) become a person whose property or interests in property are
blocked or subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Party and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit or Support Terrorism (66 Fed.  Reg.  49079 (2001)),
(ii) engage in any dealings or transactions prohibited by Section 2 of such
executive order, or be otherwise associated with any such person in any manner
violative of Section 2, and (iii) become a person on the list of Specially
Designated Nationals and Blocked Persons or subject to the limitations or
prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order.
 
Section 6.20. Operating Accounts.  Other that with respect to Excluded Accounts,
the Loan Parties shall use commercially reasonable efforts to enter into deposit
account control agreements, in form and substance reasonably satisfactory to the
Administrative Agent, with respect to each deposit account maintained by such
Loan Party (other than deposit accounts held with the Administrative Agent or
any Lender).  Unless an Event of Default has occurred and is continuing, the
Loan Parties shall have access to the funds on deposit in such deposit
accounts.  After the occurrence and during the continuance of an Event of
Default, Agent shall be entitled to deliver a notice to any financial
institution of its exercise of exclusive control over any such deposit account.
 
Section 6.21. Financial Covenants.
 
(a) Leverage Ratio.  The Borrowers shall not, as of the last day of each fiscal
quarter of the Borrowers ending during the term of this Agreement, permit the
Leverage Ratio to be greater than 2.75 to 1.00.
 
(b) Interest Coverage Ratio.  As of the last day of each fiscal quarter period
of the Borrowers ending during the term of this Agreement, the Borrowers shall
maintain an Interest Coverage Ratio of not less than 3.00 to 1.00.
 
(c) Capital Expenditures.  The Loan Parties and their respective Subsidiaries
shall not make Capital Expenditures in an aggregate amount for all Loan Parties
and their respective Subsidiaries in excess of (i) $50,000,000 for the 2012
fiscal year and (ii) $45,000,000 for any fiscal year thereafter (the “Capital
Expenditure Limitation”); provided, however, that (x) in the event the Loan
Parties and their respective Subsidiaries do not expend the entire Capital
Expenditure Limitation in any fiscal year, the Loan Parties and such
Subsidiaries may carry forward to the immediately succeeding fiscal year 50% of
the unutilized portion (the “Carryover Amount”); (y) the Capital Expenditures
during such fiscal year shall first be applied to reduce the applicable Capital
Expenditure Limitation for such fiscal year and then to reduce the Carryover
Amount from the previous fiscal year, if any, and (z) Foreign Subsidiary
Borrowers and their respective Subsidiaries shall not make Capital Expenditures
otherwise permitted by this Section 6.21(c) if after giving effect to such
Capital Expenditures, Foreign Subsidiary Borrower Basket would exceed the
Foreign Subsidiary Borrower Sublimit. Notwithstanding the foregoing, the
restrictions on Capital Expenditures set forth in the immediately preceding
sentence (other than the proviso of clause (z) thereof if applicable) shall not
apply to (1) Capital Expenditures constituting part of the Acquisition Amount of
any Permitted Acquisition that is a Foreign Acquisition or (2) Capital
Expenditures made in connection with intercompany investments and advances
permitted under Section 6.15(f)(iii)-(viii).
 
Section 6.22. [Intentionally Omitted].
 
Section 6.23. [Intentionally Omitted].
 
Section 6.24. Change In Structure.  Except as expressly permitted under Sections
6.14 and 6.18, no Loan Party shall, nor shall it permit any of its Subsidiaries
to, make any material changes in its equity capital structure (including in the
terms of its outstanding stock), or amend any of its organization documents in a
manner which could reasonably be expected to be material and adverse to the
Administrative Agent or Lenders.
 
Section 6.25. Use of Proceeds.  No Loan Party shall, nor shall it permit any of
its Subsidiaries to, use any portion of the Loan proceeds, directly or
indirectly, to purchase or carry Margin Stock (as defined in Section 5.7) or
repay or otherwise refinance Indebtedness of the Loan Parties or any of their
respective Subsidiaries or others incurred to purchase or carry Margin Stock (as
defined in Section 5.7), or otherwise in any manner which is in contravention of
any applicable law or in violation of this Agreement.
 
Section 6.26. Amendment of Organizational Documents.  No Loan Party shall, nor
shall it permit any of its Subsidiaries to, amend, modify or waive any term or
provision of its articles of incorporation or certificate of formation, or by
laws or operating agreement, or other organizational document, as applicable,
that could reasonably be expected to have a Material Adverse Effect on the
Lenders, unless required by law.
 
Section 6.27. Post Closing Obligations.   Each Loan Party shall take the actions
described on Schedule A of the Post Closing Letter within the respective time
periods described on Schedule A of the Post Closing Letter.
 
 
ARTICLE 7. Events of Default and Remedies.
 
Section 7.1. Events of Default.  Any one or more of the following shall
constitute an “Event of Default” hereunder:
 
(a) default in the payment when due (whether at the stated maturity thereof or
at any other time provided for in this Agreement) of all or any part of (i) the
principal of any Loan or (ii) interest on any Loan or any other Obligation
payable hereunder or under any other Loan Document for more than three (3)
Business Days after the same becomes due and payable;
 
(b) default in the observance or performance of any covenant set forth in
Sections 6.1, 6.4, 6.12, 6.13, 6.14, 6.15, 6.16, 6.21, 6.24 or 6.26;
 
(c) default in the observance or performance of any provision hereof not
described in clauses (a) or (b) above or of any other Loan Document which is not
remedied within thirty (30) days after the earlier of (i) the date on which an
officer of any Loan Party obtains actual knowledge of such default or
(ii) written notice of such default is given to the Borrowing Agent by the
Administrative Agent;
 
(d) any representation or warranty made herein or in any other Loan Document or
in any certificate delivered to the Administrative Agent or the Lenders pursuant
hereto or thereto or in connection with any transaction contemplated hereby or
thereby proves untrue in any material respect as of the date of the issuance or
making or deemed making thereof;
 
(e) any event occurs or condition exists (other than those described in
subsections (a) through (d) above) which is specified as an event of default
under any of the other Loan Documents, or any of the Loan Documents shall for
any reason not be or shall cease to be in full force and effect or is declared
to be null and void (other than as a result of the gross negligence or willful
misconduct of the Administrative Agent), or any of the Collateral Documents
shall for any reason fail to create a valid and perfected first priority Lien in
favor of the Administrative Agent in any Collateral purported to be covered
thereby except as expressly permitted by the terms thereof (other than as a
result of the gross negligence or willful misconduct of the Administrative
Agent), or any Subsidiary takes any action for the purpose of terminating,
repudiating or rescinding any Loan Document executed by it or any of its
obligations thereunder;
 
(f) default shall occur under any (i) Indebtedness of any Loan Party or any of
its Subsidiaries aggregating in excess of $10,000,000, or under any indenture,
agreement or other instrument under which the same may be issued, and such
default shall continue for a period of time sufficient to permit the
acceleration of the maturity of any such Indebtedness (whether or not such
maturity is in fact accelerated), or any such Indebtedness shall not be paid
when due (whether by demand, lapse of time, acceleration or otherwise) after
giving effect to applicable grace or cure periods, if any, or (ii) Hedge
Agreement of the Loan Parties or any of their respective Subsidiaries that gives
rise to any Hedging Liability in excess of $2,500,000, which gives the
counterparty the right to terminate the applicable Hedge Agreement;
 
(g) any final non-appealable judgment or judgments, writ or writs or warrant or
warrants of attachment, or any similar process or processes, shall be entered or
filed against the Loan Parties or any of their respective Subsidiaries, or
against any of their Property, in an aggregate amount in excess of $5,000,000
(except to the extent covered by insurance pursuant to which the insurer has
accepted liability therefor in writing and except to the extent covered by an
appeal bond, for which the such Loan Party or such Subsidiary has established in
accordance with GAAP a cash or Cash Equivalent reserve in the amount of such
judgment, writ or warrant), and which remains undischarged, unvacated, unbonded
or unstayed for a period of sixty (60) days;
 
(h) any Loan Party, or any member of its Controlled Group, shall fail to pay
when due an amount or amounts aggregating in excess of $10,000,000 which it
shall have become liable to pay to the PBGC or to a Title IV Plan; or notice of
intent to terminate a Title IV Plan or Plans having aggregate Unfunded Vested
Liabilities in excess of $10,000,000 (collectively, a “Material Plan”) shall be
filed under Title IV of ERISA by any Loan Party or any of its Subsidiaries, or
any other member of its Controlled Group, any plan administrator or any
combination of the foregoing; or the PBGC shall institute proceedings under
Title IV of ERISA to terminate or to cause a trustee to be appointed to
administer any Title IV Plan or a proceeding shall be instituted by a fiduciary
of any Title IV Plan against any Loan Party or any of its Subsidiaries, or any
member of its Controlled Group, to enforce Section 515 or 4219(c)(5) of ERISA
seeking liability which would result in a Material Adverse Effect and such
proceeding shall not have been dismissed within thirty (30) days thereafter; or
a condition shall exist by reason of which the PBGC would be entitled to obtain
a decree adjudicating that any Title IV Plan must be terminated;
 
(i) any Change of Control shall occur;
 
(j) any Loan Party or any of its Significant Subsidiaries shall (i) have entered
involuntarily against it an order for relief under the Bankruptcy Code, as
amended, and such order continues undismissed or unstayed for a period of sixty
(60) days (ii) not pay, or admit in writing its inability to pay, its debts
generally as they become due, (iii) make an assignment for the benefit of
creditors, (iv) apply for, seek, consent to or acquiesce in, the appointment of
a receiver, custodian, trustee, examiner, liquidator or similar official for it
or any substantial part of its Property, (v) institute any proceeding seeking to
have entered against it an order for relief under the Bankruptcy Code, as
amended, to adjudicate it insolvent, or seeking dissolution, winding up,
liquidation, reorganization, arrangement, adjustment or composition of it or its
debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors or fail to file an answer or other pleading denying the
material allegations of any such proceeding filed against it, (vi) take any
action in furtherance of any matter described in parts (i) through (v) above, or
(vii) fail to contest in good faith any appointment or proceeding described in
Section 7.1(k); or
 
(k) a custodian, receiver, trustee, examiner, liquidator or similar official
shall be appointed for any Loan Party or any of its Significant Subsidiaries, or
any substantial part of any of its Property, or a proceeding described in
Section 7.1(j)(v) shall be instituted against any Loan Party or any of its
Subsidiaries, and such appointment continues undischarged or such proceeding
continues undismissed or unstayed for a period of sixty (60) days.
 
Section 7.2. Non-Bankruptcy Defaults.  When any Event of Default other than
those described in subsection (j) or (k) of Section 7.1 has occurred and is
continuing, the Administrative Agent may and, if so directed by the Required
lenders, shall: (a) terminate the remaining Commitments and all other
obligations of the Lenders hereunder on the date stated in such notice (which
may be the date thereof); (b) declare the principal of and the accrued interest
on all outstanding Loans to be forthwith due and payable and thereupon all
outstanding Loans, including both principal and interest thereon, shall be and
become immediately due and payable together with all other amounts payable under
the Loan Documents without further demand, presentment, protest or notice of any
kind; and (c) demand that the Borrowers immediately pay to the Administrative
Agent the full amount then available for drawing under each or any Letter of
Credit, and the Borrowers agree to immediately make such payment and
acknowledges and agrees that the Lenders would not have an adequate remedy at
law for failure by the Borrowers to honor any such demand and that the
Administrative Agent, for the benefit of the Lenders, shall have the right to
require the Borrowers to specifically perform such undertaking whether or not
any drawings or other demands for payment have been made under any Letter of
Credit.  The Administrative Agent, after giving notice to the Borrowing Agent
pursuant to Section 7.1(c) or this Section 7.2, shall also promptly send a copy
of such notice to the other Lenders, but the failure to do so shall not impair
or annul the effect of such notice.
 
Section 7.3. Bankruptcy Defaults.  When any Event of Default described in
subsections (j) or (k) of Section 7.1 has occurred and is continuing, then all
outstanding Loans shall immediately become due and payable together with all
other amounts payable under the Loan Documents without presentment, demand,
protest or notice of any kind, the Commitments and any and all other obligations
of the Lenders to extend further credit pursuant to any of the terms hereof
shall immediately terminate and the Borrowers shall immediately pay to the
Administrative Agent the full amount then available for drawing under all
outstanding Letters of Credit, the Borrowers acknowledging and agreeing that the
Lenders would not have an adequate remedy at law for failure by the Borrowers to
honor any such demand and that the Lenders, and the Administrative Agent on
their behalf, shall have the right to require the Borrowers to specifically
perform such undertaking whether or not any draws or other demands for payment
have been made under any of the Letters of Credit.
 
Section 7.4. Collateral for Undrawn Letters of Credit.  (a) If the prepayment of
the amount available for drawing under any or all outstanding Letters of Credit
is required under Section 2.8(b) or under Section 7.2 or 7.3 above, the
Borrowers shall forthwith pay the amount required to be so prepaid, to be held
by the Administrative Agent as provided in subsection (b) below.
 
(b) All amounts prepaid pursuant to subsection (a) above shall be held by the
Administrative Agent in one or more separate collateral accounts (each such
account, and the credit balances, properties, and any investments from time to
time held therein, and any substitutions for such account, any certificate of
deposit or other instrument evidencing any of the foregoing and all proceeds of
and earnings on any of the foregoing being collectively called the “Collateral
Account”) as security for, and for application by the Administrative Agent (to
the extent available) to, the reimbursement of any payment under any Letter of
Credit then or thereafter made by the L/C Issuer, and to the payment of the
unpaid balance of any other Obligations.  The Collateral Account shall be held
in the name of and subject to the exclusive dominion and control of the
Administrative Agent for the benefit of the Administrative Agent, the Lenders,
and the L/C Issuer.  If and when requested by the Borrowers, the Administrative
Agent shall invest funds held in the Collateral Account from time to time in
direct obligations of, or obligations the principal of and interest on which are
unconditionally guaranteed by, the United States with a remaining maturity of
one year or less, provided that the Administrative Agent is irrevocably
authorized to sell investments held in the Collateral Account when and as
required to make payments out of the Collateral Account for application to
amounts due and owing from the Borrowers to the L/C Issuer, the Administrative
Agent or the Lenders; provided, however, that if (i) the Borrowers shall have
made payment of all such obligations referred to in subsection (a) above,
(ii) all relevant preference or other disgorgement periods relating to the
receipt of such payments have passed, and (iii) no Letters of Credit,
Commitments, Loans or other Obligations remain outstanding hereunder, then the
Administrative Agent shall release to the Borrowers any remaining amounts held
in the Collateral Account.
 
Section 7.5. Notice of Default.  The Administrative Agent shall give notice to
the Borrowing Agent under Section 7.1(c) promptly upon being requested to do so
by the Required Lenders and shall at such time also notify all the Lenders
thereof.
 
 
ARTICLE 8. Change in Circumstances and Contingencies.
 
Section 8.1. Funding Indemnity.  If any Lender shall incur any loss, cost or
expense (including, without limitation, any loss of profit, and any loss, cost
or expense incurred by reason of the liquidation or re-employment of deposits or
other funds acquired by such Lender to fund or maintain any Eurocurrency Loan or
Swing Loan or the relending or reinvesting of such deposits or amounts paid or
prepaid to such Lender or by reason of breakage of interest rate swap agreements
or the liquidation of other hedging contracts or agreements) as a result of:
 
(a) any payment, prepayment or conversion of a Eurocurrency Loan or Swing Loan
on a date other than the last day of its Interest Period,
 
(b) any failure (because of a failure to meet the conditions of Section 3 or
otherwise) by the Borrowers to borrow or continue a Eurocurrency Loan or Swing
Loan, or to convert a Base Rate Loan into a Eurocurrency Loan or Swing Loan, on
the date specified in a notice given pursuant to Section 2.5(a),
 
(c) any failure by the Borrowers to make any payment of principal on any
Eurocurrency Loan or Swing Loan when due (whether by acceleration or otherwise),
or
 
(d) any acceleration of the maturity of a Eurocurrency Loan or Swing Loan as a
result of the occurrence of any Event of Default hereunder,
 
then, upon the demand of such Lender, the Borrowers shall pay to such Lender
such amount as will reimburse such Lender for such loss, cost or expense.  If
any Lender makes such a claim for compensation, it shall provide to the
Borrowers, with a copy to the Administrative Agent, a certificate setting forth
the amount of such loss, cost or expense in reasonable detail (including an
explanation of the basis for and the computation of such loss, cost or expense)
and the amounts shown on such certificate shall be conclusive absent manifest
error.
 
Section 8.2. Illegality.   Notwithstanding any other provisions of this
Agreement or any other Loan Document, if at any time any change in applicable
law, rule or regulation or in the interpretation thereof makes it unlawful for
any Lender to make or continue to maintain any Eurocurrency Loans or to perform
its obligations as contemplated hereby, such Lender shall promptly give notice
thereof to the Borrower and the Administrative Agent and such Lender’s
obligations to make or maintain Eurocurrency Loans under this Agreement shall be
suspended until it is no longer unlawful for such Lender to make or maintain
Eurocurrency Loans.  The Borrower shall prepay on demand the outstanding
principal amount of any such affected Eurocurrency Loans, together with all
interest accrued thereon and all other amounts then due and payable to such
Lender under this Agreement; provided, however, subject to all of the terms and
conditions of this Agreement, the Borrower may then elect to borrow the
principal amount of the affected Eurocurrency Loans from such Lender by means of
Base Rate Loans from such Lender, which Base Rate Loans shall not be made
ratably by the Lenders but only from such affected Lender.
 
Section 8.3. Unavailability of Deposits or Inability to Ascertain, or Inadequacy
of, LIBOR.  If on or prior to the first day of any Interest Period for any
Borrowing of Eurocurrency Loans:
 
(a) the Administrative Agent determines that deposits in Dollars or any Foreign
Currency (in the applicable amounts) are not being offered to it in the
interbank eurodollar market for such Interest Period, or that by reason of
circumstances affecting the interbank eurodollar market adequate and reasonable
means do not exist for ascertaining the applicable LIBOR, or
 
(b) the Required Lenders advise the Administrative Agent that (i) LIBOR as
determined by the Administrative Agent will not adequately and fairly reflect
the cost to such Lenders of funding their Eurocurrency Loans for such Interest
Period or (ii) that the making or funding of Eurocurrency Loans has become
impracticable, then the Administrative Agent shall forthwith give notice thereof
to the Borrowing Agent and the Lenders, whereupon until the Administrative Agent
notifies the Borrowers that the circumstances giving rise to such suspension no
longer exist, the obligations of the Lenders to make Eurocurrency Loans shall be
suspended.
 
Section 8.4. Yield Protection.  If any Change in Law shall:
 
(a) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Adjusted LIBOR rate) or the L/C
Issuer;
 
(b) subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
 
(c) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, the  L/C Issuer or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, the L/C Issuer or
other Recipient hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender, the L/C Issuer or other Recipient, the
Borrowers will pay to such Lender, the L/C Issuer or other Recipient, as the
case may be, such additional amount or amounts as will compensate such Lender,
the L/C Issuer or other Recipient, as the case may be, for such additional costs
incurred or reduction suffered.
 
Section 8.5. Capital Requirements.  If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital or liquidity requirements, has or would have the effect
of reducing the rate of return on such Lender’s or the L/C Issuer’s capital or
on the capital of such Lender’s or the L/C Issuer’s holding company, if any, as
a consequence of this Agreement, the Commitments of such Lender or the Loans
made by, or participations in Letters of Credit or Swing Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrowers will pay to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.
 
Section 8.6. Certificates for Reimbursements.  A certificate of a Lender or the
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, as
specified in Sections 8.4 and 8.5 and delivered to the Borrowers, shall be
conclusive absent manifest error.  The Borrowers shall pay such Lender or the
L/C Issuer, as the case may be, the amount shown as due on any such certificate
within ten (10) days after receipt thereof.
 
Section 8.7. Delay in Requests.  Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to Sections 8.4 and 8.5 shall not
constitute a waiver of such Lender’s or the L/C Issuer’s right to demand such
compensation; provided, that the Borrowers shall not be required to compensate a
Lender or the L/C Issuer pursuant to Sections 8.4 and 8.5 for any increased
costs incurred or reductions suffered more than nine (9) months prior to the
date that such Lender or the L/C Issuer, as the case may be, notifies the
Borrowers of the Change in Law giving rise to such increased costs or
reductions, and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine (9) month period
referred to above shall be extended to include the period of retroactive effect
thereof).
 
Section 8.8. Substitution of Lenders.  If any Lender requests compensation under
Section 8.4, or if the Borrowers are required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 10.1 and, in each case, such Lender has
declined or is unable to designate a different Lending Office in accordance with
Section 8.9, or if any Lender is a Defaulting Lender or a Non-Consenting Lender,
then the Borrowers may, at their sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 10.10), all of its interests, rights
(other than its existing rights to payments pursuant to Section 8.4 or Section
10.1) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided, that:
 
(a) the Borrowers shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 10.10;
 
(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 8.1) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts);
 
(c) in the case of any such assignment resulting from a claim for compensation
under Section 8.4 or payments required to be made pursuant to Section 10.1, such
assignment will result in a reduction in such compensation or payments
thereafter;
 
(d) such assignment does not conflict with applicable law; and
 
(e) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
 
Section 8.9. Lending Offices.
 
(a) Each Lender may, at its option, elect to make its Loans hereunder at the
branch, office or affiliate specified on the appropriate signature page hereof
(each a “Lending Office”) for each Type of Loan available hereunder or at such
other of its branches, offices or affiliates as it may from time to time elect
and designate in a written notice to the Borrowing Agent and the Administrative
Agent.  To the extent reasonably possible, a Lender shall designate an
alternative branch or funding office with respect to its Eurocurrency Loans to
reduce any liability of the Borrowers to such Lender under Section 8.4 or to
avoid the unavailability of Eurocurrency Loans under Section 8.3, so long as
such designation is not disadvantageous to the Lender. Without limiting the
foregoing, Fifth Third Bank may fund any Loans to be made by it in Canada or to
a Borrower organized under the laws of Canada through its Canadian branch, Fifth
Third Bank, an Ohio banking corporation and authorized foreign bank under the
Bank Act (Canada).
 
(b) If any Lender requests compensation under Section 8.4, or requires the
Borrowers to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section  10.1, then such Lender shall (at the request of the Borrowers) use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 8.4 or 10.1, as the case may be, in the future, and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender.  The Borrowers hereby agree to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.
 
Section 8.10. Discretion of Lenders as to Manner of Funding.  Notwithstanding
any other provision of this Agreement, each Lender shall be entitled to fund and
maintain its funding of all or any part of its Loans in any manner it sees fit,
it being understood, however, that for the purposes of this Agreement all
determinations hereunder with respect to Eurocurrency Loans shall be made as if
each Lender had actually funded and maintained each Eurocurrency Loan through
the purchase of deposits in the interbank eurodollar market having a maturity
corresponding to such Loan’s Interest Period, and bearing an interest rate equal
to LIBOR for such Interest Period.
 
 
ARTICLE 9. The Administrative Agent.
 
Section 9.1. Appointment and Authorization of Administrative Agent.  Each of the
Lenders and the L/C Issuer hereby irrevocably appoints Fifth Third Bank to act
on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto.  The provisions of this Section 9 are solely for
the benefit of the Administrative Agent, the Lenders and the L/C Issuer, and the
Loan Parties shall not have rights as a third-party beneficiary of any of such
provisions.  It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable
law.  Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.
 
Section 9.2. Administrative Agent and its Affiliates.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent, and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for, and generally engage in any kind of business with, the
Loan Parties or any of their respective Subsidiaries or other Affiliate thereof
as if such Person were not the Administrative Agent hereunder and without any
duty to account therefor to the Lenders.
 
Section 9.3. Action by Administrative Agent.  If the Administrative Agent
receives from the Borrowing Agent a written notice of an Event of Default
pursuant to Section 6.1, the Administrative Agent shall promptly give each of
the Lenders written notice thereof.  Without limiting the generality of the
foregoing, the Administrative Agent shall not be required to take any action
hereunder with respect to any Default or Event of Default, except as expressly
provided in the Loan Documents.  Upon the occurrence of an Event of Default, the
Administrative Agent shall take such action to enforce its Lien on the
Collateral and to preserve and protect the Collateral as may be directed by the
Required Lenders.  Unless and until the Required Lenders give such direction,
the Administrative Agent may (but shall not be obligated to) take or refrain
from taking such actions as it deems appropriate and in the best interest of all
the Lenders.  In no event, however, shall the Administrative Agent be required
to take any action in violation of applicable law or of any provision of any
Loan Document, and the Administrative Agent shall in all cases be fully
justified in failing or refusing to act hereunder or under any other Loan
Document unless it first receives any further assurances of its indemnification
from the Lenders that it may require, including prepayment of any related
expenses and any other protection it requires against any and all costs,
expense, and liability which may be incurred by it by reason of taking or
continuing to take any such action.  The Administrative Agent shall be entitled
to assume that no Default or Event of Default exists unless notified in writing
to the contrary by a Lender or the Borrowers.  In all cases in which the Loan
Documents do not require the Administrative Agent to take specific action, the
Administrative Agent shall be fully justified in using its discretion in failing
to take or in taking any action thereunder.  Any instructions of the Required
Lenders, or of any other group of Lenders called for under the specific
provisions of the Loan Documents, shall be binding upon all the Lenders and the
holders of the Obligations.
 
Section 9.4. Liability of Administrative Agent; Exculpatory Provisions.  (a) The
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature.  Without limiting the generality of
the foregoing, the Administrative Agent:
 
(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
 
(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided, that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
 
(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Loan Parties or any of their
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
 
(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 10.11 and Sections 7.2 and 7.3), or (ii) in
the absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and nonappealable judgment.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent in
writing by the Borrowing Agent, a Lender or the L/C Issuer.
 
(c) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Section 3 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
Section 9.5. Reliance by Administrative Agent; Consultation with Experts.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit.  The Administrative Agent
may consult with legal counsel (who may be counsel for the Loan Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
 
Section 9.6. [Intentionally Omitted].
 
Section 9.7. Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Credit as well as
activities as Administrative Agent.  The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents. Without limiting the
foregoing, the Administrative Agent may appoint its Canadian branch, Fifth Third
Bank, an Ohio banking corporation and authorized foreign bank under the Bank Act
(Canada), as a sub-agent for the purpose of carrying out the duties and
exercising the rights of the Administrative Agent with respect to any Loans or
Loan Documents made in, made to a Loan Party organized under the laws of, or
governed by the laws of, Canada.
 
Section 9.8. Resignation of Administrative Agent and Successor Administrative
Agent.
 
(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuer and the Borrowing Agent.  Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrowers, to appoint a successor, which shall be a
Lender, or an Affiliate of any such Lender with an office in the States of Ohio
or New York.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above.  Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.
 
(b) With effect from the Resignation Effective Date but does not affect
liabilities accrued to that date (i) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (ii) except for any indemnity payments owed to the retiring
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender and the L/C Issuer directly, until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided for
above.  Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Administrative Agent
(other than any rights to indemnity payments owed to the retiring Administrative
Agent), and the retiring Administrative Agent shall be discharged from all of
its duties and obligations hereunder or under the other Loan Documents.  The
fees payable by the Borrowers to a successor Administrative Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrowers and such successor.  After the retiring Administrative Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Article 9 and Section 10.13 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
 
Section 9.9. L/C Issuer.  The L/C Issuer shall act on behalf of the Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith.  The L/C Issuer shall have all of the benefits and immunities
(i) provided to the Administrative Agent in this Article 9 with respect to any
acts taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and the Applications
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent”, as used in this Section 9, included the L/C Issuer with respect to such
acts or omissions and (ii) as additionally provided in this Agreement with
respect to the  L/C Issuer.
 
Section 9.10. Hedging Liability and Funds Transfer and Deposit Account Liability
Arrangements.  By virtue of a Lender’s execution of this Agreement or an
assignment agreement pursuant to Section 10.10, as the case may be, any
Affiliate of such Lender with whom the Borrowers or any Subsidiary has entered
into an agreement creating Hedging Liability or Funds Transfer and Deposit
Account Liability shall be deemed a Lender party hereto for purposes of any
reference in a Loan Document to the parties for whom the Administrative Agent is
acting, it being understood and agreed that the rights and benefits of such
Affiliate under the Loan Documents consist exclusively of such Affiliate’s right
to share in payments and collections out of the Collateral and the Guaranties as
more fully set forth in Section 2.9 and Article 4.  In connection with any such
distribution of payments and collections, the Administrative Agent shall be
entitled to assume no amounts are due to any Lender or its Affiliate with
respect to Hedging Liability or Funds Transfer and Deposit Account Liability
unless such Lender has notified the Administrative Agent in writing of the
amount of any such liability owed to it or its Affiliate prior to such
distribution.
 
Section 9.11. Designation of Additional Administrative Agents.  The
Administrative Agent shall have the continuing right, for purposes hereof, at
any time and from time to time to designate one or more of the Lenders (and/or
its or their Affiliates) as “syndication agents,” “documentation agents,”
“arrangers” or other designations for purposes hereto, but such designation
shall have no substantive effect, and such Lenders and their Affiliates shall
have no additional powers, duties or responsibilities as a result thereof.
 
Section 9.12. Authorization to Enter into, and Enforcement of, the Collateral
Documents.  The Administrative Agent is hereby irrevocably authorized by each of
the Lenders to execute and deliver the Collateral Documents on behalf of each of
the Lenders and their Affiliates and to take such action and exercise such
powers under the Collateral Documents as the Administrative Agent considers
appropriate, provided the Administrative Agent shall not amend the Collateral
Documents unless such amendment is agreed to in writing by the Required
Lenders.  Each Lender acknowledges and agrees that it will be bound by the terms
and conditions of the Collateral Documents upon the execution and delivery
thereof by the Administrative Agent.  Except as otherwise specifically provided
for herein, no Lender (or its Affiliates) other than the Administrative Agent
shall have the right to institute any suit, action or proceeding in equity or at
law for the foreclosure or other realization upon any Collateral or for the
execution of any trust or power in respect of the Collateral or for the
appointment of a receiver or for the enforcement of any other remedy under the
Collateral Documents; it being understood and intended that no one or more of
the Lenders (or their Affiliates) shall have any right in any manner whatsoever
to affect, disturb or prejudice the Lien of the Administrative Agent (or any
security trustee therefor) under the Collateral Documents by its or their action
or to enforce any right thereunder, and that all proceedings at law or in equity
shall be instituted, had, and maintained by the Administrative Agent (or its
security trustee) in the manner provided for in the relevant Collateral
Documents for the benefit of the Lenders and their Affiliates.
 
Section 9.13. Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender and the L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
 
Section 9.14. No Other Duties, etc.  Anything herein to the contrary
notwithstanding, none of the Bookrunners or Arrangers listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the L/C Issuer hereunder.
 
Section 9.15. Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrowers)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:
 
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.13 and 10.13) allowed in such judicial proceeding; and
 
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.13
and 10.13.
 
Section 9.16. Authorization to Release Liens and Limit Amount of Certain Claims.
 
(a) The Lenders irrevocably authorize the Administrative Agent, at its option
and in its discretion,
 
(i) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (x) upon termination of all Commitments and
payment in full of all Obligations (other than contingent indemnification
obligations) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory o the
Administrative Agent and the L/C Issuer shall have been made), (y) that is sold
or otherwise disposed of or to be sold or otherwise disposed of as part of or in
connection with any sale or other disposition permitted under the Loan
Documents, or (z) subject to Section 10.11, if approved, authorized or ratified
in writing by the Required Lenders;
 
(ii) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 6.13(e); and
 
(iii) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents.
 
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.16.
 
(b) The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.
 
 
ARTICLE 10. Miscellaneous.
 
Section 10.1. Withholding Taxes.  (a) For purposes of this Section 10.1, the
term “Lender” includes the L/C Issuer.
 
(b) Payments Free of Taxes.  Any and all payments by or on account of any
obligation of the Loan Parties under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable
law.  If any Legal Requirement (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the Borrowers shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
 
(c) Payment of Other Taxes by the Borrowers.  The Borrowers shall, and shall
cause the other Loan Parties to, timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.
 
(d) Indemnification by the Borrowers.  The Borrowers shall indemnify each
Recipient, within ten (10) days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrowers by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.
 
(e) Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrowers have not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrowers to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.10 relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 10.1(e).
 
(f) Evidence of Payments.  As soon as practicable after any payment of Taxes by
the Borrowers to a Governmental Authority pursuant to this Section 10.1, the
Borrowers shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
 
(g) Status of Lenders.  (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrowing Agent and the Administrative Agent, at
the time or times reasonably requested by the Borrowers or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by the Borrowers or the Administrative Agent as will permit such payments to be
made without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Borrowers or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrowers or the Administrative Agent as will enable
the Borrowers or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 10.1(ii)(A), 10.1(ii)(B) and
10.1(ii)(D) below) shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
 
(ii) Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Borrower,
 
(A) any Lender that is a U.S. Person shall deliver to the Borrowing Agent and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
 
(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowing Agent and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), whichever of the following is applicable:
 
(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
 
(2) executed originals of IRS Form W-8ECI;
 
(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrowers within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or
 
(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-2 or
Exhibit G-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided, that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-4 on
behalf of each such direct and indirect partner;
 
(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowing Agent and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrowers or the Administrative Agent
to determine the withholding or deduction required to be made; and
 
(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowers and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
 
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrowers and the Administrative
Agent in writing of its legal inability to do so.
 
(h) Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 10.1 (including by
the payment of additional amounts pursuant to this Section 10.1), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been
paid.  This paragraph shall not be construed to require any indemnified party to
make available its Tax returns (or any other information relating to its Taxes
that it deems confidential) to the indemnifying party or any other Person.
 
(i) Survival.  Each party’s obligations under this Section 10.1 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
 
Section 10.2. No Waiver, Cumulative Remedies.   No delay or failure on the part
of the Administrative Agent or any Lender or on the part of the holder or
holders of any of the Obligations in the exercise of any power or right under
any Loan Document shall operate as a waiver thereof or as an acquiescence in any
default, nor shall any single or partial exercise of any power or right preclude
any other or further exercise thereof or the exercise of any other power or
right.  The rights and remedies hereunder of the Administrative Agent, the
Lenders and of the holder or holders of any of the Obligations are cumulative
to, and not exclusive of, any rights or remedies which any of them would
otherwise have.
 
Section 10.3. Non-Business Days.  If any payment hereunder becomes due and
payable on a day which is not a Business Day, the due date of such payment shall
be extended to the next succeeding Business Day on which date such payment shall
be due and payable.  In the case of any payment of principal falling due on a
day which is not a Business Day, interest on such principal amount shall
continue to accrue during such extension at the rate per annum then in effect,
which accrued amount shall be due and payable on the next scheduled date for the
payment of interest.
 
Section 10.4. Documentary Taxes.  The Borrowers agree to pay on demand any
documentary, stamp or similar taxes payable in respect of this Agreement or any
other Loan Document, including interest and penalties, in the event any such
taxes are assessed, irrespective of when such assessment is made and whether or
not any credit is then in use or available hereunder.
 
Section 10.5. Survival of Representations.  All representations and warranties
made herein or in any other Loan Document or in certificates given pursuant
hereto or thereto shall survive the execution and delivery of this Agreement and
the other Loan Documents, and shall continue in full force and effect with
respect to the date as of which they were made as long as any Lender or the L/C
Issuer has any Commitment hereunder or any Obligations remain unpaid hereunder.
 
Section 10.6. Survival of Indemnities.  All indemnities, and all other
provisions relative to reimbursement to the Lenders of amounts sufficient to
protect the yield of the Lenders with respect to the Loans and Letters of
Credit, including, but not limited to, Sections 8.1, 8.4, 10.4 and 10.13, shall
survive the termination of this Agreement and the other Loan Documents and the
payment of the Obligations.
 
Section 10.7. Sharing of Set-Off.  If any Lender shall, by exercising any right
of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
and such other obligations of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them;
provided, that:
 
(a) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
 
(b) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Letters of Credit to any assignee or participant,
other than to the Borrowers or any Subsidiary thereof (as to which the
provisions of this paragraph shall apply).
 
The Borrowers consent to the foregoing and agree, to the extent they may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrowers rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrowers in the amount
of such participation.
 
Section 10.8. Notices.  Except as otherwise specified herein, all notices
hereunder and under the other Loan Documents shall be in writing (including,
without limitation, notice by telecopy) and shall be given to the relevant party
at its address or telecopier number set forth below, or such other address or
telecopier number as such party may hereafter specify by notice to the
Administrative Agent and the Borrowers given by courier, by United States
certified or registered mail, by telecopy or by other telecommunication device
capable of creating a written record of such notice and its receipt.  Notices
under the Loan Documents to any Lender shall be addressed to its address or
telecopier number set forth on its Administrative Questionnaire; and notices
under the Loans Documents to the Borrowers or the Administrative Agent shall be
addressed to their respective addresses or telecopier numbers set forth below:
 
To the Borrowers:
 
 
Globe Specialty Metals, Inc.
250 West 34th Street
1 Penn Plaza Suite 4125
New York, New York 10119
Attention:                      Mr. Malcolm Appelbaum
Telecopier:                     212-789-8137
   
With a copy to:
 
Globe Specialty Metals, Inc.
250 W. 34th Street
Suite 4125
New York, NY  10119
United States of America
Attention:                      Mr. Stephen Lebowitz,
       Chief Legal Officer
Telecopier:                     212-659-0141
   
To the Administrative Agent:
 
Fifth Third Bank
38 Fountain Square Plaza
Cincinnati, Ohio 45263
Attention:                      Loan Syndications/
     Judy Huls
Telecopier:                     513-534-0875
   
With a copy to:
Hahn & Hessen LLP
488 Madison Avenue
New York, New York 10022
Attention:                      Roger S. Chari, Esq.
Telecopier:                     212-478-7400
   

Each such notice, request or other communication shall be effective (i) if given
by telecopier, when such telecopy is transmitted to the telecopier number
specified in this Section or in the relevant Administrative Questionnaire and a
confirmation of such telecopy has been received by the sender, (ii) if given by
mail, five (5) days after such communication is deposited in the mail, certified
or registered with return receipt requested, addressed as aforesaid or (iii) if
given by any other means, when delivered at the addresses specified in this
Section 10.8 or in the relevant Administrative Questionnaire; provided, that any
notice given pursuant to Article 2 shall be effective only upon receipt.
 
Electronic mail and internet and intranet websites may be used only to
distribute routine communications, such as financial statements, and to
distribute Loan Documents for execution by the parties thereto, and may not be
used for any other purpose.
 
Each Borrower hereby acknowledges that (a) the Administrative Agent may make
available to the Lenders and the L/C Issuer materials and/or information
provided by or on behalf of the Loan Parties hereunder (collectively, the “Loan
Party Materials”) by posting the Loan Party Materials on Debt Domain or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Loan Parties or their securities,
other than information of the type that would be publicly disclosed in
connection with an issuance of securities by the Loan Parties or their
respective Subsidiaries pursuant to a public offering or a Rule 144A private
placement) (each, a “Public Lender”).  Each Borrower hereby agrees that (i) if
requested by the Administrative Agent, all Loan Party Materials that are to be
made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, means that the word “PUBLIC” shall appear
prominently on the first page thereof; (ii) by marking Loan Party Materials
“PUBLIC,” the Loan Parties shall be deemed to have authorized the Administrative
Agent and the Lenders to treat the Loan Party Materials as not containing any
material non-public information, other than information of the type that would
be publicly disclosed in connection with an issuance of securities by the Loan
Parties or their respective Subsidiaries pursuant to a public offering or a Rule
144A private placement, with respect to any Loan Party or their securities for
purposes of foreign, United States federal and state securities laws (provided,
however, that to the extent the Loan Party Materials constitute Information,
they shall be treated as set forth in Section 10.24); (iii) all Loan Party
Materials marked “PUBLIC” are permitted to be made available through a portion
of the Platform designated as “Public Investor”; and (iv) the Administrative
Agent shall be entitled to treat any Loan Party Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
marked as “Public Investor”.  Notwithstanding the foregoing, the following Loan
Party Materials shall be marked “PUBLIC”, unless the Loan Parties notify the
Administrative Agent reasonably in advance of the intended distribution that any
such document contains material non-public information: (A) the Loan Documents
and (B) notification of changes in the terms of the Credit provided for herein.
 
Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including foreign,
United States federal and state securities laws, to make reference to
communications that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Loan Parties or their securities for purposes of foreign,
United States federal or state securities laws.
 
THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.  NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS.  NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM.  IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY OTHER PERSON FOR
DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN
PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A
FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY
FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
 
Section 10.9. Counterparts.  This Agreement may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.
 
Section 10.10.  Successors and Assigns; Assignments and Participation;
Successors and Assigns Generally.
 
(a) Successors and Assigns.  The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Loan Parties may not
assign or otherwise transfer any of their rights or obligations under this
Agreement or any other Loan Document without the prior written consent of the
Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of paragraph (b) of this Section
10.10, (ii) by way of participation in accordance with the provisions of
paragraph (d) of this Section 10.10 or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (f) of this Section
10.10 (and any other attempted assignment or transfer by any party hereto shall
be null and void).  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
 
(b) Assignments by Lenders.  Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans at the
time owing to it); provided, that, any such assignment shall be subject to the
following conditions:
 
(i) Minimum Amounts.
 
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment(s) and/or the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund no minimum amount need be assigned; and
 
(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment(s) (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
a trade date is specified in the Assignment and Assumption, as of such trade
date) shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit unless each of the Administrative Agent and, so
long as no Event of Default has occurred and is continuing, the Borrowers
otherwise consent (each such consent not to be unreasonably withheld or
delayed);
 
(ii) Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Credit or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate Credits
on a non-pro rata basis;
 
(iii) Required Consents.  No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section 10.10 and, in
addition:
 
(iv) the consent of the Borrowers (such consent not to be unreasonably withheld
or delayed, it being understood that withholding such consent to an assignment
to a Competitor or a Hedge Fund shall not be deemed to be unreasonable) shall be
required unless (x) such assignment is to a Lender, an Affiliate of a Lender or
an Approved Fund, (y) with respect to any assignment to a Competitor, an Event
of Default under clauses (a), (j) or (k) of Section of Section 7.1 has occurred
and is continuing at the time of such assignment, or (z) with respect to any
Assignment to a Hedge Fund or any other Person (other than a Competitor), an
Event of Default has occurred and is continuing at the time of such assignment;
provided, that, the Borrowers shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof and provided, further, that the Borrowers’ consent shall not be required
during the primary syndication of the Loans;
 
(A) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of the
Revolving Loans if such assignment is to a Person that is not a Lender with a
Commitment in respect of such Loan, an Affiliate of such Lender or an Approved
Fund with respect to such Lender; and
 
(B) the consent of the L/C Issuer and the Swing Line Lender shall be required
for any assignment in respect of the Revolving Loans.
 
(v) Assignment and Assumption Agreement; Fees.  the parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee of $3,500, and the
Eligible Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.  The Agent shall provide
the Primary Borrower with a copy of any Assignment and Assumption executed by a
Competitor or a Hedge Fund promptly upon receipt.
 
(vi) No Assignment to Certain Persons.  No such assignment shall be made to (A)
the Borrowers or any of the Borrowers’ Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), (C) unless an Event of Default under clauses (a), (j) or (k) of
Section of Section 7.1 has occurred and is continuing, any Competitor, or (D)
unless an Event of Default has occurred and is continuing, a Hedge Fund.
 
(vii) No Assignment to Natural Persons.  No such assignment shall be made to a
natural Person.
 
(viii) Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer,
the Swing Line Lender and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit and Swing Loans in accordance
with its Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 8.4 and 10.11 with respect to facts
and circumstances occurring prior to the effective date of such assignment.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.
 
(c) Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at one of its offices in New York a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment(s) of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement.  The Register shall be available for inspection
by the Borrowers and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.
 
(d) Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural Person or the Borrowers or any of the Borrowers’
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment(s) and/or the Loans owing to it); provided, that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrowers, the Administrative
Agent and the Lenders and the L/C Issuer shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.13 with respect to any
payments made by such Lender to its Participant(s).
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided, that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 10.11(i) and (ii)
that affects such Participant.  Subject to paragraph (e) of this Section, the
Borrowers agree that each Participant shall be entitled to the benefits of
Sections 8.1, 8.4(b) and 10.1 (subject to the requirements and limitations
therein, including the requirements under Section 10.1(g) (it being understood
that the documentation required under Section 10.1(g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided, that such Participant (A) agrees to be subject to the
provisions of Sections 8.8 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 8.4 or 10.1, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.  Each Lender
that sells a participation agrees, at the Borrowers’ request and expense, to use
reasonable efforts to cooperate with the Borrowers to effectuate the provisions
of Section 8.8 with respect to any Participant.  To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 10.14 as
though it were a Lender; provided, that, such Participant agrees to be subject
to Section 10.7 as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the
Borrowers, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided, that, no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the
contrary.  For the avoidance of doubt, the Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
 
(e) Limitations upon Participant Rights.  A Participant shall not be entitled to
receive any greater payment under Section 8.4(a) than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such Participant, unless the sale of the participation to such Participant is
made with the Borrowers’ prior written consent.  A Participant that is not a
United States person (as such term is defined in Section 7701(a)(30) of the
Code) if it were a Lender shall not be entitled to the benefits of
Section 10.1(a) unless the Borrowers are notified of the participation sold to
such Participant and such Participant agrees, for the benefit of the Borrowers,
to comply with Section 10.1(b) as though it were a Lender.
 
(f) Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided, that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
 
(g) Electronic Execution of Assignments.  The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
 
Section 10.11. Amendments.  Any provision of this Agreement or the other Loan
Documents may be amended or waived if, but only if, such amendment or waiver is
in writing and is signed by (a) the Borrowers, (b) the Required Lenders, (c) if
the rights or duties of the Administrative Agent are affected thereby, the
Administrative Agent, and (d) if the rights or duties of the L/C Issuer are
affected thereby, the L/C Issuer; provided, that:
 
(i) no amendment or waiver pursuant to this Section 10.11 shall (A) increase any
Commitment of any Lender without the consent of such Lender, (B) reduce the
amount of or postpone the date for any scheduled payment of any principal of or
interest on any Loan or of any Reimbursement Obligation or of any fee payable
hereunder (including any reduction in interest rate or any component of the
definition of the term “Applicable Margin”) without the consent of the Lender to
which such payment is owing or which has committed to make such Loan or Letter
of Credit (or participate therein) hereunder or (C) change the application of
payments set forth in Section 2.9 without the consent of any Lender adversely
affected thereby; and
 
(ii) no amendment or waiver pursuant to this Section 10.11 shall, unless signed
by each Lender, (A) increase the aggregate Commitments of the Lenders, (B)
change the definitions of Revolving Credit Termination Date or Required Lenders,
(C) change the provisions of this Section 10.11, (D) release or subordinate any
material Guarantor or the Administrative Agent’s Lien in a material portion of
the Collateral (except as otherwise provided for in the Loan Documents), (E)
extend the stated expiration date of any Letter of Credit beyond the Revolving
Credit Termination Date, (F) amend the definition of Foreign Currency to add any
additional currencies without the written consent of each Lender directly
affected thereby, (G) affect the number of Lenders required to take any action
hereunder or under any other Loan Document, or (H) change or waive any provision
of any Loan Document that provides for the pro rata nature of disbursements or
payments to Lenders.
 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitments of such Lender may not be increased or extended
without the consent of such Lender, and except for the matters described in
Section 2.16, such Lender shall have the right to consent to any matter
described in Sections 10.11(i)(B) and 10.11(ii) (F)-(H) which directly affects
such Lender.
 
Section 10.12. Headings.  Section headings used in this Agreement are for
reference only and shall not affect the construction of this Agreement.
 
Section 10.13. Costs and Expenses; Indemnification; Reimbursement by Lenders;
Waiver of Consequential Damages; Payments; Survival.  (a) The Borrowers shall
pay (i) all reasonable and documented out of pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable and documented
fees, charges and disbursements of counsel for the Administrative Agent) in
connection with the syndication of the Credit, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents, the formation or funding of, or the maintenance of any loan or other
financial accommodation to, any proposed or actual Foreign Subsidiary Borrower
or relating to any proposed or consummated Foreign Acquisition, including any
applicable tax or regulatory analysis or applications or other dealings with any
applicable Governmental Authority in connection therewith, or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable and documented out of pocket expenses incurred by the L/C Issuer in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder, and (iii) all reasonable and
documented out of pocket expenses incurred by (A) the Administrative Agent
(including the fees, charges and disbursements of any counsel for the
Administrative Agent) and (B) the L/C Issuer and Lenders (provided that the
expenses of the Lenders shall be limited to one counsel for the Lenders as a
group), in connection with the enforcement or protection of its rights (1) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (2) in connection with the Loans made or Letters
of Credit issued hereunder, including all such out of pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.  The obligations of the Borrowers under this Section shall
survive the termination of this Agreement.
 
(b) The Borrowers shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender and the L/C Issuer, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any Person (including the Borrowers) other than such
Indemnitee and its Related Parties  arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the L/C Issuer to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), or (iii) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by the Borrowers, and
regardless of whether any Indemnitee is a party thereto; provided, that, such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee if
the Borrowers or such Loan Party have obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction.  Without limiting the generality of the foregoing, this indemnity
shall extend to any liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses and disbursements of any kind or
nature whatsoever (including fees and disbursements of counsel) asserted against
or incurred by any of the Indemnitees described above in this Section 10.13 by
any Person under any Environmental Laws or similar laws by reason of any
Borrower’s or any other Person’s failure to comply with laws applicable to solid
or hazardous waste materials, including Hazardous Materials.  This Section
10.13(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc.  arising from any non-Tax claim.
 
(c) To the extent that the Borrowers for any reason fail to indefeasibly pay any
amount required under paragraph (a) or (b) of this Section 10.13 to be paid by
it to the Administrative Agent (or any sub-agent thereof), the L/C Issuer, the
Swing Line Lender or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent), the
L/C Issuer, the Swing Line Lender or such Related Party, as the case may be,
such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the Credit at such time) of such unpaid amount (including any such unpaid
amount in respect of a claim asserted by such Lender); provided, that with
respect to such unpaid amounts owed to the L/C Issuer or Swing Line Lender
solely in its capacity as such, only the Lenders providing Revolving Loans shall
be required to pay such unpaid amounts, such payment to be made severally among
them based on such Lender’s Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought); provided,
further, that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent), the L/C Issuer or such
Swing Line Lender in its capacity as such, or against any Related Party of any
of the foregoing acting for the Administrative Agent (or any such sub-agent),
the L/C Issuer or the Swing Line Lender in connection with such capacity.  The
obligations of the Lenders under this paragraph (c) are subject to the
provisions of Section 10.20.
 
(d) To the fullest extent permitted by applicable law, the Borrowers shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit, or the use of the proceeds thereof.  No Indemnitee referred
to in paragraph (b) above shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.
 
(e) All amounts due under this Section shall be payable promptly after demand
therefor.
 
(f) Each party’s obligations under this Section shall survive the termination of
the Loan Documents and payment of the obligations hereunder.
 
Section 10.14. Set-off.  If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer, and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held, and other obligations (in whatever currency) at any time owing, by
such Lender, the L/C Issuer or any such Affiliate, to or for the credit or the
account of the Borrowers or any other Loan Party against any and all of the
obligations of the Borrowers now or hereafter existing under this Agreement or
any other Loan Document to such Lender or the L/C Issuer or their respective
Affiliates, irrespective of whether or not such Lender, the L/C Issuer or
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrowers may be contingent or
unmatured or are owed to a branch, office or Affiliate of such Lender or the L/C
Issuer different from the branch, office or Affiliate holding such deposit or
obligated on such indebtedness; provided, that, in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.16 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuer, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of
setoff.  The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have.  Each Lender and the L/C Issuer agrees to notify
the Borrowers and the Administrative Agent promptly after any such setoff and
application; provided, that, the failure to give such notice shall not affect
the validity of such setoff and application.
 
Section 10.15. Entire Agreement.  This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.
 
Section 10.16. Governing Law.  This Agreement and the other Loan Documents and
any claims, controversy, dispute or cause of action (whether in contract or tort
or otherwise) based upon, arising out of or relating to this Agreement or any
other Loan Document (except, as to any other Loan Document, as expressly set
forth therein) and the transactions contemplated hereby and thereby shall be
governed by, and construed in accordance with, the law of the State of New York.
 
Section 10.17. Severability of Provisions.  Any provision of any Loan Document
which is unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.  All rights, remedies and powers provided
in this Agreement and the other Loan Documents may be exercised only to the
extent that the exercise thereof does not violate any applicable mandatory
provisions of law, and all the provisions of this Agreement and other Loan
Documents are intended to be subject to all applicable mandatory provisions of
law which may be controlling and to be limited to the extent necessary so that
they will not render this Agreement or the other Loan Documents invalid or
unenforceable.
 
Section 10.18.  Excess Interest.  Notwithstanding any provision to the contrary
contained herein or in any other Loan Document, no such provision shall require
the payment or permit the collection of any amount of interest in excess of the
maximum amount of interest permitted by applicable law to be charged for the use
or detention, or the forbearance in the collection, of all or any portion of the
Loans or other obligations outstanding under this Agreement or any other Loan
Document (“Excess Interest”).  If any Excess Interest is provided for, or is
adjudicated to be provided for, herein or in any other Loan Document, then in
such event (a) the provisions of this Section shall govern and control,
(b) neither the Borrowers nor any guarantor or endorser shall be obligated to
pay any Excess Interest, (c) any Excess Interest that the Administrative Agent
or any Lender may have received hereunder shall, at the option of the
Administrative Agent, be (i) applied as a credit against the then outstanding
principal amount of Obligations hereunder and accrued and unpaid interest
thereon (not to exceed the maximum amount permitted by applicable law),
(ii) refunded to the Borrowers, or (iii) any combination of the foregoing,
(d) the interest rate payable hereunder or under any other Loan Document shall
be automatically subject to reduction to the maximum lawful contract rate
allowed under applicable usury laws (the “Maximum Rate”), and this Agreement and
the other Loan Documents shall be deemed to have been, and shall be, reformed
and modified to reflect such reduction in the relevant interest rate, and
(e) neither the Borrowers nor any guarantor or endorser shall have any action
against the Administrative Agent or any Lender for any Damages whatsoever
arising out of the payment or collection of any Excess
Interest.  Notwithstanding the foregoing, if for any period of time interest on
any of Borrowers’ Obligations is calculated at the Maximum Rate rather than the
applicable rate under this Agreement, and thereafter such applicable rate
becomes less than the Maximum Rate, the rate of interest payable on the
Borrowers’ Obligations shall remain at the Maximum Rate until the Lenders have
received the amount of interest which such Lenders would have received during
such period on the Borrowers’ Obligations had the rate of interest not been
limited to the Maximum Rate during such period.
 
Section 10.19. Construction.  The parties acknowledge and agree that the Loan
Documents shall not be construed more favorably in favor of any party hereto
based upon which party drafted the same, it being acknowledged that all parties
hereto contributed substantially to the negotiation of the Loan Documents.  The
provisions of this Agreement relating to Subsidiaries shall apply only during
such times as the Borrowers have one or more Subsidiaries.  Nothing contained
herein shall be deemed or construed to permit any act or omission which is
prohibited by the terms of any Collateral Document, the covenants and agreements
contained herein being in addition to and not in substitution for the covenants
and agreements contained in the Collateral Documents.
 
Section 10.20. Lender’s Obligations Several.  The obligations of the Lenders
hereunder are several and not joint.  Nothing contained in this Agreement and no
action taken by the Lenders pursuant hereto shall be deemed to constitute the
Lenders a partnership, association, joint venture or other entity.
 
Section 10.21. USA Patriot Act.  Each Lender hereby notifies the Borrowers that
pursuant to the requirements of the Patriot Act it is required to obtain, verify
and record information that identifies the Borrowers, which information includes
the name and address of the Borrowers and other information that will allow such
Lender to identify the Borrowers in accordance with the Patriot Act.
 
Section 10.22. Submission to Jurisdiction; Waiver of Venue; Service of Process.
 
(a) Submission to Jurisdiction.  The Borrowers irrevocably and unconditionally
agree that they will not commence any action, litigation or proceeding of any
kind or description, whether in law or equity, whether in contract or in tort or
otherwise, against the Administrative Agent, any Lender, the L/C Issuer, or any
Related Party of the foregoing in any way relating to this Agreement or any
other Loan Document or the transactions relating hereto or thereto, in any forum
other than the courts of the State of New York sitting in New York County, and
of the United States District Court of the Southern District of New York, and
any appellate court from any thereof, and each of the parties hereto irrevocably
and unconditionally submits to the jurisdiction of such  courts and agrees that
all claims in respect of any such action, litigation or proceeding may be heard
and determined in such New York State court or, to the fullest extent permitted
by applicable law, in such federal court.  Each of the parties hereto agrees
that a final judgment in any such action, litigation or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement or in any other
Loan Document shall affect any right that the Administrative Agent, any Lender
or the L/C Issuer may otherwise have to bring any action or proceeding relating
to this Agreement or any other Loan Document against the Borrowers or their
properties in the courts of any jurisdiction.
 
(b) Waiver of Venue.  The Borrowers irrevocably and unconditionally waive, to
the fullest extent permitted by applicable law, any objection that they may now
or hereafter have to the laying of venue of any action or proceeding arising out
of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
 
(c) Service of Process.  Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 10.8.  Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.
 
Section 10.23. Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
Section 10.24. Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the L/C Issuer agree to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
Related Parties (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent required or
requested by any regulatory authority purporting to have jurisdiction over such
Person (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process after
prior written notice to the Borrowers and opportunity to contest to the extent
possible, (d) to any other party hereto, (e) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap,
derivative or other transaction under which payments are to be made by reference
to  the Borrowers and its obligations, this Agreement or payments hereunder, (g)
on a confidential basis to (i)  any rating agency in connection with rating the
Borrowers or their respective Subsidiaries or the Credit or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Credit; (h) with the consent of
the Borrowers or (i) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent, any Lender, the L/C Issuer or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrowers. Notwithstanding the foregoing, in no event shall Information be
disclosed to a Competitor without the Borrowers’ prior written consent, unless
an Event of Default under clauses (a), (j) or (k) of Section of Section 7.1 has
occurred and is continuing and then only to the extent necessary in connection
with an assignment to a Competitor in accordance with Section 10.10. For
purposes of this Section, “Information” means all information received from the
Borrowers or any of their Subsidiaries relating to the Borrowers or any of their
respective Subsidiaries or any of their respective businesses, other than any
such information that is available to the Administrative Agent, any Lender or
the L/C Issuer on a nonconfidential basis prior to disclosure by the Borrowers
or any of their respective Subsidiaries; provided, that, in the case of
information received from the Borrowers or any of their respective Subsidiaries
after the Closing Date, such information is clearly identified at the time of
delivery as confidential.  Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
 
Section 10.25. Effectiveness.  Except as provided in Section 3.2, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopier or in electronic (i.e., “pdf” or “tif”) format shall be
effective as delivery of a manually executed counterpart of this Agreement.
 
Section 10.26. Special Provisions Applicable to Lenders upon the Occurrence of a
Sharing Event.
 
(a) Participations.  Upon the occurrence of a Sharing Event, the Lenders shall
automatically and without further action be deemed to have exchanged interests
in the outstanding Loans and outstanding Letters of Credit such that, in lieu of
the interests of each Lender in each Loan and each outstanding Letter of Credit,
such Lender shall hold an interest in all Loans made to the Borrowers and all
outstanding Letters of Credit issued for the account of such Persons or their
Subsidiaries at such time, whether or not such Lender shall previously have
participated therein, equal to such Lender’s Exchange Percentage thereof.  The
foregoing exchanges shall be accomplished automatically pursuant to this Section
10.26(a) through purchases and sales of participations in the various Loans and
outstanding Letters of Credit as required hereby, although at the request of the
Administrative Agent each Lender hereby agrees to enter into customary
participation agreements approved by the Administrative Agent and reasonably
acceptable to such Lender to evidence the same.  All purchases and sales of
participating interests pursuant to this Section 10.26(a) shall be made in
Dollars.  At the request of the Administrative Agent, each Lender which has sold
participations in any of its Loans and outstanding Letters of Credit as provided
above (through the Administrative Agent) will deliver to each Lender (through
the Administrative Agent) which has so purchased a participating interest
therein a participation certificate in the appropriate amount as determined in
conjunction with the Administrative Agent.  It is understood that the amount of
funds delivered by each Lender shall be calculated on a net basis, giving effect
to both the sales and purchases of participations by the various Lenders as
required above.  For the avoidance of doubt, a Sharing Event shall be deemed to
have occurred immediately prior to any acceleration pursuant to Article 7 or any
distribution under Section 2.9 or Section 2.16 (a)(ii).
 
(b) Administrative Agent’s Determination Binding.   All determinations by the
Administrative Agent pursuant to this Section 10.26 shall be made by it in
accordance with the provisions herein and with the intent being to equitably
share the credit risk for all Loans and Letters of Credit hereunder in
accordance with the provisions hereof.  Absent manifest error, all
determinations by the Administrative Agent hereunder shall be binding on the
Loan Parties and each of the Lenders.  The Administrative Agent shall have no
liability to any Loan Party or Lender hereunder for any determinations made by
it hereunder except to the extent resulting from the Administrative Agent’s
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision).
 
(c) Participation Payments in Dollars.   Upon, and after, the occurrence of a
Sharing Event (i) no further Loans shall be made or Letters of Credit issued,
(ii) all amounts from time to time accruing with respect to, and all amounts
from time to time payable on account of, Loans denominated in Foreign Currencies
(including, without limitation, any interest and other amounts which were
accrued but unpaid on the date of such Sharing Event) shall be payable in
Dollars (taking the Dollar Equivalent of such amounts on the date payment is
made with respect thereto) and shall be distributed by the Administrative Agent
for the account of the Lenders which made such Loans or are participating
therein and (iii) all Revolving Credit Commitments shall be automatically
terminated.  Notwithstanding anything to the contrary contained above, the
failure of any Lender to purchase its participating interests as required above
in any Loan or Letters of Credit upon the occurrence of a Sharing Event shall
not relieve any other Lender of its obligation hereunder to purchase its
participating interests in a timely manner, but no Lender shall be responsible
for the failure of any other Lender to purchase the participating interest to be
purchased by such other Lender on any date.
 
(d) Delinquent Participation Payments.   If any amount required to be paid by
any Lender pursuant to this Section 10.26 is not paid to the Administrative
Agent on the date upon which the Sharing Event occurred, such Lender shall, in
addition to such aforementioned amount, also pay to the Administrative Agent on
demand an amount equal to the product of (i) the amount so required to be paid
by such Lender for the purchase of its participations, (ii) the daily average
Federal Funds Rate, during the period from and including the date of request for
payment to the date on which such payment is immediately available to the
Administrative Agent and (iii) a fraction the numerator of which is the number
of days that elapsed during such period and the denominator of which is 360.  A
certificate of the Administrative Agent submitted to any Lender with respect to
any amounts payable under this Section 10.26 shall be conclusive in the absence
of manifest error.  Amounts payable by any Lender pursuant to this Section 10.26
shall be paid to the Administrative Agent for the account of the relevant
Lenders; provided, that, if the Administrative Agent (in its sole discretion)
has elected to fund on behalf of such other Lender the amounts owing to such
other Lenders, then the amounts shall be paid to the Administrative Agent for
its own account.
 
(e) Settlement of Participation Payments.  Whenever, at any time after the
relevant Lenders have received from any other Lenders purchases of
participations pursuant to this Section 10.26 and the various Lenders receive
any payment on account thereof, such Lenders will distribute to the
Administrative Agent, for the account of the various Lenders participating
therein, such Lenders’ participating interests in such amounts (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such participations were outstanding) in like funds as received; provided,
however, that in the event that such payment received by any Lenders is required
to be returned, the Lenders who received previous distributions in respect of
their participating interests therein will return to the respective Lenders any
portion thereof previously so distributed to them in like funds as such payment
is required to be returned by the respective Lenders.
 
(f) Participation Obligations Absolute.  Each Lender’s obligation to purchase
participating interests pursuant to this Section 10.26 shall be absolute and
unconditional and shall not be affected by any circumstance including, without
limitation, (i) any setoff, counterclaim, recoupment, defense or other right
which such Lender may have against any other Lender, any Loan Party or any other
Person for any reason whatsoever, (ii) the occurrence or continuance of a
Default or an Event of Default, (iii) any adverse change in the condition
(financial or otherwise) of any Loan Party or any other Person, (iv) any breach
of this Agreement by any Loan Party, any Lender or any other Person, or (v) any
other circumstance, happening or event whatsoever, whether or not similar to any
of the foregoing.
 
(g) Increased Cost; Indemnities.  Notwithstanding anything to the contrary
contained elsewhere in this Agreement, upon any purchase of participations as
required above, (i) each Lender which has purchased such participations shall be
entitled to receive from the Loan Parties any increased costs and indemnities
(including, without limitation, pursuant to Section 2.14, 2.15, 2.16, 2.17, 2.18
and 9.5) directly from the Loan Parties to the same extent as if it were the
direct Lender as opposed to a participant therein and (ii) each Lender which has
sold such participations shall be entitled to receive from the Loan Parties
indemnification from and against any and all Taxes imposed as a result of the
sale of the participations pursuant to this Section 10.26.  Each Loan Party
acknowledges and agrees that, upon the occurrence of a Sharing Event and after
giving effect to the requirements of this Section 10.26, increased Taxes may be
owing by it pursuant to Section 10.1, which Taxes shall be paid (to the extent
provided in Section 10.1) by the respective Loan Party or Loan Parties, without
any claim that the increased Taxes are not payable because some resulted from
the participations effected as otherwise required by this Section 10.26.
 
(h) Provisions Solely to Effect Intercreditor Agreement.  The provisions of this
Section 10.26 are and are intended solely for the purpose of effecting a sharing
arrangement among the Lenders and reflects an agreement among creditors.  Except
as contemplated by Sections 10.26(c) and 10.26(g), none of the Loan Parties
shall have any rights or obligations under this Section 10.26.  Nothing
contained in this Section 10.26 is intended to or shall impair the obligations
of the Loan Parties, which are absolute and unconditional, to pay the
Obligations as and when the same shall become due and payable in accordance with
their terms.
 
[Signature Pages to Follow]
 


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have cause this Agreement to be executed
by their respective authorized officers as of the date first above written.
 
BORROWERS:




GLOBE SPECIALTY METALS, INC.




By:    /s/ Malcolm Appelbaum
Name:            Malcolm Appelbaum
Title:              Chief Financial Officer











 
 

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:


FIFTH THIRD BANK, as Administrative Agent, as a Swing Line Lender, as L/C
Issuer, and as a Lender


 
By:    /s/ Jordan Fragiacomo
Name:            Jordan Fragiacomo
Title:              Vice President
 
FIFTH THIRD BANK, an Ohio banking corporation and authorized foreign bank under
the Bank Act (Canada), as a designee Lender under Section 8.9 and as sub-agent
under Section 9.7
 
 
By:    /s/ Jordan Fragiacomo
Name:            Jordan Fragiacomo
Title:              Vice President
 






 
 

--------------------------------------------------------------------------------

 

LENDER:




KEYBANK NATIONAL ASSOCIATION, as a Lender
 
 
By:    /s/ James A. Gelle
Name:            James A. Gelle
Title:              Vice President
 







 
 

--------------------------------------------------------------------------------

 

LENDER:
 
 
BANK OF AMERICA, N.A., as a Lender

 
By:    /s/ Naomi Hasegawa
Name:            Naomi Hasegawa
Title:              Vice President
 


 
 

 
 

--------------------------------------------------------------------------------

 

LENDER:
 
 
CITIBANK N.A., as a Lender

 
By:    /s/ Ken Christensen
Name:            Kel Christensen
Title:              Vice President
 


 
 

 
 

--------------------------------------------------------------------------------

 

LENDER:
 
 
Citizens Bank of Pennsylvania, as a Lender

 
By:    /s/ A. Paul Dawley
Name:            A. Paul Dawley
Title:              Vice President
 


 
 

 
 

--------------------------------------------------------------------------------

 

LENDER:
 
 
Compass Bank, as a Lender

 
By:    /s/ W. Brad Davis
Name:            W. Brad Davis
Title:              Senior Vice President
 


 
 

 
 

--------------------------------------------------------------------------------

 

LENDER:
 
 
HSBC BANK USA N.A., as a Lender

 
By:    /s/ Randolph E. Cates
Name:            Randolph E. Cates
Title:              Vice President, Corporate Banking
 


 
 

 
 

--------------------------------------------------------------------------------

 

LENDER:
 
 
PNC BANK, NATIONAL ASSOCIATION, as a Lender

 
By:    /s/ D. Bryant Mitchell
Name:            D. Bryant Mitchell II
Title:              Executive Vice President
 







 
 

--------------------------------------------------------------------------------

 
 
LENDER:
 
 
BRANCH BANKING AND TRUST COMPANY, as a Lender

 
By:    /s/ Roger Eric Searls
Name:            Roger Eric Searls
Title:              Vice President
 







 
 

--------------------------------------------------------------------------------

 
 
LENDER:
 
 
COMERICA BANK, as a Lender

 
By:    /s/ Blake Arnette
Name:            Blake Arnette
Title:              Vice President
 







 
 

--------------------------------------------------------------------------------

 
 
LENDER:
 
 
FIRST NIAGARA BANK, N.A., as a Lender

 
By:    /s/ Robert Dellatorre
Name:            Robert Dellatorre
Title:              Vice President
 







 
 

--------------------------------------------------------------------------------

 
 
LENDER:
 
 
CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender

 
By:    /s/ Anthony J. Timpanaro
Name:            Anthony J. Timpanaro
Title:              Vice President
 







 
 

--------------------------------------------------------------------------------

 
 
LENDER:
 
 
Wells Fargo Bank, National Assocation, as a Lender

 
By:    /s/ Craig DeSousa
Name:            Craig DeSousa
Title:              Senior Vice President
 







 
 

--------------------------------------------------------------------------------

 
 
LENDER:
 
 
SOVEREIGN BANK, N.A., as a Lender

 
By:    /s/ Pedro Bell Astorza
Name:            Pedro Bell Astorza
Title:              SVP - Corporate Banking
 







 
 

--------------------------------------------------------------------------------

 

Exhibit A
 
Notice of Payment Request
 
[Date]
 
[Name of Lender]
[Address]
Attention:


Reference is made to the Credit Agreement, dated as of May 31, 2012, among GLOBE
SPECIALTY METALS, INC. (the “Primary Borrower”), the Subsidiaries of the Primary
Borrower party thereto as “Borrowers”, the Lenders party thereto, and FIFTH
THIRD BANK, as Administrative Agent (as extended, renewed, amended or restated
from time to time, the “Credit Agreement”).  Capitalized terms used herein and
not defined herein have the meanings assigned to them in the Credit
Agreement.  [The Borrowers have failed to pay their Reimbursement Obligation
with respect to [Domestic][Multicurrency][Letters of Credit] in the amount of
$[__________].  Your [Domestic][Multicurrency] Revolver Percentage of the unpaid
Reimbursement Obligation is $[_____________] [or __________________________ has
been required to return a payment by the Borrowers of a Reimbursement Obligation
with respect to [Domestic][Multicurrency][Letters of Credit] in the amount of
$[_______________].  Your [Domestic][Multicurrency] Revolver Percentage of the
returned Reimbursement Obligation is $[_______________].]
 
Very truly yours,


FIFTH THIRD BANK, as L/C Issuer




By:__________________________________
Name:
Title:









 
 

--------------------------------------------------------------------------------

 

Exhibit B
 
Notice of Borrowing
 
Date:           [________ __], 20[__]
 
To:
FIFTH THIRD BANK, as Administrative Agent for the Lenders parties to the Credit
Agreement dated as of May 31, 2012 (as extended, renewed, amended or restated
from time to time, the “Credit Agreement”), among GLOBE SPECIALTY METALS, INC.
and certain of its Subsidiaries from time to time party thereto, certain Lenders
from time to time party thereto, and Fifth Third Bank, as Administrative Agent

 
Ladies and Gentlemen:
 
The undersigned, GLOBE SPECIALTY METALS, INC. (the “Borrowing Agent”), refers to
the Credit Agreement, the capitalized terms defined therein being used herein as
therein defined, and hereby gives you notice irrevocably, pursuant to
Section 2.5 of the Credit Agreement, of the Borrowing specified below:
 
1.           The Borrower requesting the Borrowing is [the Primary
Borrower][Insert name of other Borrower].
 
2.           The Business Day of the proposed Borrowing is [_________ __, 20__].
 
3.           The aggregate amount of the proposed Borrowing is
[$][Euro][______________].
 
4.           The Borrowing is being advanced under the Revolving Credit as a
[Domestic][Multicurrency] Revolving Loan in [Dollars][Euros].
 
5.           The Borrowing is to be comprised of [$][Euro][___________] of [Base
Rate] [Eurocurrency] Loans.
 
[6.           The duration of the Interest Period for the Eurocurrency Loans
included in the Borrowing shall be ____________ months.]
 
The undersigned hereby certifies on behalf of the Borrower requesting the
Borrowing that the following statements are true on the date hereof, and will be
true on the date of the proposed Borrowing, before and after giving effect
thereto and to the application of the proceeds therefrom:
 
(a)           the representations and warranties of the Loan Parties contained
in Article 5 of the Credit Agreement are true and correct in all material
respects as though made on and as of such date (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date); and
 
(b)           no Default or Event of Default has occurred and is continuing or
would result from such proposed Borrowing.
 
GLOBE SPECIALTY METALS, INC., as Borrowing Agent




By:__________________________________
Name:
Title:
 


 
 

--------------------------------------------------------------------------------

 
 
Exhibit C
 
Notice of Continuation/Conversion
 
Date: [_________ ___], 20[__]
 
To:
FIFTH THIRD BANK, as Administrative Agent for the Lenders parties to the Credit
Agreement dated as of May 31, 2012 (as extended, renewed, amended or restated
from time to time, the “Credit Agreement”) among GLOBE SPECIALTY METALS, INC.,
and certain of its Subsidiaries from time to time party thereto, certain Lenders
from time to time party thereto, and Fifth Third Bank, as Administrative Agent

 
Ladies and Gentlemen:
 
The undersigned, GLOBE SPECIALTY METALS, INC. (the “Borrowing Agent”), refers to
the Credit Agreement, the capitalized terms defined therein being used herein as
therein defined, and hereby gives you notice irrevocably, pursuant to
Section 2.5 of the Credit Agreement, of the [conversion] [continuation] of the
Loans specified herein, that:
 
1.           The Borrower requesting the conversion/continuation is [the Primary
Borrower][Insert name of other Borrower].
 
2.           The conversion/continuation Date is ________ __, 20__.
 
3.           The aggregate amount of the [Domestic][Multicurrency]
Revolving Loans to be [converted] [continued] is [$][Euro]______________.
 
4.           The Loans are to be [converted into] [continued as] [Eurocurrency]
[Base Rate] Loans.
 
5.           [For Eurocurrency Loans:] The duration of the Interest Period for
the [Domestic][Multicurrency]  Revolving Loans included in the [conversion]
[continuation] shall be _________ month[s].
 
The undersigned hereby certifies on behalf of the Borrower requesting such
conversion/continuation that the following statements are true on the date
hereof, and will be true on the proposed conversion/continuation date, before
and after giving effect thereto and to the application of the proceeds
therefrom:
 
(a)           the representations and warranties of the Loan Parties contained
in Article 5 of the Credit Agreement are true and correct in all material
respects as though made on and as of such date (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date); provided, however, that this condition shall
not apply to the conversion of an outstanding Eurocurrency Loan to a Base Rate
Loan; and
 
(b)           no Default or Event of Default has occurred and is continuing, or
would result from such proposed [conversion] [continuation].
 
GLOBE SPECIALTY METALS, INC., as Borrowing Agent




By:__________________________________
Name:
Title:

 

 
 

--------------------------------------------------------------------------------

 

Exhibit D-1
 
[Domestic] [Multicurrency] Revolving Note
 
$[_______________] [__________ __, 20__]
 
For Value Received, the undersigned, GLOBE SPECIALTY METALS, INC., a Delaware
corporation and certain of its Subsidiaries (collectively, the “Borrowers”),
hereby promise to pay to [____________________________] (the “Lender”) on the
Revolving Credit Termination Date set forth in the hereinafter defined Credit
Agreement, at the principal office of Fifth Third Bank, as Administrative Agent
(the “Administrative Agent”), in Cincinnati, Ohio, in immediately available
funds, the principal sum of [___________________] Dollars ($[__________]) or, if
less, the aggregate unpaid principal amount of all [Domestic] [Multicurrency]
Revolving Loans made by the Lender to the Borrowers pursuant to the Credit
Agreement, together with interest on the principal amount of each Revolving Loan
from time to time outstanding hereunder at the rates, and payable in the manner
and on the dates, specified in the Credit Agreement.
 
This Note is one of the Revolving Notes referred to in the Credit Agreement
dated as of May 31, 2012 among the Borrowers, the Administrative Agent, and the
Lenders party thereto (as extended, renewed, amended or restated from time to
time, the “Credit Agreement”), and this Note and the holder hereof are entitled
to all the benefits and security provided for thereby or referred to therein, to
which Credit Agreement reference is hereby made for a statement thereof.  All
capitalized terms used in this Note, unless otherwise defined herein, shall have
the same meaning as in the Credit Agreement.  This Note shall be governed by and
construed in accordance with the internal laws of the State of New York.
 
[Multicurrency Revolving Loans shall be available in Foreign Currencies to the
extent set forth in the Credit Agreement.]1
 
Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.
 
The liability of each Borrower under this Note shall be limited to the extent
set forth in Section 2.17 of the Credit Agreement.
 
[Signature page follows this page]
 



--------------------------------------------------------------------------------

 
 
1 To be inserted in Multicurrency Notes.

 

 
 

--------------------------------------------------------------------------------

 

Each Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.
 
GLOBE SPECIALTY METALS, INC.




By:__________________________________
Name:
Title:











 
 

--------------------------------------------------------------------------------

 

Exhibit D-2
 
Swing Note
 
$10,000,000 [_______ __, 20__]
 
For Value Received, the undersigned, GLOBE SPECIALTY METALS, INC., a Delaware
corporation and certain of its Subsidiaries (collectively, the “Borrowers”),
hereby promises to pay to Fifth Third Bank (the “Lender”) on the Revolving
Credit Termination Date set forth in the hereinafter defined Credit Agreement,
at the principal office of Fifth Third Bank, as Administrative Agent (the
“Administrative Agent”), in Cincinnati, Ohio, in immediately available funds,
the principal sum of ten million ($10,000,000) or, if less, the aggregate unpaid
principal amount of all Swing Loans made by the Lender to the Borrowers pursuant
to the Credit Agreement, together with interest on the principal amount of each
Swing Loan from time to time outstanding hereunder at the rates, and payable in
the manner and on the dates, specified in the Credit Agreement.
 
This Note is the Swing Note referred to in the Credit Agreement dated as of May
31, 2012 among the Borrowers, the Administrative Agent and the Lenders party
thereto (as extended, renewed, amended or restated from time to time, the
“Credit Agreement”), and this Note and the holder hereof are entitled to all the
benefits and security provided for thereby or referred to therein, to which
Credit Agreement reference is hereby made for a statement thereof.  All
capitalized terms used in this Note, unless otherwise defined herein, shall have
the same meaning as in the Credit Agreement.  This Note shall be governed by and
construed in accordance with the internal laws of the State of New York.
 
Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.
 
[Signature page follows this page]
 

 
 

--------------------------------------------------------------------------------

 

Each Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.
 
GLOBE SPECIALTY METALS, INC.




By:__________________________________
Name:
Title:











 
 

--------------------------------------------------------------------------------

 

Exhibit E
 
Compliance Certificate
 
To:
Fifth Third Bank, as Administrative Agent (the “Administrative Agent”) under,
and the Lenders (the “Lenders”) party to, the Credit Agreement described below

 
This Compliance Certificate is furnished to the Administrative Agent and the
Lenders pursuant to that certain Credit Agreement dated as of May 31, 2012 among
Globe Specialty Metals, Inc., a Delaware corporation and certain of its
Subsidiaries (collectively, the “Borrowers”), the Administrative Agent and the
Lenders (as extended, renewed, amended or restated, the “Credit
Agreement”).  Unless otherwise defined herein, capitalized terms used in this
Compliance Certificate have the meanings ascribed thereto in the Credit
Agreement.
 
The Undersigned hereby certifies that:
 
1.           I am the duly elected ____________ of GLOBE SPECIALTY METALS, INC.;
 
2.           I have reviewed the terms of the Credit Agreement and I have made,
or have caused to be made under my supervision, a detailed review of the
transactions and conditions of the Loan Parties and their respective
Subsidiaries during the accounting period covered by the attached financial
statements;
 
3.           The examinations described in paragraph 2 did not disclose, and I
have no knowledge of, the existence of any condition or the occurrence of any
event which constitutes a Default or Event of Default during or at the end of
the accounting period covered by the attached financial statements or as of the
date of this Compliance Certificate, except as set forth below;
 
4.           The financial statements required by Section 6.1 of the Credit
Agreement and being furnished to you concurrently with this Compliance
Certificate are true, correct and complete as of the date and for the periods
covered thereby;
 
5.           The representations and warranties contained in Article 5 of the
Credit Agreement are true and correct as though made on and as of the date
hereof (except to the extent such representations and warranties specifically
relate to an earlier date, in which case they continue to be true and correct as
of such date);
 
6.           Schedule I hereto sets forth financial data and computations
evidencing the Borrowers’ compliance with the covenants set forth in Sections
6.21(a) and 6.21(b) of the Credit Agreement, all of which data and computations
are, to the best of my knowledge, true, complete and correct and have been made
in accordance with Sections 6.21(a) and 6.21(b) of the Credit Agreement; and
 
7.           Schedule II hereto sets forth a comparison of current financials
against the budget for such period as required by Section 6.1(c)(ii) of the
Credit Agreement.
 
[Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrowers have taken, are taking, or propose to
take with respect to each such condition or event:]
 
[Signature page follows this page]
 

 
 

--------------------------------------------------------------------------------

 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this ______ day of __________________
20__.
 
GLOBE SPECIALTY METALS, INC., as Borrowing Agent




By:__________________________________
Name:
Title:







 
 

--------------------------------------------------------------------------------

 

Schedule I
 
to Compliance Certificate
 
Globe Specialty Metals, Inc.
 
Compliance Calculations
 
for Credit Agreement dated as of May 31, 2012
 
Calculations as of _____________, _______ [(the “Statement Date”)]
 


 
A.           Leverage Ratio (Section 6.21(a))
 
1.       Total Funded Debt at Statement Date
$___________
(a) Non-Recourse Indebtedness
(___________)
(b) Line A1 minus Line A1(a)
$___________
2.       Net Income for the four (4) consecutive fiscal quarters ended on the
Statement Date
$___________
3.       Interest Expense for the four (4) consecutive fiscal quarters ended on
the Statement Date
$___________
4.       Federal, state and local income taxes for the four (4) consecutive
fiscal quarters ended on the Statement Date
$___________
5.       Depreciation and amortization expense for the four (4) consecutive
fiscal quarters ended on the Statement Date
$___________
6.       Non-cash accounting adjustments for the four (4) consecutive fiscal
quarters ended on the Statement Date
$___________
7.    Non-cash, non-recurring losses or expenses
$___________
8.    Non-cash, non-recurring gains or income
$___________
9.    EBITDA (Lines A2 + A3 +A4 + A5 + A6 + A7 - A8
$___________
(a) EBITDA allocable to non-Affiliate Joint Venture partners
$(___________)
(b) Line A9 minus Line A9(a)
$___________
(c) Amount of EBITDA of each Joint Venture subject to a senior claim by
Non-Recourse Indebtedness
$___________
(d) Line A9(b) minus Line A9(c)
$___________
(e) Amount of EBITDA of each Loan Party subject to a senior claim by
Non-Recourse Indebtedness
$___________
(f) the value of the assets of each Loan Party referred to in clause A9(e)
pledged to secure such Non-Recourse Indebtedness
$___________
(g) value of all assets of each Loan Party referred to in clause A9(e) above
$___________
(h) Line A9(f) divided by line A9(g)
___________%
(i) Line A9(e) multiplied by the line A9(h)
$___________
(j) Line A9(d) minus line A9(i)
$___________
10.       Ratio of Line A1(b) to A9(j)]
____:1.0
11.       Line A10 ratio must not exceed
____:1.0
12.       The Borrowers are in compliance (circle yes or no)
 
yes/no
B.           Interest Coverage Ratio (Section 6.21(b))
 
1.       EBITDA (adjusted)
$___________
(a)  Amount (from line A9(d))
$___________
(b)  Amount of EBITDA of each Loan Party subject to a senior claim by
Non-Recourse Indebtedness
$___________
(c)  Line B1(a) minus Line B1(b)
$___________
2.       Interest Expense for the four (4) executive fiscal quarters ended on
the Statement Date
$___________
(a) Interest Expense allocable to non-Affiliate Joint Venture partners
$___________
(b) Line B2 minus Line B2(a)
$___________
(c) Amount of Interest Expense of each applicable Subsidiary that is a Joint
Venture or Loan Party subject to a senior claim by Non-Recourse Indebtedness
$___________
(d)   Line B2(b) minus Line B2(c)
$___________
3.       Ratio of Line B1 to Line B2(d)
____:1.0
4.       Line B3 ratio must not be less than
____:1.0
5.       The Borrowers are in compliance (circle yes or no)
 
yes/no




 
 

--------------------------------------------------------------------------------

 

Exhibit F
 
Assignment and Assumption
 
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned pursuant to clauses (i) and
(ii) above being referred to herein collectively as, the “Assigned
Interest”).  Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.
 
1.
Assignor:

 
2.
Assignor [is][is not] a Defaulting Lender.

 
3.
Assignee:

 
 
[and is an Affiliate/Approved Fund of [identify Lender]2]

 
4.
Borrower: Globe Specialty Metals, Inc., and certain of its Subsidiaries from
time to time.

 
5.
Administrative Agent: Fifth Third Bank, as the Administrative Agent under the
Credit Agreement

 
6.
Credit Agreement: The Credit Agreement dated as of May 31, 2012, among Globe
Specialty Metals, Inc., certain of its Subsidiaries from time to time party
thereto, the Lenders parties thereto, and Fifth Third Bank, as Administrative
Agent and L/C Issuer. [Published] Deal CUSIP Number: 37954RAA6

 
7.
Assigned Interest:

 
Facility Assigned
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/ Loans Assigned3
Percentage Assigned of Commitment/Loans4
CUSIP Number
Domestic Revolving Credit Commitment ($)
$[200,000,000]
$
______%
37954RAB4
Multicurrency Revolving Commitment ($/€)
$[100,000,000]
$
______%
37954RAC2



[8.
Trade Date:
]5

 
Effective Date: _____________ ___, 20___ [To Be Inserted By Administrative Agent
And Which Shall Be The Effective Date Of Recordation Of Transfer In The Register
Therefor.]
 



--------------------------------------------------------------------------------

 
2
Select as applicable.

 
 
3Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
 
4Set forth, to at least 9 decimals, as a percentage of the Domestic
Revolving/Multicurrency Revolving Commitment/Loans of all Lenders thereunder.
 
5
To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

 
 

--------------------------------------------------------------------------------

 

The terms set forth in this Assignment and Assumption are hereby agreed to:
 
Assignor


[Name of Assignor]




By:__________________________________
Name:
Title:




Assignee


[Name of Assignee]




By:__________________________________
Name:
Title:




Consented to and Accepted:
 
Fifth Third Bank, as Administrative
Agent




By:__________________________________
Name:
Title:




[Consented to:]6


[Name of Relevant Party]




By:__________________________________
Name:
Title:





--------------------------------------------------------------------------------

 
6
To be added only if the consent of the Borrower and/or other parties (e.g.,
Swing Line Lender, L/C/ Issuer is required by the terms of the Credit Agreement.

 

 
 

--------------------------------------------------------------------------------

 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
 
STANDARD TERMS AND CONDITIONS FOR
 
ASSIGNMENT AND ASSUMPTION
 
1.           Representations and Warranties.
 
1.1           Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrowers, any of their Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrowers, any of their Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.
 
1.2.           Assignee.  The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.10(b)(iii), (v)
and (vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 10.10(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 6.1 thereof, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (vii) attached hereto is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
 
2.           Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.
 
3.           General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.
 

 
 

--------------------------------------------------------------------------------

 

Exhibit G-1
 
U.S. TAX COMPLIANCE CERTIFICATE
 
(For Foreign Lenders That Are Not Partnerships
 
For U.S. Federal Income Tax Purposes)
 
Reference is hereby made to the Credit Agreement dated as of May 31, 2012 (as
extended, renewed, amended or restated from time to time, the “Credit
Agreement”), among Globe Specialty Metals, Inc., a Delaware corporation, and
certain of its Subsidiaries (collectively, the “Borrowers”), Fifth Third Bank,
as Administrative Agent (the “Administrative Agent”), and the Lenders from time
to time party thereto (the “Lenders”).
 
Pursuant to the provisions of Section 10.1 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to any Borrower as described
in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished the Administrative Agent and the Borrowing Agent
with a certificate of its non-U.S. Person status on IRS Form W-8BEN.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrowing Agent and the Administrative Agent, and (2) the undersigned shall
have at all times furnished the Borrowing Agent and the Administrative Agent
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF LENDER]




By:___________________________________
Name:
Title:




Date:           [________ __, 20__]

 
 

--------------------------------------------------------------------------------

 

Exhibit G-2
 
U.S. TAX COMPLIANCE CERTIFICATE
 
(For Foreign Participants That Are Not Partnerships
 
For U.S. Federal Income Tax Purposes)
 
Reference is hereby made to the Credit Agreement dated as of May 31, 2012 (as
extended, renewed, amended or restated from time to time, the “Credit
Agreement”), among Globe Specialty Metals, Inc, a Delaware corporation, and
certain of its Subsidiaries (collectively, the “Borrowers”), Fifth Third Bank,
as Administrative Agent (the “Administrative Agent”), and the Lenders from time
to time party thereto (the “Lenders”).
 
Pursuant to the provisions of Section 10.1 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code].
 
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF PARTICIPANT]




By:___________________________________
Name:
Title:


Date:           [________ __, 20__]
 
 

 
 

--------------------------------------------------------------------------------

 

Exhibit G-3
 
U.S. TAX COMPLIANCE CERTIFICATE
 
(For Foreign Participants That Are Partnerships
 
For U.S. Federal Income Tax Purposes)
 
Reference is hereby made to the Credit Agreement dated as of May 31, 2012 (as
extended, renewed, amended or restated from time to time, the “Credit
Agreement”), among Globe Specialty Metals, Inc, a Delaware corporation, and
certain of its Subsidiaries (collectively, the “Borrowers”), Fifth Third Bank,
as Administrative Agent (the “Administrative Agent”), and the Lenders from time
to time party thereto (the “Lenders”).
 
Pursuant to the provisions of Section 10.1 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF PARTICIPANT]




By:___________________________________
Name:
Title:


Date:           [________ __, 20__]

 
 

--------------------------------------------------------------------------------

 

Exhibit G-4
 
U.S. TAX COMPLIANCE CERTIFICATE
 
(For Foreign Lenders That Are Partnerships
 
For U.S. Federal Income Tax Purposes)
 
Reference is hereby made to the Credit Agreement dated as of May 31, 2012 (as
extended, renewed, amended or restated from time to time, the “Credit
Agreement”), among Globe Specialty Metals, Inc, a Delaware corporation, and
certain of its Subsidiaries (collectively, the “Borrowers”), Fifth Third Bank,
as Administrative Agent (the “Administrative Agent”), and the Lenders from time
to time party thereto (the “Lenders”).
 
Pursuant to the provisions of Section 10.1 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished the Administrative Agent and the Borrowing Agent
with IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrowing Agent and the Administrative Agent, and
(2) the undersigned shall have at all times furnished the Borrowing Agent and
the Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF LENDER]


By:___________________________________
Name:
Title:


Date:           [________ __, 20__]

 
 

--------------------------------------------------------------------------------

 

Schedule 1
 
Commitments
 
Name of Lender
Domestic Revolving Credit Commitment
(Facility CUSIP #37954RAB4)
Multicurrency Revolving Credit Commitment
(Facility CUSIP #37954RAC2)
Fifth Third Bank
$25,000,000.02
$17,499,999.98
Bank of America, N.A.
$28,333,333.33
$14,166,666.67
KeyBank National Association
$15,000,000.00
$7,500,000.00
Sovereign Bank, N.A.
$15,000,000.00
$7,500,000.00
Wells Fargo Bank, N.A.
$15,000,000.00
$7,500,000.00
Citibank, N.A.
$13,333,333.33
$6,666,666.67
Citizens Bank of Pennsylvania
$13,333,333.33
$6,666,666.67
Compass Bank
$13,333,333.33
$6,666,666.67
HSBC Bank USA, N.A.
$13,333,333.33
$6,666,666.67
PNC Bank, National Association
$13,333,333.33
$6,666,666.67
Capital One, National Association
$10,000,000.00
$5,000,000.00
Branch Banking and Trust Company
$8,333,333.33
$4,166,666.67
Comerica Bank
$6,666,666.67
$3,333,333.33
First Niagara Bank, N.A.
$10,000,000.00
$0
Total
$200,000,000.00
$100,000,000




 
 

--------------------------------------------------------------------------------

 

Schedule 1.1
 
MANDATORY COST
 
1.
The Mandatory Cost (to the extent applicable) is an addition to the interest
rate to compensate Lenders for the cost of compliance with:

 
 
(a)
the requirements of the Bank of England and/or the Financial Services Authority
(or, in either case, any other authority which replaces all or any of its
functions); or

 
 
(b)
the requirements of the European Central Bank.

 
2.
On the first day of each Interest Period (or as soon as possible thereafter) the
Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum. The Administrative Agent will, at the
request of the Borrowers or any Lender, deliver to the Borrowers or such Lender
as the case may be, a statement setting forth the calculation of any Mandatory
Cost.

 
3.
The Additional Cost Rate for any Lender lending from a Lending Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by such Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of such Lender’s participation in all Loans made
from such Lending Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of Loans made from that Lending Office.

 
4.
The Additional Cost Rate for any Lender lending from a Lending Office in the
United Kingdom will be calculated by the Administrative Agent as follows:

 
E x 0.01
 per cent per annum
300   
   

Where:
 
 
“E”
is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Lenders to the Administrative Agent
pursuant to paragraph 6 below and expressed in pounds per £1,000,000 of the
Tariff Bases of the Lenders.

 
5.
For the purposes of this Schedule:

 
 
(a)
“Special Deposits” have the meanings given to them from time to time under or
pursuant to the Bank of England Act 1998 or (as may be appropriate) by the Bank
of England;

 
 
(b)
“Fees Rules” means the rules on periodic fees contained in the FSA Supervision
Manual or such other law or regulation as may be in force from time to time in
respect of the payment of fees for the acceptance of deposits;

 
 
(c)
“Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group Al Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate); and

 
 
(d)
“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 
 
(e)
“Participating Member State” means each country so described in any EMU
Legislation.

 
 
(f)
“EMU Legislation” means legislative measures of the European Council (including,
without limitation, European Council regulations) for the introduction of,
changeover to or operation of a single or unified European currency (whether
known as the Euro or otherwise), being in part the implementation of the third
stage of economic and monetary union as contemplated in the Treaty on European
Union (Official Journal C 191, July 29, 1992).

 
6.
If requested by the Administrative Agent or the Borrowers, each Lender with a
Lending Office in the United Kingdom or a Participating Member State shall, as
soon as practicable after publication by the Financial Services Authority,
supply to the Administrative Agent and the Borrowers, the rate of charge payable
by such Lender to the Financial Services Authority pursuant to the Fees Rules in
respect of the relevant financial year of the Financial Services Authority
(calculated for this purpose by such Lender as being the average of the Fee
Tariffs applicable to such Lender for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of such Lender.

 
7.
Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Lender shall supply the following information in
writing on or prior to the date on which it becomes a Lender:

 
 
(a)
the jurisdiction of the Lending Office out of which it is making available its
participation in the relevant Loan; and

 
 
(b)
any other information that the Administrative Agent may reasonably require for
such purpose.

 
Each Lender shall promptly notify the Administrative Agent in writing of any
change to the information provided by it pursuant to this paragraph.
 
8.
The rates of charge of each Lender for the purpose of E above shall be
determined by the Administrative Agent based upon the information supplied to it
pursuant to paragraphs 3, 6 and 1 above and on the assumption that, unless a
Lender notifies the Administrative Agent to the contrary, each Lender’s
obligations in relation to cash ratio deposits and Special Deposits are the same
as those of a typical bank from its jurisdiction of incorporation with a lending
office in the same jurisdiction as its Lending Office.

 
9.
The Administrative Agent shall have no liability to any Person if such
determination results in an Additional Cost Rate which over- or
under-compensates any Lender and shall be entitled to assume that the
information provided by any Lender pursuant to paragraphs 3, 6 and 7 above is
true and correct in all respects.

 
10.
The Administrative Agent shall distribute the additional amounts received as a
result of the Mandatory Cost to the Lenders on the basis of the Additional Cost
Rate for each Lender based on the information provided by each Lender pursuant
to paragraphs 3, 6 and 7 above.

 
11.
Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all parties hereto.

 
12.
The Administrative Agent may from time to time, after consultation with the
Borrowers and the Lenders, determine and notify to all parties any amendments
which are required to be made to this Schedule in order to comply with any
change in law, regulation or any requirements from time to time imposed by the
Bank of England, the Financial Services Authority or the European Central Bank
(or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties hereto.

 